UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-6618 FIRST INVESTORS EQUITY FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2014 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 40 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: I’m pleased to send you the First Investors Cash Management Fund annual report for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net-asset value basis was 0.0% for Class A shares, Class B shares and Institutional Class shares. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. The U.S. economy, as measured by gross domestic product (“GDP”), grew slightly faster than 2% during the review period, albeit in an unsteady manner, with quarterly growth ranging from –2.1% to 4.6%. This pace of economic growth was sufficient to reduce the unemployment rate from 7.2% to 5.9%, its lowest level since 2008. While a positive development, the employment picture was somewhat tempered by a continued decline in the labor force participation rate and anemic wage growth. Inflation remained subdued, with consumer prices, excluding the volatile food and energy components, increasing only 1.7%, below the Federal Reserve’s (the “Fed’s”) targeted 2% rate. The Fed remained on course to taper its bond buying program, scheduled to conclude in October, and to raise the federal funds rate in the second half of next year. Interest rates were mixed during the review period. Short- and intermediate-term interest rates moved slightly higher in anticipation of an eventual tightening of monetary policy by the Fed. In particular, two-year and five-year Treasury note yields increased from 0.32% and 1.38% to 0.57% and 1.76%, respectively. In contrast, the benchmark ten-year Treasury note yield ended the review period lower, moving from 2.61% to 2.49%. After touching two-and-a-half year highs at the end of 2013, ten-year yields moved steadily lower for the next three quarters, confounding consensus expectations for higher interest rates in 2014. The move down in long-term yields reflected a number of factors, including slower than expected global economic growth (particularly in Europe), geopolitical events (Ukraine, Gaza, ISIS), which supported “flight-to-safety” flows into the U.S. bond market, and investors’ belief that this Fed tightening cycle would be more benign than in the past. Yields on money market funds and the instruments that they invest in have remained at record lows, essentially where they have been for the last few years. The Fed has had an extremely accommodative interest rate policy since late 2008 and has indicated a willingness to maintain extraordinarily low short-term interest rates until certain economic conditions improve. While market expectations have varied on when this may occur, the consensus is that the current policy will remain through at least the middle of 2015. Despite the very low returns that money market funds currently offer, they remain an important part of many investment strategies, as evidenced by the approximately $2.5 trillion dollars invested in the category industrywide. 1 Portfolio Manager’s Letter (continued) CASH MANAGEMENT FUND On July 23, 2014, the U.S. Securities and Exchange Commission (“SEC”) adopted amendments to certain rules under the Investment Company Act of 1940 that govern money market funds. There is a transition period extending until October 2016 for the most significant changes, with shorter transition periods for other changes. These changes will impact all SEC-registered money market funds, including the Fund, although they will impact different types of funds in different ways. First Investors Management Company, Inc. (“FIMCO”), the Fund’s investment adviser, is analyzing the impact of these changes and we will communicate to shareholders as the Fund transitions into compliance with the new laws over the next two years. FIMCO expects the yield to shareholders to be at or near zero for the foreseeable future based on the outlook for money market rates. To avoid a negative yield to its shareholders, FIMCO has absorbed expenses to the Fund and has waived its management fee. There can be no assurance that the Fund will be able to maintain a stable net-asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 2 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, April 1, 2014, and held for the entire six-month period ended September 30, 2014. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for each class of shares of a Fund, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads or account fees that are charged to certain types of accounts, such as an annual custodial fee of $15 for certain IRA accounts and certain other retirement accounts or an annual custodial fee of $30 for 403(b) custodial accounts (subject to exceptions and certain waivers as described in the Funds’ Statement of Additional Information). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your costs would have been higher. 3 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 0.08% Actual $1,000.00 $1,000.00 $0.40 Hypothetical** $1,000.00 $1,024.67 $0.41 Class B Shares 0.08% Actual $1,000.00 $1,000.00 $0.40 Hypothetical** $1,000.00 $1,024.67 $0.41 Institutional Class Shares 0.08% Actual $1,000.00 $1,000.00 $0.40 Hypothetical** $1,000.00 $1,024.67 $0.41 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 4 Portfolio of Investments CASH MANAGEMENT FUND September 30, 2014 Principal Interest Amount Security Rate * Value CORPORATE NOTES—39.6% $ 5,000M 3M Co., 11/3/2014 (a) 0.070 % $4,999,679 5,000M Abbott Laboratories, 11/6/2014 (a) 0.100 4,999,500 5,000M Apple, Inc., 11/5/2014 (a) 0.090 4,999,562 Coca-Cola Co.: 2,000M 11/3/2014 (a) 0.120 1,999,780 3,000M 12/8/2014 (a) 0.110 2,999,377 2,000M Emerson Electric Co., 11/28/2014 (a) 0.100 1,999,678 5,000M General Electric Capital Corp., 12/29/2014 0.120 4,998,517 2,000M Honeywell International, Inc., 12/19/2014 (a) 0.110 1,999,517 5,000M IBM Corp., 12/4/2014 (a) 0.100 4,999,111 5,000M PepsiCo, Inc., 11/10/2014 (a) 0.080 4,999,555 Procter & Gamble Co.: 2,500M 12/10/2014 (a) 0.120 2,499,417 2,500M 1/13/2015 (a) 0.140 2,498,989 Total Value of Corporate Notes (cost $43,992,682) 43,992,682 U.S. GOVERNMENT AGENCY OBLIGATIONS—39.3% Fannie Mae: 4,465M 11/3/2014 0.090 4,464,632 6,000M 11/5/2014 0.070 5,999,592 4,000M 12/1/2014 0.070 3,999,525 3,000M 1/12/2015 0.090 2,999,227 3,410M 2/11/2015 0.060 3,409,244 Federal Home Loan Bank: 3,547M 10/15/2014 0.075 3,546,896 3,700M 10/22/2014 0.075 3,699,838 2,300M 10/22/2014 0.080 2,299,893 4,450M 10/29/2014 0.080 4,449,723 1,600M 11/5/2014 0.075 1,599,883 1,250M 11/14/2014 0.075 1,249,885 Freddie Mac: 5,000M 11/24/2014 0.080 4,999,400 1,000M 11/24/2014 0.090 999,865 Total Value of U.S. Government Agency Obligations (cost $43,717,603) 43,717,603 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND September 30, 2014 Principal Interest Amount Security Rate * Value VARIABLE AND FLOATING RATE NOTES—14.9% $5,000M Federal Home Loan Bank, 4/16/2015 0.114 % $ 5,000,434 5,700M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.030 5,700,000 5,835M Valdez, Alaska Marine Terminal Rev. (Exxon Pipeline Co., Project B), 12/1/2033 0.030 5,835,000 Total Value of Variable and Floating Rate Notes (cost $16,535,434) 16,535,434 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—4.5% 5,000M U.S. Treasury Bills, 12/11/2014 (cost $4,999,670) 0.034 4,999,670 Total Value of Investments (cost $109,245,389)** 98.3 % 109,245,389 Other Assets, Less Liabilities 1.7 1,841,709 Net Assets 100.0 % $ 111,087,098 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shownare the rates in effect at September 30, 2014. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). 6 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Corporate Notes $ — $ 43,992,682 $ — $ 43,992,682 U.S. Government Agency Obligations — 43,717,603 — 43,717,603 Variable and Floating Rate Notes: Municipal Bonds — 11,535,000 — 11,535,000 U.S. Government Agency Obligations — 5,000,434 — 5,000,434 Short-Term U.S. Government Obligations — 4,999,670 — 4,999,670 Total Investments in Securities $ — $ 109,245,389 $ — $ 109,245,389 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 7 Portfolio Managers’ Letter LIMITED DURATION HIGH QUALITY BOND FUND Dear Investor: This is the annual report for the First Investors Limited Duration High Quality Bond Fund for the fiscal year ended September 30, 2014 1 . During the period, the Fund’s return on a net asset value basis was –0.50% for Class A shares, –0.28% for Advisor Class shares and –0.14% for Institutional Class shares, including dividends of 6.0 cents per share on Class A shares, 6.2 cents per share on Advisor Class shares and 6.6 cents per share on Institutional Class shares. Economic Overview and Market Summary The U.S. economy, as measured by gross domestic product (“GDP”), grew slightly faster than 2% during the review period, albeit in an unsteady manner, with quarterly growth ranging from –2.1% to 4.6%. This pace of economic growth was sufficient to reduce the unemployment rate from 7.2% to 5.9%, its lowest level since 2008. While a positive development, the employment picture was somewhat tempered by a continued decline in the labor force participation rate and anemic wage growth. Inflation remained subdued, with consumer prices, excluding the volatile food and energy components, increasing only 1.7%, below the Federal Reserve’s (the “Fed’s”) targeted 2% rate. The Fed remained on course to taper its bond buying program, scheduled to conclude in October, and to raise the federal funds rate in the second half of next year. Interest rates were mixed during the review period. Short- and intermediate-term interest rates moved slightly higher in anticipation of an eventual tightening of monetary policy by the Fed. In particular, two-year and five-year Treasury note yields increased from 0.32% and 1.38% to 0.57% and 1.76%, respectively. In contrast, the benchmark ten-year Treasury note yield ended the review period lower, moving from 2.61% to 2.49%. After touching two-and-a-half year highs at the end of 2013, ten-year yields moved steadily lower for the next three quarters, confounding consensus expectations for higher interest rates in 2014. The move down in long-term yields reflected a number of factors, including slower than expected global economic growth (particularly in Europe), geopolitical events (Ukraine, Gaza, ISIS), which supported “flight-to-safety” flows into the U.S. bond market, and investors’ belief that this Fed tightening cycle would be more benign than in the past. Fund Overview and Fiscal Year Performance Attribution The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds, mortgage-backed securities, and U.S. Government securities. The Fund seeks to maintain an average duration of between two and six years. 8 Since the Fund commenced operations on May 19, 2014, it did not have a full fiscal year of performance to compare with its benchmark, the Bank of America Merrill Lynch 1-5 Year Broad Market Index, for the entire review period. The Fund under-performed the Index when compared over the period since the Fund’s commencement of operations. Relative performance was predominantly a function of asset allocation and Treasury yield curve movements. Specifically, the Fund’s overweight in shorter duration corporate bonds negatively impacted performance as the market rewarded longer-dated securities in the period. This was partially offset by the Fund’s overweight in mortgage backed securities, which had the highest returns relative to other fixed income sectors the Fund invests in during the review period. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 The Fund’s performance and the performance of its benchmark index are since May 19, 2014, the date the Fund commenced operations. 9 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.05% Actual $1,000.00 $ 994.99 $3.87 Hypothetical** $1,000.00 $1,014.61 $3.91 Advisor Class Shares 0.75% Actual $1,000.00 $ 997.18 $2.77 Hypothetical** $1,000.00 $1,015.72 $2.80 Institutional Class Shares 0.60% Actual $1,000.00 $ 998.60 $2.22 Hypothetical** $1,000.00 $1,016.27 $2.24 * Actual expenses reflect only from the commencement of operations to the end of the period cov- ered (May 19, 2014 through September 30, 2014). Therefore expenses shown are lower than would be expected for a six-month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio multiplied by the average ac- count value over the period, multiplied by 135/365 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 10 Portfolio of Investments LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2014 Principal Amount Security Value CORPORATE BONDS—43.1% Energy—3.2% $500M BP Capital Markets, PLC, 3.875%, 3/10/2015 $507,793 250M CNOOC Nexen Finance 2014 ULC, 1.625%, 4/30/2017 250,227 500M DCP Midstream Operating, LP, 2.5%, 12/1/2017 510,566 1,268,586 Financial Services—7.2% 500M American Express Co., 7%, 3/19/2018 582,593 500M American International Group, Inc., 8.25%, 8/15/2018 611,248 500M ERAC USA Finance, LLC, 6.375%, 10/15/2017 (a) 569,201 500M Ford Motor Credit Co., LLC, 5%, 5/15/2018 546,528 500M General Electric Capital Corp., 5.625%, 5/1/2018 565,548 2,875,118 Financials—12.1% 500M Bank of America Corp., 5.65%, 5/1/2018 556,604 500M Barclays Bank, PLC, 6.75%, 5/22/2019 594,880 500M Citigroup, Inc., 6.125%, 11/21/2017 564,460 500M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 564,049 500M JPMorgan Chase & Co., 6%, 1/15/2018 563,014 500M Morgan Stanley, 5.95%, 12/28/2017 560,423 250M SunTrust Banks, Inc., 6%, 9/11/2017 280,964 500M UBS AG, 5.875%, 12/20/2017 563,353 500M Wachovia Corp., 5.75%, 2/1/2018 564,042 4,811,789 Food/Beverage/Tobacco—2.9% 500M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 600,630 500M Diageo Capital, PLC, 5.75%, 10/23/2017 562,129 1,162,759 Health Care—3.4% 250M Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 253,303 500M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 562,082 Quest Diagnostics, Inc.: 250M 6.4%, 7/1/2017 282,529 250M 2.7%, 4/1/2019 251,511 1,349,425 11 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2014 Principal Amount Security Value Manufacturing—3.0% $250M CRH America, Inc., 8.125%, 7/15/2018 $ 302,077 500M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 586,095 250M Tyco Electronics Group SA, 6.55%, 10/1/2017 284,869 1,173,041 Media-Broadcasting—1.5% 500M DirecTV Holdings, LLC, 5.875%, 10/1/2019 573,636 Media-Diversified—.7% 250M McGraw-Hill Financial, Inc., 5.9%, 11/15/2017 274,804 Metals/Mining—2.6% 500M Newmont Mining Corp., 5.125%, 10/1/2019 543,550 500M Rio Tinto Finance USA, PLC, 1.625%, 8/21/2017 503,042 1,046,592 Real Estate Investment Trusts—1.5% 500M Boston Properties, LP, 5.875%, 10/15/2019 576,648 Telecommunications—3.0% 500M AT&T, Inc., 5.8%, 2/15/2019 573,530 600M Verizon Communications, Inc., 3.65%, 9/14/2018 632,531 1,206,061 Utilities—2.0% 250M Electricite de France SA, 6.5%, 1/26/2019 (a) 293,388 500M Public Service Electric & Gas Co., 1.8%, 6/1/2019 493,872 787,260 Total Value of Corporate Bonds (cost $17,184,351) 17,105,719 RESIDENTIAL MORTGAGE-BACKED SECURITIES—19.2% Fannie Mae—17.4% 1,958M 2.5%, 1/1/2023 – 2/1/2023 2,008,330 2,441M 3%, 5/1/2021 – 5/1/2023 2,542,526 823M 3.5%, 1/1/2021 – 3/1/2022 (b) 866,875 1,403M 4%, 1/1/2021 – 2/1/2024 1,491,088 6,908,819 12 Principal Amount Security Value Freddie Mac—1.8% $ 669M 3.5%, 12/1/2020 $703,379 Total Value of Residential Mortgage-Backed Securities (cost $7,618,093) 7,612,198 U.S. GOVERNMENT OBLIGATIONS—11.5% U.S. Treasury Notes: 1,680M 0.375%, 5/31/2016 1,678,458 1,200M 0.5%, 6/15/2016 1,201,242 1,700M 0.875%, 5/15/2017 1,697,941 Total Value of U.S. Government Obligations (cost $4,579,655) 4,577,641 ASSET BACKED SECURITIES—8.1% Financial Services—4.9% 950M Ford Credit Auto Owner Trust, 1%, 9/15/2017 953,526 1,000M Nissan Auto Receivables Owner Trust, 1%, 7/16/2018 1,004,759 1,958,285 Financials—3.2% 610M Chase Issuance Trust, 1.3%, 2/18/2020 602,155 630M Citibank Credit Card Issuance Trust, 4.55%, 6/20/2017 648,863 1,251,018 Total Value of Asset Backed Securities (cost $3,212,761) 3,209,303 U.S. GOVERNMENT AGENCY OBLIGATIONS—7.5% Federal Home Loan Bank: 500M 0.5%, 9/28/2016 498,782 1,425M 0.7%, 9/29/2016 1,424,390 300M 1.04%, 5/19/2017 299,366 750M 0.875%, 5/24/2017 748,506 Total Value of U.S. Government Agency Obligations (cost $2,973,312) 2,971,044 SUPRANATIONALS—3.3% Financials 800M European Investment Bank, 4.875%, 1/17/2017 872,712 400M International Finance Corp., 2.125%, 11/17/2017 410,557 Total Value of Supranationals (cost $1,285,206) 1,283,269 13 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2014 Principal Amount Security Value VARIABLE AND FLOATING RATE NOTES—1.0% Financials $400M Bank of America Corp., 1.3031%, 3/22/2018 (cost $406,552) (c) $ 407,773 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—5.4% Federal Home Loan Bank: 650M 0.06%, 12/5/2014 649,930 500M 0.065%, 12/24/2014 499,924 Freddie Mac: 400M 0.08%, 11/3/2014 399,971 600M 0.062%, 11/21/2014 599,947 Total Value of Short-Term U.S. Government Agency Obligations (cost $2,149,772) 2,149,772 SHORT-TERM CORPORATE NOTES—1.0% 400M Chevron Corp., 0.09%, 11/25/2014 (cost $399,945) (d) 399,945 Total Value of Investments (cost $39,809,647) 100.1 % 39,716,664 Excess of Liabilities Over Other Assets (.1 ) (31,844) Net Assets 100.0 % $ 39,684,820 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2014. (d) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). 14 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 17,105,719 $ — $ 17,105,719 Residential Mortgage-Backed Securities — 7,612,198 — 7,612,198 U.S. Government Obligations — 4,577,641 — 4,577,641 Asset Backed Securities — 3,209,303 — 3,209,303 U.S. Government Agency Obligations — 2,971,044 — 2,971,044 Supranationals — 1,283,269 — 1,283,269 Variable and Floating Rate Notes — 407,773 — 407,773 Short-Term U.S. Government Agency Obligations — 2,149,772 — 2,149,772 Short-Term Corporate Notes — 399,945 — 399,945 Total Investments in Securities* $ — $ 39,716,664 $ — $ 39,716,664 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, asset backed securities, supranationals and variable and floating rate notes. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 15 Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Government Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 1.71% for Class A shares, 0.86% for Class B shares, 1.73% for Advisor Class shares and 2.08% for Institutional Class shares, including dividends of 25.5 cents per share on Class A shares, 17.3 cents per share on Class B shares, 26.7 cents per share on Advisor Class shares and 28.5 cents per share on Institutional Class shares. Economic Overview and Market Summary The U.S. economy, as measured by gross domestic product (“GDP”), grew slightly faster than 2% during the review period, albeit in an unsteady manner, with quarterly growth ranging from –2.1% to 4.6%. This pace of economic growth was sufficient to reduce the unemployment rate from 7.2% to 5.9%, its lowest level since 2008. While a positive development, the employment picture was somewhat tempered by a continued decline in the labor force participation rate and anemic wage growth. Inflation remained subdued, with consumer prices, excluding the volatile food and energy components, increasing only 1.7%, below the Federal Reserve’s (the “Fed’s”) targeted 2% rate. The Fed remained on course to taper its bond buying program, scheduled to conclude in October, and to raise the federal funds rate in the second half of next year. Interest rates were mixed during the review period. Short- and intermediate-term interest rates moved slightly higher in anticipation of an eventual tightening of monetary policy by the Fed. In particular, two-year and five-year Treasury note yields increased from 0.32% and 1.38% to 0.57% and 1.76%, respectively. In contrast, the benchmark ten-year Treasury note yield ended the review period lower, moving from 2.61% to 2.49%. After touching two-and-a-half year highs at the end of 2013, ten-year yields moved steadily lower for the next three quarters, confounding consensus expectations for higher interest rates in 2014. The move down in long-term yields reflected a number of factors, including slower than expected global economic growth (particularly in Europe), geopolitical events (Ukraine, Gaza, ISIS), which supported “flight-to-safety” flows into the U.S. bond market, and investors’ belief that this Fed tightening cycle would be more benign than in the past. The broad bond market returned 4.1%, according to Bank of America Merrill Lynch. Both interest rate risk and credit risk were rewarded during the review period, with longer maturity and lower rated bonds seeing the highest returns. Specifically, high yield bonds gained 7.2% as default rates remained historically low. Investment grade corporate bonds benefited primarily from lower interest rates and, secondarily, from tighter credit spreads, gaining 7.1%. Mortgage-backed bonds, whose returns tend to reflect intermediate-term interest rates, gained 3.7%. While the broad Treasury market returned only 2.7%, 10+ year Treasuries were up 11.3% due to the decline in long-term interest rates. Money market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. 16 The agency mortgage-backed securities (“MBS”) sector outperformed comparable dated Treasury securities as investor demand for agency MBS far outweighed issuance. The Fed remained a large buyer of agency MBS through its Asset Purchase Program, thus contributing to increased demand. Mortgage lenders remained selective, only preferring to lend to borrowers with pristine credit. This resulted in fewer home owners being able to refinance their mortgages, thus reducing both the negative impact that mortgage refinancing would have had on MBS investors and the supply of MBS. Within the MBS market, 30-year Ginnie Mae (“GNMA”) mortgages returned 3.7% and 30-year Fannie Mae mortgages returned 4.2%. This outperformance of Fannie Mae mortgages over their GNMA counterparts was due to declining relative issuance. Consequently, investors preferred Fannie Mae securities due to their more favorable supply/demand dynamics. Lower-coupon agency MBS outperformed higher-coupon agency MBS. Investors favored lower-coupon agency MBS because they offered higher yields and were less sensitive to prepayments in the falling interest rate environment. Fund Overview and Fiscal Year Performance Attribution The Fund underperformed its benchmark, the Citigroup Government and Mortgage Index, during the period under review. Broadly, the Fund’s shorter effective duration had a negative impact on performance as longer-term interest rates decreased during the fiscal year (interest rates and bond prices are inversely related; when rates decrease, prices rise). In particular, the Fund’s underperformance was mainly driven by an underweight in lower-coupon agency MBS and an overweight in higher-coupon agency MBS, and minimal exposure to Treasury maturities 10 years and longer. Lastly, the Fund’s overweight in GNMA agency MBS also contributed to the Fund’s underperformance. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 17 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.07% Actual $1,000.00 $1,012.28 $5.40 Hypothetical** $1,000.00 $1,019.71 $5.42 Class B Shares 1.90% Actual $1,000.00 $1,008.29 $9.57 Hypothetical** $1,000.00 $1,015.54 $9.60 Advisor Class Shares 0.70% Actual $1,000.00 $1,013.76 $3.53 Hypothetical** $1,000.00 $1,021.56 $3.55 Institutional Class Shares 0.65% Actual $1,000.00 $1,014.54 $3.28 Hypothetical** $1,000.00 $1,021.81 $3.29 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total value of investments. 18 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Government Fund (Class A shares) and the Citigroup U.S. Government/Mortgage Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 1.71% 0.86% 1.73% 2.08% Five Years 2.61% 1.87% N/A N/A Ten Years, Since Inception** 3.65% 3.07% (0.04%) 0.34% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year (4.16%) (3.12%) 1.73% 2.08% Five Years 1.40% 1.51% N/A N/A Ten Years, Since Inception** 3.04% 3.07% (0.04%) 0.34% S.E.C. 30-Day Yield*** 1.68% 0.98% 2.19% 2.21% The graph compares a $10,000 investment in the First Investors Government Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the Citigroup U.S. Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses 19 Cumulative Performance Information (unaudited) (continued) GOVERNMENT FUND associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (4.28%), 1.29% and 2.89%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 1.57%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (3.23%), 1.40% and 2.92%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 0.86%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 1.62% and (2.95%), respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 2.07%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 1.96% and 0.19%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 2.09%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2014. 20 Portfolio of Investments GOVERNMENT FUND September 30, 2014 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—70.7% Fannie Mae—37.1% $ 6,182M 2.5%, 9/1/2023 – 11/1/2023 $ 6,323,016 12,229M 3%, 8/1/2022 – 7/1/2023 12,734,266 29,055M 3.5%, 10/1/2025 – 5/1/2044 30,173,173 49,443M 4%, 2/1/2024 – 10/14/2044 (a) 52,466,188 10,738M 4.5%, 11/1/2040 – 1/1/2042 11,720,381 7,155M 5%, 8/1/2039 – 4/1/2040 7,947,227 3,463M 5.5%, 7/1/2033 – 10/1/2039 3,894,893 125,259,144 Freddie Mac—5.3% 746M 3%, 6/1/2021 774,311 8,629M 3.5%, 9/1/2032 – 8/1/2044 (a) 8,861,465 5,565M 4%, 11/1/2040 5,937,773 2,099M 5%, 8/1/2039 2,351,333 17,924,882 Government National Mortgage Association I Program—28.3% 6,087M 4%, 11/15/2025 – 6/15/2042 6,546,238 20,039M 4.5%, 9/15/2033 – 6/15/2040 21,999,496 23,949M 5%, 6/15/2033 – 4/15/2040 26,710,373 17,196M 5.5%, 3/15/2033 – 10/15/2039 19,377,137 14,877M 6%, 2/15/2032 – 4/15/2040 17,089,968 1,502M 6.5%, 6/15/2034 – 3/15/2038 1,710,494 1,931M 7%, 6/15/2023 – 4/15/2034 2,135,138 95,568,844 Total Value of Residential Mortgage-Backed Securities (cost $232,445,585) 238,752,870 U.S. GOVERNMENT AGENCY OBLIGATIONS—9.6% Fannie Mae: 12,800M 0.875%, 8/28/2017 12,719,411 4,300M 1.875%, 9/18/2018 4,345,614 3,025M 2.625%, 9/6/2024 2,982,075 7,000M Federal Farm Credit Bank, 2.79%, 11/12/2020 7,012,572 5,000M Freddie Mac, 3.75%, 3/27/2019 5,416,435 Total Value of U.S. Government Agency Obligations (cost $32,515,904) 32,476,107 21 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2014 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—5.8% U.S. Treasury Notes: $ 5,550M 1.5%, 5/31/2019 $ 5,492,768 5,400M 2.25%, 7/31/2021 5,419,197 8,720M 2.375%, 8/15/2024 8,619,860 Total Value of U.S. Government Obligations (cost $19,737,928) 19,531,825 COLLATERALIZED MORTGAGE OBLIGATIONS—5.6% Fannie Mae—4.4% 7,048M 3%, 2/25/2024 7,243,176 6,998M 4%, 2/25/2025 7,552,155 14,795,331 Freddie Mac—1.2% 4,077M 3%, 8/15/2039 4,170,850 Total Value of Collateralized Mortgage Obligations (cost $19,317,822) 18,966,181 COMMERCIAL MORTGAGE-BACKED SECURITIES—5.1% Fannie Mae—3.6% 2,911M 2.27%, 1/1/2023 2,825,651 1,300M 2.96%, 11/1/2018 1,348,416 2,947M 3.76%, 4/1/2018 3,138,664 4,500M 3.84%, 5/1/2018 4,809,938 12,122,669 Federal Home Loan Mortgage Corporation—1.5% 5,000M Multi Family Structured Pass Through 2.13%, 1/25/2019 5,041,810 Total Value of Commercial Mortgage-Backed Securities (cost $17,574,636) 17,164,479 CORPORATE BONDS—1.1% Financials 3,932M Excalibur One 77B, LLC, 1.492%, 1/1/2025 (cost $3,913,601) 3,758,393 22 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.0% $10,000M Freddie Mac, 0.01%, 11/5/2014 (cost $9,999,903) $9,999,903 Total Value of Investments (cost $335,505,379) 100.9 % 340,649,758 Excess of Liabilities Over Other Assets (.9 ) (3,014,314) Net Assets 100.0 % $ 337,635,444 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 23 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2014 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 238,752,870 $ — $ 238,752,870 U.S. Government Agency Obligations — 32,476,107 — 32,476,107 U.S. Government Obligations — 19,531,825 — 19,531,825 Collateralized Mortgage Obligations — 18,966,181 — 18,966,181 Commercial Mortgage-Backed Securities — 17,164,479 — 17,164,479 Corporate Bonds — 3,758,393 — 3,758,393 Short-Term U.S. Government Agency Obligations — 9,999,903 — 9,999,903 Total Investments in Securities $ — $ 340,649,758 $ — $ 340,649,758 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 24 See notes to financial statements Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Investment Grade Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 5.50% for Class A shares, 4.53% for Class B shares, 5.61% for Advisor Class shares and 5.98% for Institutional Class shares, including dividends of 39.2 cents per share on Class A shares, 32.9 cents on Class B shares, 40.2 cents on Advisor Class shares and 42.8 cents on Institutional Class shares. Economic Overview and Market Summary The U.S. economy, as measured by gross domestic product (“GDP”), grew slightly faster than 2% during the review period, albeit in an unsteady manner, with quarterly growth ranging from –2.1% to 4.6%. This pace of economic growth was sufficient to reduce the unemployment rate from 7.2% to 5.9%, its lowest level since 2008. While a positive development, the employment picture was somewhat tempered by a continued decline in the labor force participation rate and anemic wage growth. Inflation remained subdued, with consumer prices, excluding the volatile food and energy components, increasing only 1.7%, below the Federal Reserve’s (the “Fed’s”) targeted 2% rate. The Fed remained on course to taper its bond buying program, scheduled to conclude in October, and to raise the federal funds rate in the second half of next year. Interest rates were mixed during the review period. Short- and intermediate-term interest rates moved slightly higher in anticipation of an eventual tightening of monetary policy by the Fed. In particular, two-year and five-year Treasury note yields increased from 0.32% and 1.38% to 0.57% and 1.76%, respectively. In contrast, the benchmark ten-year Treasury note yield ended the review period lower, moving from 2.61% to 2.49%. After touching two-and-a-half year highs at the end of 2013, ten-year yields moved steadily lower for the next three quarters, confounding consensus expectations for higher interest rates in 2014. The move down in long-term yields reflected a number of factors, including slower than expected global economic growth (particularly in Europe), geopolitical events (Ukraine, Gaza, ISIS), which supported “flight-to-safety” flows into the U.S. bond market, and investors’ belief that this Fed tightening cycle would be more benign than in the past. The broad bond market returned 4.1%, according to Bank of America Merrill Lynch. Both interest rate risk and credit risk were rewarded during the review period, with longer maturity and lower rated bonds seeing the highest returns. Specifically, high yield bonds gained 7.2% as default rates remained historically low. Investment grade corporate bonds benefited primarily from lower interest rates and, secondarily, from tighter credit spreads, gaining 7.1%. Mortgage-backed bonds, whose returns tend to reflect intermediate-term interest rates, gained 3.7%. While the broad Treasury market returned only 2.7%, 10+ year Treasuries were up 11.3% due to the decline in long-term interest rates. Money market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. 25 Portfolio Managers’ Letter (continued) INVESTMENT GRADE FUND The corporate bond market began the review period on a firm note with corporate spreads tightening amongst a backdrop of rising Treasury yields. Very strong technical factors helped support the market, and a wave of new issue supply met an upsurge in demand for investment grade corporate debt. Even as benchmark Treasury yields reversed course and fell during the first half of 2014, positive technicals continued to help corporate bond spreads narrow. Corporate bond spreads began to widen only towards the end of the review period as volatility increased in the market. Lower beta sectors became safe havens for corporate bond investors as riskier assets traded with greater volatility. The positive returns of the corporate bond market during the review period were predominantly a result of duration and Treasury curve movement. Of note, corporate bonds with maturities greater than 10 years outperformed shorter maturity debt, reflecting the substantial move lower in long-term bond yields (bond prices and yields have an inverse relationship; when prices rise, yields fall). Fund Overview and Fiscal Year Performance Attribution The Fund invests in investment grade fixed income securities. Over the course of the review period, the majority of the Fund’s assets were invested in investment grade corporate bonds. The Fund also had as much as 3% of its assets invested in high yield securities. The Fund underperformed its benchmark, the Bank of America Merrill Lynch Corporate Index, during the review period. The relative performance was predominantly a function of the Fund’s positioning for expected higher interest rates. Specifically, the Fund was negatively impacted by its underweight in corporate bonds with maturities greater than 10 years, which significantly outperformed shorter-dated corporate bonds. This underweight was partially offset by the Fund’s overweight in BBB-rated corporate bonds, which had the highest returns of any rating tier during the review period. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 26 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14-9/30/14)* Class A Shares 1.05% Actual $1,000.00 $1,021.90 $5.32 Hypothetical** $1,000.00 $1,019.81 $5.32 Class B Shares 1.90% Actual $1,000.00 $1,017.71 $9.61 Hypothetical** $1,000.00 $1,015.54 $9.60 Advisor Class Shares 0.67% Actual $1,000.00 $1,023.42 $3.40 Hypothetical** $1,000.00 $1,021.71 $3.40 Institutional Class Shares 0.64% Actual $1,000.00 $1,024.71 $3.25 Hypothetical** $1,000.00 $1,021.86 $3.24 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total value of investments. 27 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Investment Grade Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 5.50% 4.53% 5.61% 5.98% Five Years 6.11% 5.30% N/A N/A Ten Years, Since Inception** 4.61% 4.00% 1.95% 2.30% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year (0.59%) 0.53% 5.61% 5.98% Five Years 4.85% 4.97% N/A N/A Ten Years, Since Inception** 3.99% 4.00% 1.95% 2.30% S.E.C. 30-Day Yield*** 1.94% 1.23% 2.42% 2.47% The graph compares a $10,000 investment in the First Investors Investment Grade Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index includes publicly-issued, fixed rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. Bonds must be rated investment grade based on a composite of Moody’s and S&P. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares 28 and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (0.70%), 4.74% and 3.88%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 1.84%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 0.42%, 4.87% and 3.89%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 1.11%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 5.49% and (0.97%), respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 2.30%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 5.87% and 2.16%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 2.35%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class share are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-day yield shown is for September 2014. 29 Portfolio of Investments INVESTMENT GRADE FUND September 30, 2014 Principal Amount Security Value CORPORATE BONDS—97.8% Agriculture—.6% $ 2,725M Cargill, Inc., 6%, 11/27/2017 (a) $3,080,261 Automotive—1.4% 2,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 2,070,984 5,000M Johnson Controls, Inc., 5%, 3/30/2020 5,530,605 7,601,589 Chemicals—2.7% 5,000M CF Industries, Inc., 3.45%, 6/1/2023 4,910,540 4,000M Dow Chemical Co., 4.25%, 11/15/2020 4,273,280 5,000M LyondellBasell Industries NV, 6%, 11/15/2021 5,838,530 15,022,350 Consumer Durables—.5% 2,300M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 2,468,965 Energy—11.2% 5,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 6,051,885 5,000M Continental Resources, Inc., 5%, 9/15/2022 5,281,250 4,800M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 6,152,208 3,000M DCP Midstream Operating, LP, 2.5%, 12/1/2017 3,063,396 5,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 5,285,280 5,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 4,786,055 5,000M Nabors Industries, Inc., 6.15%, 2/15/2018 5,647,105 4,000M ONEOK Partners, LP, 3.375%, 10/1/2022 3,907,268 5,000M Petrobras International Finance Co., 5.375%, 1/27/2021 5,079,100 5,800M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 6,560,374 4,000M Valero Energy Corp., 9.375%, 3/15/2019 5,148,640 4,000M Weatherford International, Inc., 6.35%, 6/15/2017 4,488,204 61,450,765 Financial Services—16.8% 1,250M Aflac, Inc., 8.5%, 5/15/2019 1,583,611 American Express Co.: 4,000M 7%, 3/19/2018 4,660,748 2,000M 4.05%, 12/3/2042 1,900,162 American International Group, Inc.: 1,200M 8.25%, 8/15/2018 1,466,994 3,100M 6.4%, 12/15/2020 3,692,953 4,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 4,536,116 30 Principal Amount Security Value Financial Services (continued) $ 6,400M Assured Guaranty US Holding, Inc., 5%, 7/1/2024 $ 6,474,355 4,300M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 4,431,442 1,000M BlackRock, Inc., 5%, 12/10/2019 1,131,364 4,000M CoBank ACB, 7.875%, 4/16/2018 (a) 4,739,452 2,400M Compass Bank, 6.4%, 10/1/2017 2,644,752 ERAC USA Finance, LLC: 3,750M 4.5%, 8/16/2021 (a) 4,066,965 3,000M 7%, 10/15/2037 (a) 3,975,141 6,200M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 7,757,614 General Electric Capital Corp.: 9,400M 5.3%, 2/11/2021 10,602,899 6,800M 6.75%, 3/15/2032 8,990,566 2,700M Harley-Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 2,702,130 Harley-Davidson Funding Corp.: 2,000M 5.75%, 12/15/2014 (a) 2,021,296 1,800M 6.8%, 6/15/2018 (a) 2,103,523 4,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 4,313,200 4,550M Protective Life Corp., 7.375%, 10/15/2019 5,570,051 2,000M Prudential Financial, Inc., 7.375%, 6/15/2019 2,438,216 91,803,550 Financials—19.5% Bank of America Corp.: 3,250M 5.65%, 5/1/2018 3,617,926 5,925M 5%, 5/13/2021 6,515,811 4,625M 5.875%, 2/7/2042 5,562,182 Barclays Bank, PLC: 2,000M 5.125%, 1/8/2020 2,246,792 3,800M 3.75%, 5/15/2024 3,783,850 Citigroup, Inc.: 4,200M 6.125%, 11/21/2017 4,741,464 2,000M 4.5%, 1/14/2022 2,147,712 3,000M Deutsche Bank AG London, 3.7%, 5/30/2024 2,979,951 Goldman Sachs Group, Inc.: 2,000M 5.375%, 3/15/2020 2,228,330 5,900M 5.75%, 1/24/2022 6,715,427 3,000M 3.625%, 1/22/2023 2,983,332 5,250M 6.125%, 2/15/2033 6,301,533 JPMorgan Chase & Co.: 9,200M 6%, 1/15/2018 10,359,458 4,000M 4.5%, 1/24/2022 4,292,404 31 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2014 Principal Amount Security Value Financials (continued) Morgan Stanley: $4,050M 5.95%, 12/28/2017 $ 4,539,426 5,500M 6.625%, 4/1/2018 6,303,715 6,000M 5.5%, 7/28/2021 6,767,556 4,000M SunTrust Banks, Inc., 6%, 9/11/2017 4,495,424 4,000M UBS AG, 4.875%, 8/4/2020 4,458,492 4,000M U.S. Bancorp., 3.6%, 9/11/2024 3,961,080 Wells Fargo & Co.: 2,900M 4.6%, 4/1/2021 3,180,424 8,600M 3.45%, 2/13/2023 8,459,820 106,642,109 Food/Beverage/Tobacco—8.2% 4,000M Altria Group, Inc., 9.7%, 11/10/2018 5,157,352 5,000M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 5,085,235 Anheuser-Busch InBev Worldwide, Inc.: 1,000M 6.875%, 11/15/2019 1,201,260 4,000M 5.375%, 1/15/2020 4,518,000 5,225M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 6,501,833 4,200M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 4,889,434 4,165M Ingredion, Inc., 4.625%, 11/1/2020 4,467,446 4,000M Philip Morris International, Inc., 5.65%, 5/16/2018 4,527,544 SABMiller Holdings, Inc.: 4,000M 3.75%, 1/15/2022 (a) 4,083,588 4,000M 4.95%, 1/15/2042 (a) 4,178,348 44,610,040 Forest Products/Container—1.0% 5,000M Rock-Tenn Co., 4.9%, 3/1/2022 5,367,960 Health Care—4.6% 4,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 4,645,756 Express Scripts Holding Co.: 4,050M 4.75%, 11/15/2021 4,429,639 1,800M 3.5%, 6/15/2024 1,766,079 4,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 4,052,384 4,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 3,828,000 4,000M Novartis Capital Corp., 4.4%, 5/6/2044 4,176,948 1,400M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 1,573,828 580M Roche Holdings, Inc., 6%, 3/1/2019 (a) 672,826 25,145,460 32 Principal Amount Security Value Information Technology—1.5% $4,000M Harris Corp., 4.4%, 12/15/2020 $ 4,259,408 4,000M Symantec Corp., 3.95%, 6/15/2022 4,054,720 8,314,128 Manufacturing—2.9% 5,000M CRH America, Inc., 8.125%, 7/15/2018 6,041,550 4,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 4,688,760 4,550M Tyco Electronics Group SA, 6.55%, 10/1/2017 5,184,611 15,914,921 Media-Broadcasting—4.2% 1,800M ABC, Inc., 8.75%, 8/15/2021 2,403,112 3,950M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 5,029,879 2,000M CBS Corp., 3.375%, 3/1/2022 2,005,988 4,000M Comcast Corp., 4.25%, 1/15/2033 4,061,400 3,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 3,054,033 2,000M Sirius XM Radio, Inc., 5.25%, 8/15/2022 (a) 2,095,000 4,000M Time Warner Cable, Inc., 5%, 2/1/2020 4,450,228 23,099,640 Media-Diversified—1.1% McGraw-Hill Financial, Inc.: 3,350M 5.9%, 11/15/2017 3,682,374 2,300M 6.55%, 11/15/2037 2,398,224 6,080,598 Metals/Mining—5.2% 5,000M Alcoa, Inc., 6.15%, 8/15/2020 5,517,635 4,000M ArcelorMittal, 6.125%, 6/1/2018 4,250,000 4,000M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 4,263,060 4,200M Newmont Mining Corp., 5.125%, 10/1/2019 4,565,824 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 5,194,870 4,000M Vale Overseas, Ltd., 5.625%, 9/15/2019 4,486,692 28,278,081 33 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2014 Principal Amount Security Value Real Estate Investment Trusts—4.7% $4,000M Boston Properties, LP, 5.875%, 10/15/2019 $ 4,613,188 4,000M Digital Realty Trust, LP, 5.25%, 3/15/2021 4,347,348 4,000M HCP, Inc., 5.375%, 2/1/2021 4,469,384 ProLogis, LP: 3,000M 4.5%, 8/15/2017 3,215,571 2,000M 3.35%, 2/1/2021 1,998,586 2,700M Simon Property Group, LP, 3.375%, 10/1/2024 2,675,519 4,000M Ventas Realty, LP, 4.75%, 6/1/2021 4,360,960 25,680,556 Retail-General Merchandise—2.3% 6,000M GAP, Inc., 5.95%, 4/12/2021 6,832,926 2,000M Home Depot, Inc., 5.875%, 12/16/2036 2,470,844 3,600M Lowe’s Cos., Inc., 4.25%, 9/15/2044 3,522,719 12,826,489 Telecommunications—1.3% 2,000M AT&T, Inc., 6.5%, 9/1/2037 2,437,798 4,000M Verizon Communications, Inc., 5.15%, 9/15/2023 4,432,688 6,870,486 Transportation—3.1% 4,000M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 4,408,164 4,000M Con-way, Inc., 7.25%, 1/15/2018 4,606,308 4,125M GATX Corp., 4.75%, 6/15/2022 4,466,496 3,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 3,229,167 16,710,135 Utilities—5.0% 3,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 3,390,573 1,900M Electricite de France SA, 6.5%, 1/26/2019 (a) 2,229,747 4,000M Exelon Generation Co., LLC, 5.2%, 10/1/2019 4,440,044 Great River Energy Co.: 291M 5.829%, 7/1/2017 (a) 313,959 3,424M 4.478%, 7/1/2030 (a) 3,627,762 4,200M National Fuel Gas Co., 8.75%, 5/1/2019 5,223,809 34 Principal Amount Security Value Utilities (continued) $ 900M Northern States Power Co., 4.125%, 5/15/2044 $ 908,571 3,000M Ohio Power Co., 5.375%, 10/1/2021 3,480,840 2,881M Sempra Energy, 9.8%, 2/15/2019 3,757,853 27,373,158 Total Value of Corporate Bonds (cost $509,430,726) 97.8 % 534,341,241 Other Assets, Less Liabilities 2.2 12,094,871 Net Assets 100.0 % $ 546,436,112 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). 35 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2014 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 534,341,241 $ — $ 534,341,241 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 36 See notes to financial statements Portfolio Manager’s Letter STRATEGIC INCOME FUND Dear Investor: This is the annual report for the First Investors Strategic Income Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 4.55% for Class A shares and 4.82% for Advisor Class shares, including dividends of 27.9 cents per share on Class A shares and 31.5 cents per share on Advisor Class shares. The Fund declared capital gains distributions of 0.4 cents per share on each class of shares. Economic Overview and Market Summary The U.S. economy, as measured by gross domestic product (“GDP”), grew slightly faster than 2% during the review period, albeit in an unsteady manner, with quarterly growth ranging from –2.1% to 4.6%. This pace of economic growth was sufficient to reduce the unemployment rate from 7.2% to 5.9%, its lowest level since 2008. While a positive development, the employment picture was somewhat tempered by a continued decline in the labor force participation rate and anemic wage growth. Inflation remained subdued, with consumer prices, excluding the volatile food and energy components, increasing only 1.7%, below the Federal Reserve’s (the “Fed’s”) targeted 2% rate. The Fed remained on course to taper its bond buying program, scheduled to conclude in October, and to raise the federal funds rate in the second half of next year. Interest rates were mixed during the review period. Short- and intermediate-term interest rates moved slightly higher in anticipation of an eventual tightening of monetary policy by the Fed. In particular, two-year and five-year Treasury note yields increased from 0.32% and 1.38% to 0.57% and 1.76%, respectively. In contrast, the benchmark ten-year Treasury note yield ended the review period lower, moving from 2.61% to 2.49%. After touching two-and-a-half year highs at the end of 2013, ten-year yields moved steadily lower for the next three quarters, confounding consensus expectations for higher interest rates in 2014. The move down in long-term yields reflected a number of factors, including slower than expected global economic growth (particularly in Europe), geopolitical events (Ukraine, Gaza, ISIS), which supported “flight-to-safety” flows into the U.S. bond market, and investors’ belief that this Fed tightening cycle would be more benign than in the past. The broad bond market returned 4.1%, according to Bank of America Merrill Lynch. Both interest rate risk and credit risk were rewarded during the review period, with longer maturity and lower rated bonds seeing the highest returns. Specifically, high yield bonds gained 7.2% as default rates remained historically low. Investment grade corporate bonds benefited primarily from lower interest rates and, secondarily, from tighter credit spreads, gaining 7.1%. Mortgage-backed bonds, whose returns tend to reflect intermediate-term interest rates, gained 3.7%. While the broad Treasury market returned only 2.7%, 10+ year Treasuries were up 11.3% due to the decline in long-term interest rates. The Standard & Poor’s 500 Index returned 19.7%, with dividends reinvested in the Index. Lastly, money market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. 37 Portfolio Manager’s Letter (continued) STRATEGIC INCOME FUND Fund Overview and Fiscal Year Performance Attribution The Fund can invest through institutional class shares in a number of First Investors Funds (Underlying Funds). The average allocations to Underlying Funds as a percentage of the Fund’s net assets, the total returns for the review period and the allocations as a percentage of net assets as of the end of the period are displayed in the table below: Average Allocations, Allocations, Review Period Total Return 9/30/14 Equity Income Fund 9.0% 14.88% 5.3% Floating Rate Fund 3.7% 1.36%* 4.9% Fund For Income 39.8% 5.59% 39.3% Government Fund 9.3% 2.08% 9.8% International Opportunities Bond Fund 12.6% 3.19% 15.1% Investment Grade Fund 20.9% 5.98% 20.0% Limited Duration High Quality Bond Fund 1.8% –0.14%** 4.9% Cash 2.9% 0.00% 0.7% For the review period, the Fund returned 4.55%, outperforming its benchmark, the Bank of America Merrill Lynch U.S. Broad Market Index, which returned 4.12%. The Fund benefited from its allocation to the Equity Income Fund, given the strong performance of the stock market during the review period, and its exposure to credit risk through allocations to the Fund For Income and Investment Grade Fund. Allocations to the Floating Rate Fund and Limited Duration High Quality Bond Fund dampened performance as short duration investments underperformed longer duration debt. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Total return since Fund’s commencement of operations on October 21, 2013. ** Total return since Fund’s commencement of operations on May 19, 2014. 38 Fund Expenses (unaudited) STRATEGIC INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/3/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 0.57% Actual* $1,000.00 $1,006.28 $2.87 Hypothetical** $1,000.00 $1,022.21 $2.89 Advisor Class Shares 0.20% Actual* $1,000.00 $1,008.07 $1.01 Hypothetical** $1,000.00 $1,024.07 $1.01 * Expenses are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed or repaid to advisor. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total value of investments. 39 Cumulative Performance Information (unaudited) STRATEGIC INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Strategic Income Bond Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch U.S. Broad Market Index. Average Annual Total Returns* Advisor N.A.V. Only Class A Class One Year 4.55% 4.82% Since Inception** 2.41% 2.65% Advisor S.E.C. Standardized Class A Class One Year (1.50%) 4.82% Since Inception** (1.57%) 2.65% The graph compares a $10,000 investment in the First Investors Strategic Income Fund (Class A shares) beginning 4/3/13 (commencement of operations) with a theoretical investment in the BofA Merrill Lynch U.S. Broad Market Index (the “Index”). The Index tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate, securitized and collateralized securities. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class 40 A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (2.51%). The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 1.63%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Class A shares and Advisor Class shares are for the period beginning 4/3/13 (commencement of operations). 41 Portfolio of Investments STRATEGIC INCOME September 30, 2014 Shares Security Value MUTUAL FUNDS—99.8% First Investors Equity Funds—5.3% 537,395 Equity Income Fund – Institutional Class Shares $ 5,390,072 First Investors Income Funds—94.5% 511,753 Floating Rate Fund – Institutional Class Shares 5,045,886 15,394,099 Fund For Income – Institutional Class Shares 40,024,658 930,033 Government Fund – Institutional Class Shares 10,137,360 1,554,759 International Opportunities Bond Fund – Institutional Class Shares 15,361,015 2,069,648 Investment Grade Fund – Institutional Class Shares 20,572,305 512,318 Limited Duration High Quality Bond Fund – Institutional Class Shares 5,082,198 96,223,422 Total Value of Mutual Funds (cost $102,879,139) 99.8 % 101,613,494 Other Assets, Less Liabilities .2 249,237 Net Assets 100.0 % $ 101,862,731 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 42 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Mutual Funds First Investors Income Funds $ 96,223,422 $ — $ — $ 96,223,422 First Investors Equity Funds 5,390,072 — — 5,390,072 Total Investments in Securities $ 101,613,494 $ — $ — $ 101,613,494 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 43 Portfolio Managers’ Letter INTERNATIONAL OPPORTUNITIES BOND FUND Dear Investor: This is the annual report for the First Investors International Opportunities Bond Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 2.84% for Class A shares, 2.81% for Advisor Class shares and 3.19% for Institutional Class shares, including dividends of 26.8 cents per share on Class A shares, 27.5 cents per share on Advisor Class shares and 28.3 cents per share on Institutional Class shares. The Fund invests in sovereign bonds and currencies of countries in its benchmark, the Citigroup World Government Bond ex-U.S. Index, as well as some non-Index countries, including those of emerging markets. Corporate bonds of countries in the Index may be purchased opportunistically as well. The Fund’s outperformance relative to the benchmark during the prior 12-month period ended September 30, 2014 can be fully attributed to 1) avoiding the Japanese yen and 2) maintaining a small, heavily underweight exposure to the euro, which together constitute almost 80% of the Index’s currency exposure. Strong absolute performance in the portfolio was the result of significant contribution from excess return and the impact of bond yields falling globally (bond yields and prices have an inverse relationship; when yields fall, prices rise). Bond yields fell due to significant disinflationary forces emanating from Europe and Asia, especially in the second and third quarters of 2014. These factors offered more than enough positive absolute performance to offset the impact of a strong dollar, which drove negative absolute returns in the Index. The yen recovered from a volatile 2013 to exhibit relative stability throughout much of 2014. Despite the relative calm, however, Japanese economic data soured late in the review period as a result of an increase in the country’s value-added tax (VAT). Japan increased the VAT as part of a long-term plan to reduce the country’s substantial sovereign debt load. Investors priced in a high probability of fresh stimulus from the Bank of Japan to counter the economic slump resulting from the VAT increase. Additional stimulus would translate into a greater supply of yen available, which tends to hurt the value of a currency. Indeed, the yen fell more than 10% against the dollar during the prior 12 months through September 30, 2014. The euro performed well until May, supported by strong portfolio flows from outside the euro zone, especially from Asia. The single currency then began to suffer upon precipitously falling inflation expectations and weak economic data — much the result of an overly expensive currency and passive tightening in the European Central Bank’s (“ECB”) balance sheet from banks repaying Longer-Term Refinancing Operations loans. Although realized inflation increased by less than 1% on an annualized basis during the entire 12-month review period, ECB President Mario 44 Draghi was slow to action, waiting until June to announce negative interest rates and until September to announce an unsterilized purchase program of asset-backed securities (ABS). By September, economic activity reached contractionary levels across the euro zone and inflation “break-evens” — market-based expectations of future inflation — fell to levels that historically were met with quantitative easing of more significant size than the ABS purchase program announced in September. Any modest gains the euro made through mid-2014 were wiped out in the third quarter of 2014. For the 12-month period ended September 30, 2014, the euro fell almost 7% against the U.S. dollar. Other notable performance impacts on the Fund included two long exposures to emerging markets currencies, the Indian rupee and Chilean peso. Most emerging markets currencies outside of Europe rallied for much of 2014 after being hurt badly in the “taper tantrum” of 2013, when Federal Reserve (“Fed”) Chairman Ben Bernanke warned of the end of the most recent quantitative easing program. Low market volatility and falling high-quality long-term bond yields in 2014 supported investor demand for high-yielding emerging markets bonds and currencies, despite a backdrop of falling growth in emerging markets. The Indian rupee outperformed the Index’s currency return on account of the positive macro-financial backdrop as well as increasing confidence in the country’s central bank after Rajan Raghuram, previously chief economist at the International Monetary Fund, targeted inflation as his paramount concern at the Reserve Bank of India. Exposure to the Chilean peso offset positive relative performance elsewhere, as the demand fell for copper — the country’s most significant export — copper investment projects floundered, and the central bank cut interest rates to stimulate the economy. Outside of currency impacts, the Fund’s bond positioning produced a neutral impact on relative performance during the period under review. Market Commentary and Outlook The dollar made one of its strongest moves in 40 years in the third quarter of 2014 on better U.S. economic momentum, which has pushed the Fed closer to a tightening cycle. We continue to anticipate that the U.S. will lead better-than-expected growth across developed markets. During the period under review, however, the rest of the world struggled to recapture the old high-growth model and remains stuck in neutral in terms of reflation. The disparity of country growth rates poses many types of challenges. Europe and Japan would like a lower currency to jump-start inflation while many of the emerging countries are witnessing too much inflation because of the feedback cycle related to currency depreciation. Absent further policy paralysis, we believe the European and Japanese economies should firm up moving into 2015. Despite better developed market growth, we expect long-term safe-haven rates will remain capped as a result of the still formidable debt overhang, a benign global 45 Portfolio Managers’ Letter (continued) INTERNATIONAL OPPORTUNITIES BOND FUND inflation environment, institutional equity de-risking, a low terminal level expected for policy rates, weak credit growth, and entrenched concerns of global economic fragility. With a “whiff” of deflation in the air, we believe bond positions in the smaller countries should prove valuable once investors come to the view that global growth is bottoming and the move to stabilization/growth has a chance of enduring. Therefore, we continue to believe that emerging markets sovereigns and currencies offer attractive sources of yield despite a challenging end to the period in September 2014. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 46 Fund Expenses (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.30% Actual $1,000.00 $1,001.39 $6.52 Hypothetical** $1,000.00 $1,018.55 $6.58 Advisor Class Shares 1.03% Actual $1,000.00 $1,002.81 $5.17 Hypothetical** $1,000.00 $1,019.91 $5.22 Institutional Class Shares 0.91% Actual $1,000.00 $1,003.22 $4.57 Hypothetical** $1,000.00 $1,020.51 $4.61 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total value of investments. 47 Cumulative Performance Information (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND Comparison of change in value of $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) and the Citigroup World Government Bond ex-U.S. Index (Unhedged). Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class Class One Year 2.84% 2.81% 3.19% Since Inception** 2.10% 0.33% 0.57% Advisor Institutional S.E.C. Standardized Class A Class Class One Year (3.07%) 2.81% 3.19% Since Inception** (0.71%) 0.33% 0.57% S.E.C. 30-Day Yield*** 1.71% 2.30% 2.41% The graph compares a $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) beginning 8/20/12 (commencement of operations) with a theoretical investment in the Citigroup World Government Bond ex-U.S. Index (Unhedged) (the “Index”). The Index encompasses an all-inclusive universe of institutionally traded bonds, including all fixed-rate bonds with remaining maturities of one year or longer with amounts outstanding of at least the equivalent of $25 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 48 *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been (3.18%) and (4.92%), respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 1.60%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (2.47%). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares . Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Class A shares are for the period beginning 8/17/12 (commencement of operations). The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2014. 49 Portfolio of Investments INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2014 Principal Amount Security Value SOVEREIGN BONDS—62.3% Mexico—14.0% United Mexican States: 673M MXN 8.5%, 5/31/2029 $ 5,917,923 568M MXN 8.5%, 11/18/2038 5,016,206 882M MXN 7.75%, 11/13/2042 7,214,123 18,148,252 United Kingdom—9.7% 7,695M GBP United Kingdom Gilt, 2.75%, 1/22/2015 12,565,298 Italy—9.6% 7,910M EUR Italy Buoni Poliennali Del Tesoro, 5%, 8/1/2039 12,484,252 Portugal—5.8% Obrigacoes Do Tesouro: 2,780M EUR 4.95%, 10/25/2023 4,043,451 2,750M EUR 4.1%, 4/15/2037 3,522,950 7,566,401 South Korea—4.4% Republic of Korea: 4,319,500M KRW 5.75%, 9/10/2018 4,596,828 1,170,500M KRW 3.375%, 9/10/2023 1,156,719 5,753,547 Brazil—3.8% Nota Do Tesouro Nacional: 1M BRL 9.71%, 1/1/2021 190,415 13M BRL 9.71%, 1/1/2023 4,797,705 4,988,120 New Zealand—3.7% New Zealand Government Bonds: 2,390M NZD 5%, 3/15/2019 1,940,931 3,270M NZD 5.5%, 4/15/2023 2,796,959 4,737,890 50 Principal Amount Security Value Malaysia—3.5% Federation of Malaysia: 2,950M MYR 4.048%, 9/30/2021 $ 912,400 12,310M MYR 3.48%, 3/15/2023 3,648,361 4,560,761 South Africa—3.3% Republic of South Africa: 16,065M ZAR 6.75%, 3/31/2021 1,341,103 45,000M ZAR 6.5%, 2/28/2041 2,999,973 4,341,076 Poland—2.5% 10,100M PLN Republic of Poland, 4%, 10/25/2023 3,300,231 Hungary—2.0% Hungary Government Bond: 535,000M HUF 5.5%, 2/12/2016 2,290,622 69,000M HUF 7.5%, 11/12/2020 334,425 2,625,047 Total Value of Sovereign bonds (cost $83,375,610) 81,070,875 U.S. GOVERNMENT OBLIGATIONS—22.0% United States U.S. Treasury Notes: 14,365M USD 0.06%, 1/31/2016 (a) 14,368,103 14,245M USD 0.085%, 7/31/2016 (a) 14,253,333 Total Value of U.S. Government Obligations (cost $28,613,730) 28,621,436 GOVERNMENT REGIONAL AGENCY—8.2% Australia—7.4% 3,825M AUD New South Wales Treasury Corp., 5%, 8/20/2024 3,663,049 Queensland Treasury Corp.: 4,005M AUD 6.25%, 2/21/2020 3,996,957 1,940M AUD 6%, 7/21/2022 1,955,599 9,615,605 51 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2014 Principal Amount Security Value South Korea—.8% 1,010M USD Export-Import Bank of Korea, 0.8581%, 8/14/2017 (a)(b) $ 1,010,011 Total Value of Government Regional Agency (cost $11,039,238) 10,625,616 CORPORATE BONDS—1.2% Australia—.9% 1,160M USD Macquarie Group, Ltd., 1.2371%, 1/31/2017 (a)(b) 1,173,766 New Zealand—.3% 470M USD ANZ New Zealand International, Ltd. of London, 0.7551%, 4/27/2017 (a)(b) 471,252 Total Value of Corporate Bonds (cost $1,630,000) 1,645,018 GOVERNMENT SOVEREIGN AGENCY—1.0% Sweden Swedish Export Credit: 420M USD 0.4146%, 6/12/2017 (a) 420,871 875M USD 0.6081%, 11/9/2017 (a) 883,881 Total Value of Government Sovereign Agency (cost $1,303,089) 1,304,752 SUPRANATIONALS—.8% Luxembourg 1,015M USD European Investment Bank, 1.125%, 9/15/2017 (cost $1,012,329) 1,014,240 52 Principal Amount Security Value GOVERNMENT GUARANTEED PROGRAM—.8% Germany 1,000M USD Erste Abwicklungsanstalt, 0.4331%, 6/7/2016 (cost $1,000,891) (a)(c) $1,002,848 Total Value of Investments (cost $127,974,887) 96.3 % 125,284,785 Other Assets, Less Liabilities 3.7 4,778,331 Net Assets 100.0 % $ 130,063,116 (a) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2014. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (c) Security exempt from registration under Regulation S of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: AUD Australian Dollar BRL Brazilian Real CLP Chilean Peso EUR Euro GBP British Pound HUF Hungarian Forint IDR Indonesian Rupiah INR Indian Rupee KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit NZD New Zealand Dollar PLN Polish Zloty USD United States Dollar ZAR South African Rand 53 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2014 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Sovereign Bonds Mexico $ — $ 18,148,252 $ — $ 18,148,252 United Kingdom — 12,565,298 — 12,565,298 Italy — 12,484,252 — 12,484,252 Portugal — 7,566,401 — 7,566,401 South Korea — 5,753,547 — 5,753,547 Brazil — 4,988,120 — 4,988,120 New Zealand — 4,737,890 — 4,737,890 Malaysia — 4,560,761 — 4,560,761 South Africa — 4,341,076 — 4,341,076 Poland — 3,300,231 — 3,300,231 Hungary — 2,625,047 — 2,625,047 U.S. Government Obligations United States — 28,621,436 — 28,621,436 Government Regional Agency Australia — 9,615,605 — 9,615,605 South Korea — 1,010,011 — 1,010,011 Corporate Notes Australia — 1,173,766 — 1,173,766 New Zealand — 471,252 — 471,252 54 Level 1 Level 2 Level 3 Total Government Sovereign Agency Sweden $ — $ 1,304,752 $ — $ 1,304,752 Supranational Luxembourg — 1,014,240 — 1,014,240 Government Guaranteed Program Germany — 1,002,848 — 1,002,848 Total Investments in Securities $ — $ 125,284,785 $ — $ 125,284,785 Other Financial Instruments* $ — $ 181,397 $ — $ 181,397 * Other financial instruments are foreign exchange contracts and are considered derivative instruments, which are valued at the net unrealized appreciation on the instrument. During the year ended September 30, 2014, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 55 Portfolio Managers’ Letter FLOATING RATE FUND Dear Investor: This is the annual report for the First Investors Floating Rate Fund for the fiscal year ended September 30, 2014. 1 During the period, the Fund’s return on a net asset value basis was 1.12% for Class A shares, 1.43% for Advisor Class shares and 1.36% for Institutional Class shares, including dividends of 23.2 cents per share on Class A shares, 26.3 cents per share on Advisor Class shares and 27.6 cents per share on Institutional Class shares. The senior floating rate loan market produced a positive, interest-based return over the period. Companies in the senior loan market remained fundamentally healthy and attractively creditworthy. As a result, default rates in the loan market remained historically low, below 2% for the year. By contrast, loan market technical conditions were more mixed over the course of the fiscal year. This was due to variance in capital flows into and out of the market. Record-setting inflows into senior loans on the part of retail investors at the beginning of the period began to reverse in April 2014. During the review period, investors recalibrated their thinking regarding Federal Reserve (“Fed”) monetary policy, becoming more convinced that the Fed would not raise short-term interest rates as soon and by as much as had previously been predicted. Floating rate loans are distinguished from fixed-rate bonds—both governmental and corporate—because their coupons re-set, typically quarterly, in line with the changes in the interest rate environment. Thus, loans tend to perform well when investors seek protection from rising rates that would likely erode the principal of fixed-rate instruments. The potential negative impact due to retail investor outflows was stemmed by inflows from institutional investors buying structured loan products. These structures, or “packages”, of loans sought out the market’s highest-yielding and lowest-rated loans. While this dynamic modestly supported loan prices overall, it also led to a wide performance disparity between the higher-rated loans the Fund focuses on and more speculative loans, which benefited from institutional investors’ search for yield and outperformed higher quality loans. In total, the loan market saw flat returns or gains in every month of the period except the last one. In September 2014, investors required discounts on loan prices as a great number of new loans came to market, expanding supply too quickly. This resulted in a price decline that we think will prove quite temporary given the market’s fundamental attractiveness. In this modestly optimistic environment, the Fund delivered gains, but underperformed its benchmark both net and gross of fees. Most notably, the portfolio underperformed 56 during its first three months of existence when the market enjoyed strong gains, a time when the portfolio held a large percentage in cash. As the Fund put money to work in a rising market, the cash portion of the portfolio did not earn returns. The second fiscal quarter revealed much more even performance between the Fund and the benchmark as the Fund became fully invested. At this point, the Fund began to increase its dividend rate in line with the growing collection of interest income from investments. Both the third and fourth fiscal quarters saw performance just slightly below benchmark on a gross basis. In both quarters, this largely reflected the portfolio’s underweighting of the index’s lower-rated credits. Lower-rated credits are prone to have more volatile return patterns and higher default rates over time. Similarly, the small allocation to high yield bonds in the portfolio included bonds we believed would be price stable due to their high creditworthiness and low sensitivity to changing interest rates. These bonds were added to the portfolio specifically to enhance settlement speed. They were not added to increase risk. In short, the Fund has been constructed to target long-term consistency of returns by controlling risk. This approach cannot protect a portfolio from all short-term declines or capture all short-term gains, especially those driven by technical market factors. Over the long-term, however, the Fund’s portfolio, which seeks to capture the attractive yield offered by senior loans while avoiding defaults, should deliver investors competitive results. These results should be even more attractive relative to other fixed income instruments in a rising rate environment. Over the review period, interest rates dropped to lower levels than many in the market, including us, may have predicted as the Fund launched. We think that in 2015, as in 2014, risk is poised to be more concentrated in the macroeconomic arena than in corporate credit. It remains to be seen whether the U.S. can maintain growth against the backdrop of persistent economic lethargy in Europe and Japan. All eyes are likely to remain on the Fed and its approach to future increases in short-term interest rates. In addition, we will be watching for any negative impact on U.S. companies caused by a strengthening U.S. dollar as the reserve currency of choice, particularly as other governments compete to create inflation by devaluing their currencies. 2015’s senior loan default outlook remains benign, particularly for the better-rated companies in which the Fund tends to be concentrated. After a year in which the market has favored riskier issues and has been largely confident that interest rates would not rise, investors are working hard to handicap if and when an improving economy could lead to interest rate increases. Anticipation of such increases should be a boost to the senior loan market. Until that time, we believe that a focus on quality and market discipline should continue to turn any upcoming episodes of volatility into short-term buying opportunities that can benefit portfolio investors over the longer term. 57 Portfolio Managers’ Letter (continued) FLOATING RATE FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 The Fund’s performance and the performance of its benchmark index are since October 21, 2013, the date the Fund commenced operations. 58 Fund Expenses (unaudited) FLOATING RATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.10% Actual $1,000.00 $1,000.05 $5.52 Hypothetical** $1,000.00 $1,019.55 $5.57 Advisor Class Shares 0.90% Actual $1,000.00 $1,001.54 $4.52 Hypothetical** $1,000.00 $1,020.56 $4.56 Institutional Class Shares 0.70% Actual $1,000.00 $1,001.45 $3.51 Hypothetical** $1,000.00 $1,021.56 $3.55 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 59 Cumulative Performance Information (unaudited) FLOATING RATE FUND Comparison of change in value of $10,000 investment in the First Investors Floating Rate Fund (Class A shares) and the J.P. Morgan BB/B Leveraged Loan Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class Class Since Inception** 1.12% 1.43% 1.36% Advisor Institutional S.E.C. Standardized Class A Class Class Since Inception** (4.69%) 1.43% 1.36% S.E.C. 30-Day Yield*** 2.52% 2.88% 3.08% The graph compares a $10,000 investment in the First Investors Floating Rate Fund (Class A shares) beginning 10/21/13 (commencement of operations) with a theoretical investment in the J.P. Morgan BB/B Leveraged Loan Index (the “Index”). The Index is a subset of the J.P. Morgan Leveraged Loan Index, which is designed to represent the investable universe of the U.S. dollar-denominated leveraged loan market. The Index includes U.S. dollar-denominated institutional term loans and fully funded delayed draw term loans which have high yield ratings. However, the most aggressively rated loans and non-rated loans are excluded. Loans can be rated as high as Baa1 and as low as BB3 by Moody’s and also as high as BBB+ and as low as B– by Standard & Poor’s. A loan with the highest allowable rating from each agency will only be included if the company’s overall rating is below investment grade. Loans must be issued by companies domiciled in a developed market, and defaulted loans may remain in the Index only if they remain current on loan obligation payments throughout the default process. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the 60 graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (5.12%) and the S.E.C. 30-Day Yield for September 2014 would have been 2.11%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 1.38% and the S.E.C. 30-Day Yield for September 2014 would have been 2.85%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 1.01% and the S.E.C. 30-Day Yield for September 2014 would have been 2.83%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from J.P. Morgan and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Class A shares, Advisor Class shares and Institutional Class shares are for the period beginning 10/21/13 (commencement of operations). *** The S.E.C. 30-Day Yield shown is for September 2014. 61 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2014 Principal Amount Security Value LOAN PARTICIPATIONS†—86.8% Aerospace/Defense—1.1% $ 993M TransDigm, Inc., 3.75%, 2/28/2020 $ 979,021 Automotive—4.8% 992M ASP HHI Acquisition Co., Inc, 5%, 10/5/2018 992,469 1,055M Chrysler Group, LLC, 3.5%, 5/24/2017 1,049,910 1,047M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 1,034,937 400M Doosan Infrascore International, Inc., 4.5%, 5/28/2021 400,000 900M Key Safety Systems, Inc., 4.75%, 8/29/2021 (a) 899,624 4,376,940 Building Materials—.9% 793M USIC Holdings, Inc., 4%, 7/10/2020 782,817 Chemicals—4.2% 309M Ailnex Luxembourg & Cy SCA, Inc., 4.5%, 10/3/2019 309,785 160M Ailnex USA, Inc., 4.5%, 10/3/2019 160,147 760M Axalta Coating Systems Dutch Holdings BBV, 3.75%, 2/1/2020 749,146 793M Cyanco Intermediate Corp., 5.5%, 5/1/2020 792,233 1,000M Emerald Performance Materials LLC, 4.5%, 7/30/2021 998,125 800M Solenis International, LP, 4.25%, 7/31/2021 790,000 3,799,436 Energy—11.1% 594M Alpha Natural Resources, Inc., 3.5%, 5/22/2020 535,103 796M Drillships Financing Holding, Inc., 6%, 3/31/2021 764,888 Fieldwood Energy, LLC: 248M 3.875%, 9/28/2018 245,601 757M 8.375%, 9/30/2020 766,226 1,194M Floatel International, Ltd., 6%, 6/27/2020 1,173,105 925M Jonah Energy, LLC, 7.5%, 5/12/2021 918,062 723M McDermott Finance, LLC, 5.25%, 4/16/2019 723,639 896M Murray Energy Corp., 5.25%, 12/5/2019 899,045 643M Offshore Group Investment, Ltd. , 5.75%, 3/28/2019 619,740 842M Pacific Drilling SA, 4.5%, 6/3/2018 817,539 1,000M Samson Investment Co., 5%, 9/25/2018 970,626 894M Seadrill Operating, LP, 4%, 2/21/2021 852,805 748M Seventy Seven Operating, LLC, 3.75%, 6/25/2021 743,917 10,030,296 62 Principal Amount Security Value Financial Services—3.8% $678M Delos Finance Sarl, 3.5%, 3/6/2021 $ 671,983 992M HUB International, Ltd., 4.25%, 10/2/2020 981,599 794M Ocwen Loan Servicing Corp., 5%, 2/15/2018 784,030 993M Sheridan Investment Partners II, LP, 4.25%, 12/16/2020 978,233 3,415,845 Food/Beverage/Tobacco—2.3% 693M H.J. Heinz Co., 3.5%, 6/5/2020 687,135 941M JBS USA, LLC, 3.75%, 5/25/2018 940,618 495M Pinnacle Foods Finance, LLC, 3.25%, 4/29/2020 486,067 2,113,820 Food/Drug—4.3% 750M New Albertson’s, Inc., 4.75%, 6/27/2021 740,625 900M Rite Aid Corp., 4.875%, 6/21/2021 901,501 771M Sprouts Farmers Market Holdings, LLC, 4%, 4/23/2020 768,879 825M Stater Brothers Markets, Inc., 4.75%, 5/12/2021 821,906 669M Supervalu, Inc., 4.5%, 3/21/2019 661,144 3,894,055 Forest Products/Container—1.3% 299M Ardagh Holdings USA, Inc., 4%, 12/17/2019 295,142 595M Exopack Holdings SA, 5.25%, 5/8/2019 596,419 300M Exopack, LLC, 5.25%, 5/8/2019 300,844 1,192,405 Gaming/Leisure—6.8% 773M 24 Hour Fitness Worldwide, Inc., 4.75%, 5/28/2021 770,163 594M AMC Entertainment, Inc., 3.5%, 4/30/2020 588,324 709M Hilton Worldwide Finance, LLC, 3.5%, 10/26/2020 699,728 495M Live Nation Entertainment, Inc., 3.5%, 8/17/2020 491,288 454M Pinnacle Entertainment, Inc., 3.75%, 8/13/2020 449,749 900M Scientific Games International, Inc., 6%, 9/17/2021 (a) 882,000 484M SeaWorld Parks & Entertainment, Inc., 3%, 5/14/2020 457,873 892M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 875,747 992M Zuffa, LLC, 3.75%, 2/25/2020 983,497 6,198,369 63 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2014 Principal Amount Security Value Health Care—6.7% $ 995M Accellent, Inc, 4.5%, 3/12/2021 $ 981,319 558M Biomet, Inc., 3.6545%, 7/25/2017 555,353 404M Community Health Systems, Inc., 4.25%, 1/27/2021 403,537 746M Endo Luxembourg Finance Co. Sarl, 3.25%, 3/1/2021 742,169 269M Grifols Worldwide Operations USA, Inc., 3.154%, 2/27/2021 265,544 317M Medpace Holdings, Inc., 4.75%, 4/1/2021 317,014 643M MPH Acquisition Holdings, LLC, 4%, 3/31/2021 634,138 650M NBTY, Inc., 3.5%, 10/1/2017 642,038 460M Onex Carestream Finance, LP, 5%, 6/7/2019 459,965 481M Salix Pharmaceuticals, Ltd., 4.25%, 1/2/2020 481,814 573M Select Medical Corp., 3.75%, 6/1/2018 570,161 6,053,052 Information Technology—6.1% 509M Activision Blizzard, Inc., 3.25%, 10/12/2020 508,046 596M Applied Systems, Inc., 4.25%, 1/25/2021 591,480 331M ARRIS Enterprises, Inc., 3.25%, 4/17/2020 327,237 798M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 791,267 766M BMC Software Finance, Inc., 5%, 9/10/2020 756,693 343M DealerTrack Technologies, Inc., 3.5%, 2/28/2021 341,691 596M Dell International, LLC, 4.5%, 4/29/2020 591,629 730M Infor (US), Inc., 3.75%, 6/3/2020 715,862 503M Kronos, Inc., 4.5%, 10/30/2019 501,322 450M Zebra Technologies Corp., 4.75%, 9/30/2021 (a) 450,000 5,575,227 Manufacturing—5.3% 893M Brand Energy & Infrastructure Services, Inc., 4.75%, 11/26/2020 892,831 894M Gardner Denver, Inc., 4.25%, 7/30/2020 880,373 1,000M Gates Global, Inc., 4.25%, 7/5/2021 987,500 996M Husky Injection Molding System, 4.25%, 6/30/2021 985,613 1,040M Mirror BidCo Corp., 4.25%, 12/28/2019 1,032,978 4,779,295 64 Principal Amount Security Value Media-Cable TV—2.3% $ 998M Gray Television, Inc., 3.75%, 6/13/2021 $ 990,226 499M Numericable US, LLC, 4.5%, 5/21/2020 495,841 630M Raycom TV Broadcasting, LLC, 3.75%, 8/4/2021 632,363 2,118,430 Media-Diversified—1.0% 899M Tribune Co., 4%, 12/27/2020 890,240 Metals/Mining—5.7% 1,169M Arch Coal, Inc., 6.25%, 5/16/2018 1,068,620 594M FMG Resources (August 2006) Property, Ltd., 3.75%, 6/30/2019 583,110 693M McJunkin Red Man Corp., 5.5171%, 11/8/2019 693,577 495M Novelis, Inc., 3.75%, 3/10/2017 490,599 Oxbow Carbon, LLC: 237M 4.25%, 7/19/2019 236,847 250M 8%, 1/19/2020 252,969 891M Peabody Energy Corp., 4.25%, 9/24/2020 868,911 943M TMS International Corp., 4.5%, 10/16/2020 943,465 5,138,098 Retail-General Merchandise—11.1% 594M Academy, Ltd., 4.5%, 8/3/2018 591,447 598M General Nutrition Centers, Inc., 3.25%, 3/4/2019 588,384 1,000M Hertz Corp., 3.75%, 3/11/2018 (a) 990,833 1,122M J. Crew Group, Inc., 4%, 3/5/2021 1,075,547 765M Landry’s, Inc., 4%, 4/24/2018 760,295 980M Lands’ End, Inc., 4.25%, 4/4/2021 972,112 489M Libbey Glass, Inc., 3.75%, 4/9/2021 484,091 1,000M Men’s Wearhouse, Inc., 4.5%, 6/18/2021 998,333 1,000M Michaels Stores, Inc., 4%, 1/28/2020 991,042 893M Neiman Marcus, Inc., 4.25%, 10/25/2020 879,986 644M Party City Holdings, Inc., 4%, 7/27/2019 633,043 594M Pilot Travel Centers, LLC, 3.75%, 3/30/2018 594,190 495M Wendy’s International, Inc., 3.25%, 5/15/2019 492,759 10,052,062 65 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2014 Principal Amount Security Value Services—2.7% $ 588M Allied Security Holdings, LLC, 4.25%, 2/12/2021 $ 583,165 987M Brickman Group, Ltd., LLC, 4%, 12/18/2020 (a) 970,650 373M Doosan Infrascore International, Inc., 4.5%, 5/28/2021 373,062 495M Monitronics International, Inc., 4.25%, 3/23/2018 490,219 2,417,096 Telecommunications—1.2% 1,095M XO Communications, Inc., 4.25%, 3/20/2021 1,081,311 Transportation—1.4% 334M Drillships Ocean Ventures, Inc., 5.5%, 7/25/2021 322,623 998M OSG Bulk Ships, Inc., 5.25%, 8/5/2019 998,123 1,320,746 Utilities—2.0% 975M ExGen Texas Power, LLC, 5.75%, 9/18/2021 (a) 976,219 864M Southcross Energy Partners, LP, 5.25%, 8/4/2021 867,074 1,843,293 Wireless Communications—.7% 600M Intelsat Jackson Holdings SA, 3.75%, 6/30/2019 594,125 Total Value of Loan Participations (cost $79,475,747) 78,645,979 CORPORATE BONDS—6.3% Automotive—.6% 500M Goodyear Tire & Rubber Co., 8.25%, 8/15/2020 537,500 Consumer Non-Durables—1.2% 500M Hanesbrands, Inc., 6.375%, 12/15/2020 528,500 500M Reynolds Group Issuer, Inc., 7.125%, 4/15/2019 519,375 1,047,875 Energy—.5% 450M Linn Energy, LLC, 8.625%, 4/15/2020 467,438 Gaming/Leisure—.3% 250M National CineMedia, LLC, 7.875%, 7/15/2021 271,250 66 Principal Amount Security Value Health Care—1.1% $ 325M Biomet, Inc., 6.5%, 8/1/2020 $ 345,312 Community Health Systems, Inc.: 250M 5.125%, 8/15/2018 257,500 75M 8%, 11/15/2019 80,265 300M HCA, Inc., 7.25%, 9/15/2020 315,750 998,827 Media-Cable TV—.6% 475M CCO Holdings, LLC, 8.125%, 4/30/2020 502,906 Metals/Mining—.3% 300M FMG Resources (August 2006) Property, Ltd., 6%, 4/1/2017 (b) 303,187 Retail-General Merchandise—.3% 300M Sally Holdings, LLC, 6.875%, 11/15/2019 319,500 Services—.2% 100M FTI Consulting, Inc., 6.75%, 10/1/2020 104,375 75M Live Nation Entertainment, Inc., 7%, 9/1/2020 (b) 80,063 184,438 Telecommunications—.9% 250M PAETEC Holding Corp., 9.875%, 12/1/2018 265,250 225M Wind Acquisition Finance SA, 4.75%, 7/15/2020 (b) 216,563 300M Windstream Corp., 7.75%, 10/15/2020 317,250 799,063 Wireless Communications—.3% 300M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 309,375 Total Value of Corporate Bonds (cost $5,822,989) 5,741,359 VARIABLE AND FLOATING RATE NOTES † —.9% Utilities 855M AES Corp., 3.2336%, 6/1/2019 (cost $857,186) 844,312 Total Value of Investments (cost $86,155,922) 94.0 % 85,231,650 Other Assets, Less Liabilities 6.0 5,400,911 Net Assets 100.0 % $ 90,632,561 67 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2014 † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2014. (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Loan Participations $ — $ 78,645,979 $ — $ 78,645,979 Corporate Bonds — 5,741,359 — 5,741,359 Variable & Floating Rate Notes — 844,312 — 844,312 Total Investments in Securities* $ — $ 85,231,650 $ — $ 85,231,650 * The Portfolio of Investments provides information on the industry categorization of loan participations and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 68 See notes to financial statements Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: This is the annual report for the First Investors Fund For Income for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 5.38% for Class A shares, 4.67% for Class B shares, 5.42% for Advisor Class shares and 5.59% for Institutional Class shares, including dividends of 13.9 cents per share on Class A shares, 12.1 cents per share on Class B shares, 14.0 cents per share on Advisor Class shares and 14.5 cents per share on Institutional Class shares. During the period, the broad trends in the high yield market unfolded in line with our expectations as described in the outlook section of our 2013 annual letter. Key elements of our prediction, and of the behavior the market largely exhibited during the year, included: 1.) A continued absence of credit concerns for most companies in the high yield market. Corporate high yield default rates remained historically low, below 2% per annum. 2.) Episodes of price volatility driven not by credit fundamentals, but by macroeconomic or political factors outside the U.S. high yield market. Notably, markets were sensitive to actual or anticipated interest rate movements, to the activity of the Federal Reserve Bank (“Fed”) in tapering its quantitative easing bond-buying program, and to the increasingly accommodative monetary policies of the European Central Bank (“ECB”) and Bank of Japan (“BOJ”). 3.) Quick recoveries from such bouts of volatility. Investors stepped back into the market quickly to buy bonds from creditworthy companies trading at attractive yields. As a result, returns for the high yield market met our expectations for the review period, ultimately delivering a return largely in line with its start-of-the-year market-weighted coupon. The fiscal year commenced with a strong first half for the high yield market. Fed leadership transitioned from Ben Bernanke to Janet Yellen, suggesting that investors might see only a marginal change in Fed policy. In March, the high yield market delivered only a very modest positive return as investors became concerned that interest rates could start rising as early as the first half of 2015. In the latter half of the month, however, Yellen soothed markets by communicating an extension of the rate hike timeline. Further, increasingly accommodative monetary policies from the ECB and the BOJ effectively began limiting the degree to which U.S. interest rates might be able to rise in an interconnected world. These developments worked to support performance in the high yield market. 69 Portfolio Manager’s Letter (continued) FUND FOR INCOME The high yield market’s two monthly declines occurred in July and September. Again, it is important to note that neither decline stemmed from any concerns over the fundamental creditworthiness of U.S. high yield companies. In July, we believe that profit taking, combined with a growing complacency over interest rate risk, created capital outflows that put the market under some technical pressure. In September, following a swift and attractive August market recovery, technical pressure weighed on the market amidst an extremely active new issue season. The market simply required time to absorb its new supply. As overall market prices declined, yields consequently increased toward 6%, attracting institutional investors searching for yield. In the generally optimistic environment over the review period, the Fund delivered an attractive positive performance, but underperformed its benchmark both net and gross of fees. Historically, a rigorously-research and well-selected portfolio of creditworthy holdings such as we seek to build can outperform the market when the market’s challenges are credit-related. This year, our typically lower-risk posture did not capture all of the market’s available gains. Most notably, we have run the portfolio with less duration risk than the broader market. Duration is a measure of potential sensitivity to changes in the prevailing interest rate environment; portfolios with longer duration tend to decline more in price as interest rates rise than portfolios with shorter durations (yields and price have an inverse relationship; when yields rise, prices fall). Through the year, improving U.S. economic data, strong corporate credit fundamentals, and low requirements for refinancing by high yield companies kept us wary of potential interest rate increases appearing on the horizon. We thus kept duration risk low in the portfolio, particularly in the first half of the year. In a year when investors became increasingly certain that interest rates would not rise, investors ultimately rewarded duration. In the last quarter of the period, we modulated this posture somewhat, layering in additional duration risk as future U.S. interest rate increases appeared to have been staved off. From an industry perspective, the Fund lost most ground against the index in the telecommunications and mining sectors. Mining proved to be the portfolio’s most volatile sector as it moved frequently between underperformance and outperformance of the rest of the high yield market. Our telecommunications holdings were more concentrated in shorter duration bonds and did not participate in the growth seen in longer duration credit. In short, our approach is to target long-term consistency of returns by controlling risk. This approach cannot protect a portfolio from all short-term declines or capture all short-term gains, especially those driven by technical market factors. Over the long-term, however, the Fund’s portfolio, which seeks to capture the attractive yield offered by high yield bonds while avoiding defaults, should deliver investors competitive results. 70 Over the review period, high yield remained a yield haven in a low-yield world. We think this is likely to continue in the coming fiscal year. We think that in 2015, as in 2014, risk is poised to be more concentrated in the macroeconomic arena than in corporate credit. It remains to be seen whether the U.S. can maintain growth against the backdrop of persistent economic lethargy in Europe and Japan. All eyes are likely to remain on the Fed and its approach to future increases in short-term interest rates. In addition, we will be watching for any negative impact on U.S. companies caused by a strengthening U.S. dollar as the reserve currency of choice, particularly as other governments compete to create inflation by devaluing their currencies. 2015’s high yield default outlook remains benign, particularly for the better-rated high yield companies in which the Fund tends to be concentrated. After a long period in which the market favored risk, and particularly the credit risk of the lowest-rated companies in the high yield market, investors appear less willing to buy the lowest quality names in search of yield. By focusing on quality and market discipline, we feel that any upcoming episodes of volatility can represent attractive short-term buying opportunities that have the potential to benefit portfolio investors over the longer term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 71 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.18% Actual $1,000.00 $ 995.75 $ 5.90 Hypothetical** $1,000.00 $1,019.15 $ 5.97 Class B Shares 2.00% Actual $1,000.00 $ 992.42 $ 9.99 Hypothetical** $1,000.00 $1,015.04 $10.10 Advisor Class Shares 0.86% Actual $1,000.00 $ 995.97 $ 4.30 Hypothetical** $1,000.00 $1,020.76 $ 4.36 Institutional Class Shares 0.78% Actual $1,000.00 $ 996.88 $ 3.90 Hypothetical** $1,000.00 $1,021.16 $ 3.95 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total value of investments. 72 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Fund For Income (Class A shares), the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 5.38% 4.67% 5.42% 5.59% Five Years 8.89% 8.08% N/A N/A Ten Years, Since Inception** 5.09% 4.48% 3.75% 4.15% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year (0.76%) 0.67% 5.42% 5.59% Five Years 7.62% 7.78% N/A N/A Ten Years, Since Inception** 4.48% 4.48% 3.75% 4.15% S.E.C. 30-Day Yield*** 4.30% 3.77% 4.89% 5.00% The graph compares a $10,000 investment in the First Investors Fund For Income (Class A shares) beginning 9/30/04 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch U.S. Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 73 Cumulative Performance Information (unaudited) (continued) FUND FOR INCOME *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (0.78%), 7.59% and 4.46%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 4.28%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 0.65%, 7.76% and 4.46%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 3.75%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 5.40% and 0.95%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 4.87%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 5.57% and 4.13%, respectively, and the S.E.C. 30-Day Yield for September 2014 would have been 4.98%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of high yield bonds, in which the Fund primarily invests, pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures are from Bank of America Merrill Lynch and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2014. 74 Portfolio of Investments FUND FOR INCOME September 30, 2014 Principal Amount Security Value CORPORATE BONDS—89.1% Aerospace/Defense—.6% $ 3,725M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) $ 4,041,625 Automotive—2.4% American Axle & Manufacturing, Inc.: 2,750M 6.25%, 3/15/2021 2,873,750 1,950M 6.625%, 10/15/2022 2,062,125 1,425M General Motors Co., 6.25%, 10/2/2043 1,674,375 3,300M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 3,349,500 Hertz Corp.: 1,650M 5.875%, 10/15/2020 1,683,000 150M 6.25%, 10/15/2022 152,625 Oshkosh Corp.: 2,400M 8.5%, 3/1/2020 2,544,000 500M 5.375%, 3/1/2022 505,000 2,050M Schaeffler Finance BV, 4.75%, 5/15/2021 (a) 2,055,125 16,899,500 Building Materials—1.7% Building Materials Corp.: 675M 6.875%, 8/15/2018 (a) 700,312 1,700M 7.5%, 3/15/2020 (a) 1,785,000 825M 6.75%, 5/1/2021 (a) 866,250 1,325M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 1,500,562 Cemex SAB de CV: 1,350M 9.5%, 6/15/2018 (a) 1,509,907 1,400M 6.5%, 12/10/2019 (a) 1,449,000 2,400M Griffon Corp., 5.25%, 3/1/2022 2,295,000 1,750M USG Corp., 5.875%, 11/1/2021 (a) 1,793,750 11,899,781 Chemicals—1.3% 1,625M Huntsman International, LLC, 8.625%, 3/15/2020 1,720,469 825M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 787,875 4,175M TPC Group, Inc., 8.75%, 12/15/2020 (a) 4,456,813 W.R. Grace & Co.: 1,250M 5.125%, 10/1/2021 (a) 1,273,437 525M 5.625%, 10/1/2024 (a) 540,094 8,778,688 75 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2014 Principal Amount Security Value Consumer Non-Durables—2.1% Levi Strauss & Co.: $ 925M 7.625%, 5/15/2020 $ 980,500 2,625M 6.875%, 5/1/2022 2,756,250 Reynolds Group Issuer, Inc.: 1,250M 7.125%, 4/15/2019 1,298,438 6,550M 5.75%, 10/15/2020 6,697,375 Spectrum Brands Escrow Corp.: 1,375M 6.375%, 11/15/2020 1,440,313 1,480M 6.625%, 11/15/2022 1,561,400 14,734,276 Energy—15.1% AmeriGas Finance, LLC: 500M 6.75%, 5/20/2020 522,500 1,250M 7%, 5/20/2022 1,315,625 Antero Resources Finance Corp.: 675M 6%, 12/1/2020 691,875 950M 5.375%, 11/1/2021 948,812 Atlas Pipeline Partners, LP: 3,075M 4.75%, 11/15/2021 2,878,969 4,000M 5.875%, 8/1/2023 3,930,000 2,100M Basic Energy Services, Inc., 7.75%, 10/15/2022 2,194,500 Berry Petroleum Co.: 675M 6.75%, 11/1/2020 685,125 2,275M 6.375%, 9/15/2022 2,218,125 California Resources Corp.: 950M 5.5%, 9/15/2021 (a) 965,437 1,000M 6%, 11/15/2024 (a) 1,030,000 Calumet Specialty Products Partners, LP: 2,650M 9.625%, 8/1/2020 2,928,250 1,100M 6.5%, 4/15/2021 (a) 1,050,500 525M 7.625%, 1/15/2022 535,500 Chesapeake Energy Corp.: 2,025M 7.25%, 12/15/2018 2,318,625 950M 6.625%, 8/15/2020 1,052,600 2,000M 6.875%, 11/15/2020 2,240,000 1,375M 5.75%, 3/15/2023 1,471,250 CONSOL Energy, Inc.: 2,352M 8.25%, 4/1/2020 2,466,660 1,300M 5.875%, 4/15/2022 (a) 1,285,375 2,750M El Paso Corp., 6.5%, 9/15/2020 3,107,500 76 Principal Amount Security Value Energy (continued) $2,075M Energy XXI Gulf Coast, Inc., 7.5%, 12/15/2021 $2,043,875 1,800M Enquest, PLC, 7%, 4/15/2022 (a) 1,701,000 1,350M Exterran Partners, LP, 6%, 10/1/2022 (a) 1,319,625 1,375M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 1,419,687 2,125M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 2,263,125 Kinder Morgan, Inc.: 650M 5%, 2/15/2021 (a) 680,875 1,650M 5.625%, 11/15/2023 (a) 1,761,375 1,900M Laredo Petroleum, Inc., 5.625%, 1/15/2022 1,871,500 Legacy Reserves, LP: 3,175M 8%, 12/1/2020 3,317,875 1,500M 6.625%, 12/1/2021 1,477,500 1,250M 6.625%, 12/1/2021 (a) 1,231,250 Linn Energy, LLC: 625M 6.5%, 5/15/2019 615,625 1,850M 6.25%, 11/1/2019 1,815,312 1,225M 8.625%, 4/15/2020 1,272,469 3,275M 7.75%, 2/1/2021 3,315,938 2,250M McDermott Finance, LLC, 8%, 5/1/2021 (a) 2,210,625 3,025M Memorial Production Partners, LP, 7.625%, 5/1/2021 3,025,000 2,180M Northern Blizzard Resources, Inc., 7.25%, 2/1/2022 (a) 2,256,300 NuStar Logistics, LP: 325M 4.8%, 9/1/2020 318,094 1,375M 6.75%, 2/1/2021 1,502,188 Offshore Group Investment, Ltd.: 4,075M 7.5%, 11/1/2019 3,799,938 1,075M 7.125%, 4/1/2023 952,719 1,675M Pacific Drilling SA, 5.375%, 6/1/2020 (a) 1,541,000 1,200M Pioneer Energy Services Corp., 6.125%, 3/15/2022 (a) 1,191,000 4,000M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 4,180,000 Rex Energy Corp.: 1,100M 8.875%, 12/1/2020 1,188,000 2,250M 6.25%, 8/1/2022 (a) 2,179,688 1,865M RKI Exploration and Production, LLC, 8.5%, 8/1/2021 (a) 1,934,938 Sabine Pass Liquefaction, LLC: 3,750M 6.25%, 3/15/2022 (a) 3,951,563 1,375M 5.625%, 4/15/2023 (a) 1,395,625 2,450M 5.75%, 5/15/2024 (a) 2,495,938 2,900M Samson Investment Co., 9.75%, 2/15/2020 2,646,250 2,450M SandRidge Energy, Inc., 7.5%, 2/15/2023 2,391,813 77 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2014 Principal Amount Security Value Energy (continued) $1,175M SM Energy Co., 6.5%, 11/15/2021 $ 1,248,438 433M Suburban Propane Partners, LP, 7.375%, 8/1/2021 461,145 2,875M Unit Corp., 6.625%, 5/15/2021 2,896,563 105,711,084 Financials—4.1% Ally Financial, Inc.: 3,625M 6.25%, 12/1/2017 3,896,875 1,350M 4.75%, 9/10/2018 1,387,125 4,525M 8%, 3/15/2020 5,282,937 1,375M 8%, 11/1/2031 1,718,750 General Motors Financial Co., Inc.: 575M 3.25%, 5/15/2018 579,312 1,575M 6.75%, 6/1/2018 1,761,047 1,125M 4.375%, 9/25/2021 1,151,719 1,550M 4.25%, 5/15/2023 1,559,687 International Lease Finance Corp.: 4,775M 8.75%, 3/15/2017 5,336,063 4,150M 8.25%, 12/15/2020 4,912,563 1,375M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 1,388,750 28,974,828 Food/Beverage/Tobacco—2.3% 2,200M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 2,347,048 1,624M Chiquita Brands International, Inc., 7.875%, 2/1/2021 1,760,010 2,550M Darling Ingredients, Inc., 5.375%, 1/15/2022 2,581,875 JBS Investments GmbH: 1,000M 7.75%, 10/28/2020 (a) 1,067,500 1,550M 7.25%, 4/3/2024 (a) 1,584,875 JBS USA, LLC: 1,700M 7.25%, 6/1/2021 (a) 1,793,500 1,775M 5.875%, 7/15/2024 (a) 1,708,438 550M Marfrig Holding Europe BV, 6.875%, 6/24/2019 536,525 1,587M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 1,610,805 1,475M Treehouse Foods, Inc., 4.875%, 3/15/2022 1,456,563 16,447,139 Food/Drug—.2% 1,475M BI-LO, LLC, 8.625%, 9/15/2018 (a) 1,349,625 78 Principal Amount Security Value Forest Products/Containers—3.2% $2,175M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) $ 2,093,437 1,925M CROWN Americas, LLC, 4.5%, 1/15/2023 1,828,750 3,650M Greif, Inc., 7.75%, 8/1/2019 4,161,000 Sealed Air Corp.: 1,500M 8.125%, 9/15/2019 (a) 1,627,500 4,325M 6.5%, 12/1/2020 (a) 4,633,156 1,250M 8.375%, 9/15/2021 (a) 1,393,750 3,425M Silgan Holdings, Inc., 5%, 4/1/2020 3,459,250 2,710M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 2,960,675 22,157,518 Gaming/Leisure—2.3% 2,800M 24 Hour Holdings III, LLC, 8%, 6/1/2022 (a) 2,604,000 1,500M GLP Capital, LP, 4.875%, 11/1/2020 1,537,035 1,350M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 (a) 1,393,031 3,325M National CineMedia, LLC, 7.875%, 7/15/2021 3,607,625 1,700M Regal Entertainment Group, 5.75%, 3/15/2022 1,712,750 3,175M Scientific Games International, Inc., 6.625%, 5/15/2021 (a) 2,663,031 2,850M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 2,778,750 16,296,222 Health Care—6.7% Aviv Healthcare Properties, LP: 850M 7.75%, 2/15/2019 893,562 825M 6%, 10/15/2021 854,906 3,799M Biomet, Inc., 6.5%, 8/1/2020 4,036,437 Community Health Systems, Inc.: 1,275M 5.125%, 8/15/2018 1,313,250 2,050M 8%, 11/15/2019 2,193,910 3,050M 7.125%, 7/15/2020 3,236,812 3,425M Endo Finance Co., 5.75%, 1/15/2022 (a) 3,390,750 1,150M Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/2019 (a) 1,216,355 HCA, Inc.: 2,075M 8%, 10/1/2018 2,365,500 2,325M 6.5%, 2/15/2020 2,545,875 1,225M 6.25%, 2/15/2021 1,283,187 1,950M 7.75%, 5/15/2021 2,088,937 2,075M 7.5%, 2/15/2022 2,339,562 79 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2014 Principal Amount Security Value Health Care (continued) HealthSouth Corp.: $ 957M 8.125%, 2/15/2020 $ 1,014,420 847M 7.75%, 9/15/2022 907,349 800M NBTY, Inc., 9%, 10/1/2018 836,000 Tenet Healthcare Corp.: 3,450M 6.75%, 2/1/2020 3,609,563 1,300M 6%, 10/1/2020 1,378,000 2,450M Universal Hospital Services, Inc., 7.625%, 8/15/2020 2,315,250 Valeant Pharmaceuticals International, Inc.: 5,200M 6.375%, 10/15/2020 (a) 5,362,500 1,300M 5.625%, 12/1/2021 (a) 1,298,375 2,250M WellCare Health Plans, Inc., 5.75%, 11/15/2020 2,300,625 46,781,125 Information Technology—4.8% Activision Blizzard, Inc.: 1,075M 5.625%, 9/15/2021 (a) 1,120,687 500M 6.125%, 9/15/2023 (a) 532,500 Advanced Micro Devices, Inc.: 1,000M 6.75%, 3/1/2019 1,015,000 2,450M 7.5%, 8/15/2022 2,486,750 700M 7%, 7/1/2024 672,000 725M Anixter, Inc., 5.125%, 10/1/2021 719,562 Audatex North America, Inc.: 4,225M 6%, 6/15/2021 (a) 4,351,750 875M 6.125%, 11/1/2023 (a) 901,250 425M Belden, Inc., 5.5%, 9/1/2022 (a) 432,437 1,775M CommScope, Inc., 5%, 6/15/2021 (a) 1,748,375 1,475M CyrusOne, LP, 6.375%, 11/15/2022 1,548,750 3,050M Denali Borrower, LLC, 5.625%, 10/15/2020 (a) 3,145,312 2,025M Equinix, Inc., 7%, 7/15/2021 2,176,875 1,800M IAC/InterActiveCorp, 4.875%, 11/30/2018 1,827,000 3,375M Lender Processing Services, Inc., 5.75%, 4/15/2023 3,543,750 Micron Technology, Inc.: 1,150M 5.875%, 2/15/2022 (a) 1,193,125 4,075M 5.5%, 2/1/2025 (a) 4,003,688 2,100M Zebra Technologies Corp., 7.25%, 10/15/2022 (a)(b) 2,131,500 33,550,311 80 Principal Amount Security Value Manufacturing—4.0% Bombardier, Inc.: $2,100M 7.5%, 3/15/2018 (a) $ 2,304,750 3,075M 7.75%, 3/15/2020 (a) 3,367,740 3,425M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 3,459,250 3,850M Case New Holland, Inc., 7.875%, 12/1/2017 4,297,562 2,450M Dematic SA, 7.75%, 12/15/2020 (a) 2,584,750 EDP Finance BV: 1,650M 6%, 2/2/2018 (a) 1,779,475 200M 5.25%, 1/14/2021 (a) 208,374 1,575M EnPro Industries, Inc., 5.875%, 9/15/2022 (a) 1,604,531 2,300M H&E Equipment Services, Inc., 7%, 9/1/2022 2,466,750 Rexel SA: 5,475M 6.125%, 12/15/2019 (a) 5,639,250 550M 5.25%, 6/15/2020 (a) 555,156 28,267,588 Media-Broadcasting—2.7% Belo Corp.: 725M 7.75%, 6/1/2027 808,375 150M 7.25%, 9/15/2027 160,500 1,575M Block Communications, Inc., 7.25%, 2/1/2020 (a) 1,641,937 2,075M LIN Television Corp., 8.375%, 4/15/2018 2,161,891 3,175M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 3,270,250 Sinclair Television Group, Inc.: 4,075M 5.375%, 4/1/2021 4,034,250 925M 6.375%, 11/1/2021 950,438 Sirius XM Radio, Inc.: 2,750M 5.75%, 8/1/2021 (a) 2,777,500 800M 4.625%, 5/15/2023 (a) 748,000 2,350M 6%, 7/15/2024 (a) 2,391,125 18,944,266 Media-Cable TV—7.0% 1,375M Altice SA, 7.75%, 5/15/2022 (a) 1,423,125 Cablevision Systems Corp.: 2,000M 8.625%, 9/15/2017 2,227,500 3,100M 7.75%, 4/15/2018 3,371,250 81 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2014 Principal Amount Security Value Media-Cable TV (continued) CCO Holdings, LLC: $1,825M 7%, 1/15/2019 $ 1,900,281 1,125M 8.125%, 4/30/2020 1,191,094 1,175M 7.375%, 6/1/2020 1,245,500 650M 5.25%, 3/15/2021 639,437 550M 6.5%, 4/30/2021 575,437 875M 5.125%, 2/15/2023 843,281 5,300M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 5,478,875 Clear Channel Worldwide Holdings, Inc.: 200M 7.625%, 3/15/2020 Series “A” 207,000 2,925M 7.625%, 3/15/2020 Series “B” 3,049,312 1,025M 6.5%, 11/15/2022 Series “A” 1,042,937 2,375M 6.5%, 11/15/2022 Series “B” 2,440,312 DISH DBS Corp.: 5,475M 7.875%, 9/1/2019 6,200,437 950M 5%, 3/15/2023 913,781 3,025M Gray Television, Inc., 7.5%, 10/1/2020 3,108,187 3,275M Harron Communications, LP, 9.125%, 4/1/2020 (a) 3,586,125 1,675M Lynx II Corp., 6.375%, 4/15/2023 (a) 1,737,813 2,250M Midcontinent Communications Corp., 6.25%, 8/1/2021 (a) 2,283,750 Numericable Group SA: 2,975M 6%, 5/15/2022 (a) 3,001,031 1,225M 6.25%, 5/15/2024 (a) 1,223,469 1,275M VTR Finance BV, 6.875%, 1/15/2024 (a) 1,322,813 49,012,747 Media-Diversified—.5% Gannett Co, Inc.: 1,700M 5.125%, 7/15/2020 1,712,750 1,600M 6.375%, 10/15/2023 (a) 1,668,000 3,380,750 Metals/Mining—7.8% Alcoa, Inc.: 4,850M 6.15%, 8/15/2020 5,352,106 800M 5.125%, 10/1/2024 802,593 Aleris International, Inc.: 825M 7.625%, 2/15/2018 834,281 4,000M 7.875%, 11/1/2020 4,000,000 82 Principal Amount Security Value Metals/Mining (continued) ArcelorMittal: $2,725M 6.125%, 6/1/2018 $ 2,895,312 4,006M 10.35%, 6/1/2019 4,902,342 525M 6%, 3/1/2021 553,875 1,475M 6.75%, 2/25/2022 1,591,156 Arch Coal, Inc.: 325M 7%, 6/15/2019 174,281 2,475M 7.25%, 10/1/2020 1,348,875 2,400M 7.25%, 6/15/2021 1,170,000 725M Constellium NV, 5.75%, 5/15/2024 (a) 728,625 FMG Resources (August 2006) Property, Ltd.: 3,675M 6.875%, 2/1/2018 (a) 3,785,250 1,350M 8.25%, 11/1/2019 (a) 1,400,625 5,025M JMC Steel Group, 8.25%, 3/15/2018 (a) 5,094,094 1,000M Kaiser Aluminum Corp., 8.25%, 6/1/2020 1,107,500 Novelis, Inc.: 5,375M 8.375%, 12/15/2017 5,596,719 1,850M 8.75%, 12/15/2020 1,986,438 Peabody Energy Corp.: 2,050M 6%, 11/15/2018 2,019,250 4,225M 6.5%, 9/15/2020 3,971,500 800M 7.875%, 11/1/2026 778,000 Steel Dynamics, Inc.: 650M 5.125%, 10/1/2021 (a) 659,750 675M 6.375%, 8/15/2022 716,344 1,000M 5.5%, 10/1/2024 (a) 1,007,500 1,925M Wise Metals Group, LLC, 8.75%, 12/15/2018 (a) 2,064,563 54,540,979 Real Estate Investment Trusts—.3% 2,162M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 2,324,150 Retail-General Merchandise—1.7% 2,375M Group 1 Automotive, Inc., 5%, 6/1/2022 (a) 2,309,687 2,975M Landry’s, Inc., 9.375%, 5/1/2020 (a) 3,160,938 3,125M Limited Brands, Inc., 8.5%, 6/15/2019 3,703,125 2,250M Party City Holdings, Inc., 8.875%, 8/1/2020 2,441,250 11,615,000 83 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2014 Principal Amount Security Value Services—5.9% ADT Corp.: $4,050M 3.5%, 7/15/2022 $ 3,513,375 650M 4.125%, 6/15/2023 580,125 Aecom Technology Corp.: 1,025M 5.75%, 10/15/2022 (a)(b) 1,031,406 1,650M 5.875%, 10/15/2024 (a)(b) 1,668,562 1,525M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 1,624,125 1,750M CoreLogic, Inc., 7.25%, 6/1/2021 1,846,250 Covanta Holding Corp.: 1,200M 7.25%, 12/1/2020 1,284,000 2,225M 6.375%, 10/1/2022 2,358,500 Geo Group, Inc.: 1,450M 5.875%, 1/15/2022 1,471,750 1,450M 5.875%, 10/15/2024 1,460,875 Iron Mountain, Inc.: 1,525M 7.75%, 10/1/2019 1,635,563 3,950M 5.75%, 8/15/2024 3,895,688 4,650M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 4,963,875 3,650M LKQ Corp., 4.75%, 5/15/2023 3,540,500 1,725M Monitronics International, Inc., 9.125%, 4/1/2020 1,785,375 PHH Corp.: 1,975M 7.375%, 9/1/2019 2,103,375 1,500M 6.375%, 8/15/2021 1,477,500 2,925M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 3,071,250 1,625M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 1,661,563 40,973,657 Telecommunications—5.6% CenturyLink, Inc.: 400M 5.625%, 4/1/2020 414,100 3,200M 5.8%, 3/15/2022 3,296,000 1,250M 6.75%, 12/1/2023 1,345,312 Citizens Communications Co.: 4,175M 7.125%, 3/15/2019 4,529,875 2,175M 9%, 8/15/2031 2,267,437 1,600M Frontier Communications Corp., 8.5%, 4/15/2020 1,784,000 2,025M GCI, Inc., 8.625%, 11/15/2019 2,093,344 1,550M Inmarsat Finance, PLC, 4.875%, 5/15/2022 (a) 1,519,000 84 Principal Amount Security Value Telecommunications (continued) Intelsat Jackson Holdings SA: $3,525M 7.25%, 4/1/2019 $ 3,714,469 1,200M 8.5%, 11/1/2019 1,258,110 2,075M 7.25%, 10/15/2020 2,199,500 Sprint Capital Corp.: 1,300M 6.9%, 5/1/2019 1,373,125 2,125M 6.875%, 11/15/2028 2,040,000 Wind Acquisition Finance SA: 2,000M 4.75%, 7/15/2020 (a) 1,925,000 4,975M 7.375%, 4/23/2021 (a) 5,012,313 Windstream Corp.: 1,500M 7.875%, 11/1/2017 1,670,625 2,050M 7.75%, 10/15/2020 2,167,875 600M 6.375%, 8/1/2023 581,250 39,191,335 Transportation—1.6% Aircastle, Ltd.: 550M 4.625%, 12/15/2018 551,375 5,112M 6.25%, 12/1/2019 5,405,940 1,050M American Airlines Group, Inc., 5.5%, 10/1/2019 (a) 1,039,500 Fly Leasing, Ltd.: 2,150M 6.75%, 12/15/2020 (b) 2,241,375 1,900M 6.375%, 10/15/2021 (b) 1,885,750 11,123,940 Utilities—2.1% AES Corp.: 1,200M 8%, 6/1/2020 1,383,000 2,525M 7.375%, 7/1/2021 2,840,625 1,375M 5.5%, 3/15/2024 1,344,062 600M ContourGlobal Power Holdings SA, 7.125%, 6/1/2019 (a) 597,000 911M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 1,042,392 3,075M InterGen NV, 7%, 6/30/2023 (a) 2,975,063 1,425M NRG Energy, Inc., 6.25%, 5/1/2024 (a) 1,435,688 3,010M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 3,250,800 14,868,630 Waste Management—.3% 2,050M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 2,147,375 85 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2014 Principal Amount Security Value Wireless Communications—2.8% $2,225M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 $ 2,294,531 700M Qualitytech, LP, 5.875%, 8/1/2022 (a) 687,750 Sprint Nextel Corp.: 925M 9.125%, 3/1/2017 1,045,250 1,250M 8.375%, 8/15/2017 1,401,563 3,425M 7%, 8/15/2020 3,587,688 2,200M 6%, 11/15/2022 2,142,250 1,800M Telemar Norte Leste SA, 5.5%, 10/23/2020 (a) 1,766,340 T-Mobile USA, Inc.: 4,100M 6.25%, 4/1/2021 4,156,375 2,725M 6.625%, 4/1/2023 2,799,938 19,881,685 Total Value of Corporate Bonds (cost $618,352,144) 623,893,824 LOAN PARTICIPATIONS†—7.0% Automotive—.2% 1,521M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 1,503,123 Chemicals—.4% 2,667M Axalta Coating Systems Dutch Holdings BBV, 3.75%, 2/1/2020 2,629,713 Energy—1.0% 3,886M Drillships Financing Holding, Inc., 6%, 3/31/2021 3,733,964 1,000M Fieldwood Energy, LLC, 8.375%, 9/30/2020 1,011,667 2,225M Jonah Energy, LLC, 7.5%, 5/12/2021 2,208,313 6,953,944 Financial Services—.4% 2,940M Ocwen Loan Servicing Corp., 5%, 2/15/2018 2,903,472 Food/Drug—1.4% 3,886M Albertson’s, LLC, 4.75%, 3/21/2019 3,872,921 3,215M Rite Aid Corp., 4.875%, 6/21/2021 3,220,359 2,834M Supervalu, Inc., 4.5%, 3/21/2019 2,800,080 9,893,360 Gaming/Leisure—.2% 1,550M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 1,522,597 86 Principal Amount Security Value Information Technology—.7% $1,440M ARRIS Enterprises, Inc., 3.25%, 4/17/2020 $ 1,422,876 3,441M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 3,412,340 4,835,216 Manufacturing—.5% 3,648M Gardner Denver, Inc., 4.25%, 7/30/2020 3,592,575 Media-Diversified—.8% 1,116M Kasima, LLC, 3.25%, 5/17/2021 1,105,712 4,611M Tribune Co., 4%, 12/27/2020 4,563,744 5,669,456 Metals/Mining—.6% 2,810M Arch Coal, Inc., 6.25%, 5/16/2018 2,569,164 1,280M Oxbow Carbon, LLC, 8%, 1/19/2020 1,295,200 3,864,364 Retail-General Merchandise—.5% 3,500M Men’s Wearhouse, Inc., 4.5%, 6/18/2021 3,494,166 Services—.3% 808M Allied Security Holdings, LLC, 4.25%, 2/12/2021 800,971 605M Brickman Group, Ltd., LLC, 4%, 12/18/2020 595,441 823M Doosan Infrascore International, Inc., 4.5%, 5/28/2021 822,938 2,219,350 Total Value of Loan Participations (cost $49,469,603) 49,081,336 PASS THROUGH CERTIFICATES—.5% Transportation 3,730M American Airlines 13-2 B PTT, 5.6%, 7/15/2020 (a) (cost $3,782,669) 3,841,581 Total Value of Investments (cost $671,604,416) 96.6 % 676,816,741 Other Assets, Less Liabilities 3.4 23,563,152 Net Assets 100.0 % $ 700,379,893 † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2014. (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 87 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2014 Summary of Abbreviations: PTT Pass Through Trust Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 623,893,824 $ — $ 623,893,824 Loan Participations — 49,081,336 — 49,081,336 Pass Through Certificates — 3,841,581 — 3,841,581 Total Investments in Securities* $ — $ 676,816,741 $ — $ 676,816,741 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass through certificates. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 88 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in in Corporate Common Bonds Stocks Total Balance, September 30, 2013 $ — $ 3,785 $ 3,785 Purchases — — — Sales — (3,785) (3,785) Change in unrealized appreciation 4,478,295 381,985 4,860,280 Realized loss (4,478,295) (381,985) (4,860,280) Transfer into Level 3 — — — Transfer out of Level 3 — — — Balance, September 30, 2014 $ — $ — $ — 89 Portfolio Composition (unaudited) FUND FOR INCOME September 30, 2014 The dollar weighted average of credit ratings of all bonds held by the Fund during the fiscal year ended September 30, 2014, computed on a monthly basis, are set forth below. This information reflects the average composition of the Fund’s assets during the 2014 fiscal year and is not necessarily representative of the Fund as of the end of its 2014 fiscal year, the current fiscal year or at any other time in the future. Comparable Quality of Rated by Unrated Securities to Moody’s Bonds Rated by Moody’s Baa2 0.62% 0.00% Baa3 2.15 0.00 Ba1 6.15 0.00 Ba2 13.16 0.00 Ba3 14.71 0.00 BBB- 0.00 0.05 BB+ 0.00 1.30 BB 0.00 2.34 BB- 0.00 0.26 B+ 0.00 0.15 B 0.00 0.76 B- 0.00 0.19 B1 24.14 0.00 B2 15.01 0.00 B3 16.26 0.00 Caa1 6.90 0.00 Caa2 0.49 0.00 Caa3 0.19 0.00 Caa 0.43 0.00 90 See notes to financial statements Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Total Return Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 10.18% for Class A shares, 9.29% for Class B shares, 10.34% for Advisor Class shares and 10.55% for Institutional Class shares, including dividends of 30.6 cents per share on Class A shares, 15.7 cents per share on Class B shares, 32.5 cents per share on Advisor Class shares and 36.4 cents per share on Institutional Class shares. In addition, the Fund distributed capital gains of 41.6 cents per share on each class of shares. Economic Overview and Market Summary The U.S. economy, as measured by gross domestic product (“GDP”), grew slightly faster than 2% during the review period, albeit in an unsteady manner, with quarterly growth ranging from –2.1% to 4.6%. This pace of economic growth was sufficient to reduce the unemployment rate from 7.2% to 5.9%, its lowest level since 2008. While a positive development, the employment picture was somewhat tempered by a continued decline in the labor force participation rate and anemic wage growth. Inflation remained subdued, with consumer prices, excluding the volatile food and energy components, increasing only 1.7%, below the Federal Reserve’s (the “Fed’s”) targeted 2% rate. The Fed remained on course to taper its bond buying program, scheduled to conclude in October, and to raise the federal funds rate in the second half of next year. Fixed Income Interest rates were mixed during the review period. Short- and intermediate-term interest rates moved slightly higher in anticipation of an eventual tightening of monetary policy by the Fed. In particular, two-year and five-year Treasury note yields increased from 0.32% and 1.38% to 0.57% and 1.76%, respectively. In contrast, the benchmark ten-year Treasury note yield ended the review period lower, moving from 2.61% to 2.49%. After touching two-and-a-half year highs at the end of 2013, ten-year yields moved steadily lower for the next three quarters, confounding consensus expectations for higher interest rates in 2014. The move down in long-term yields reflected a number of factors, including slower than expected global economic growth (particularly in Europe), geopolitical events (Ukraine, Gaza, ISIS), which supported “flight-to-safety” flows into the U.S. bond market, and investors’ belief that this Fed tightening cycle would be more benign than in the past. The broad bond market returned 4.1%, according to Bank of America Merrill Lynch. Both interest rate risk and credit risk were rewarded during the review period, with longer maturity and lower rated bonds seeing the highest returns. Specifically, high yield bonds gained 7.2% as default rates remained historically low. Investment grade 91 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND corporate bonds benefited primarily from lower interest rates and, secondarily, from tighter credit spreads, gaining 7.1%. Mortgage-backed bonds, whose returns tend to reflect intermediate-term interest rates, gained 3.7%. While the broad Treasury market returned only 2.7%, 10+ year Treasuries were up 11.3% due to the decline in long-term interest rates. Money market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. During the review period, the Fund had average bond and cash allocations of 33.6% and 6.8%, respectively. As a percentage of the Fund’s total assets, investment grade corporate bonds were the largest bond allocation at 24.2%, followed by U.S. Government securities at 4.8%, mortgage-backed securities at 3.8%, and municipal bonds at 0.8%. The Fund’s overweight in corporate bonds was a positive contributor to performance. Its contribution was partially offset by limited exposure to longer maturity securities, as well as a slight underweight in fixed income and commensurate overweight in cash. Equities During the period under review, the Fund’s performance was driven by a combination of gradually improving economic conditions in the U.S., accommodative monetary policy from the Fed, and improving corporate fundamentals. Increased market volatility towards the end of the period under review also impacted the Fund’s results. Investor sentiment continued to be strong, with stocks benefitting from solid corporate earnings growth and, to a lesser degree, continued positive re-rating of market-valuation metrics. Despite numerous challenges throughout the year — including worries over when the Fed would end its bond buying program and raise interest rates; a very slow start to the year as a combination of poor weather and slow demand led to the U.S. economy contracting in the first quarter of 2014; slowing growth in Europe and emerging economies; and numerous global flashpoints — U.S. equity markets shrugged off concerns and continued to deliver solid double digit returns. This year’s market results were broadly positive overall, with all market sectors participating. Unlike last year where small- and mid-cap stocks led the way, larger-cap stocks set the pace this year as investors became more risk conscious given increased concerns about global growth. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash-flows led results. Mergers and acquisitions also continued to drive strong performance, especially in the healthcare sector. These conditions produced a solid year for the Fund on an absolute basis, which continued to invest across all market capitalization segments, allocating 69% of its holdings to large-cap, 14% to mid-cap and 16% to small-cap stocks (ranges defined by Lipper) as of September 30, 2014. 92 The Fund did underperform its benchmark for the period under review. The large-and mid-cap segments provided positive returns, while the small-cap segment was down for the year. The large-cap segment exceeded the benchmark, while the small-and mid-cap segments underperformed. The Fund benefited from good stock selection in the healthcare and information technology sectors, and suffered from weaker stock selection in the industrials and consumer staples sectors. In a period in which dividend-paying stocks underperformed non-dividend-paying stocks, the Fund was disadvantaged by its nearly 85% weighting towards stocks that pay dividends. Specifically within sector performance, the Fund’s healthcare performers all benefit-ted from strong earnings results: Gilead Sciences, the biopharmaceutical company, was up 69% as the company delivered strong business results, received Food and Drug Administration (“FDA”) approval and strong initial orders for its blockbuster next-generation Hepatitis C drug called Sovaldi, and other drugs in the R&D pipeline showed promise in successful clinical trials. Actavis, a leading generic drug maker, was up 68%, as it reported strong earnings results. During the year, the firm benefit-ted from the acquisition of Warner Chilcott, announced and completed the acquisition of Forest Laboratories in an earnings accretive transaction, and was approached by Pfizer as a potential M&A target. Salix Pharmaceuticals, a leading smaller cap drug manufacturer, also had standout performance. The shares were up 134% as the company continued to deliver strong results, received positive FDA data on two potentially large drug opportunities, and was rumored to have been approached as a potential M&A target. Within information technologies, several investments benefited the Fund’s performance: Apple, Inc. was up 48% as solid earnings results, a $30 billion increase in the share repurchase program, a 7 for 1 stock split, and a better than expected launch of the company’s new iPhone lineup drove the stock higher. Semiconductor manufacturer Avago Technologies had a very strong year, gaining 101% as the company benefited from strong quarterly results, completed the accretive acquisition of competitor LSI Corp., and benefited from the company’s increased content on the very successful launch of the iPhone 6. Longtime holding Microsoft also produced positive returns for the Fund, as its shares were up 39%. Shares rallied as the company hired Satya Nadella to the CEO position, delivered strong results on better than expected PC demand, announced a large cost cutting plan and agreed to purchase game company Mojang. The consumer staples and industrials sectors were the largest sources of underperformance for the year. After providing the Fund with its best performance in 2013, Nu Skin Enterprises was the source of the Fund’s largest underperformance as the stock was down 53%. After seeing robust sales and profit growth in the previous year, the direct seller of personal and nutritional products was forced to temporarily halt 93 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND recruitment of new distributors in China following a government regulator announcing that it was looking into the company’s recruiting and sales practices. While the company has been cleared, and has resumed sales recruitment in China, Nu Skin’s business results came in much lower than expected throughout the year as the direct seller has had a slower ramp up back to previous levels. In the industrials sector, NeuStar —a services company that provides local number portability services in the U.S.—was down 50% as concerns about the company’s largest contract were confirmed as an advisory committee to the Federal Communications Commission (“FCC”) recommended that the contract be awarded to NeuStar’s competitor. This caused investors to fear that the company would lose the Local Number Portability Administration (“LNPA”) contract that makes up a material portion of the company’s profits. The shares were sold from the portfolio during the fiscal year. To a lesser degree, the Fund underperformed the Index within the financial sector due to a longstanding underweight position in that sector. With increased costs from greater regulation, and ongoing effects from low interest rates due to the Fed’s quantitative easing, financial sector profit growth remains weak, impacting these companies’ ability to raise dividends and repurchase stock. We have opted to invest in other sectors providing better near-term opportunities. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 94 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.18% Actual $1,000.00 $1,028.85 $6.00 Hypothetical** $1,000.00 $1,019.15 $5.97 Class B Shares 1.96% Actual $1,000.00 $1,024.61 $9.95 Hypothetical** $1,000.00 $1,015.24 $9.90 Advisor Class Shares 0.77% Actual $1,000.00 $1,030.92 $3.92 Hypothetical** $1,000.00 $1,021.21 $3.90 Institutional Class Shares 0.76% Actual $1,000.00 $1,030.66 $3.87 Hypothetical** $1,000.00 $1,021.26 $3.85 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 95 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Total Return Fund (Class A shares), the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 10.18% 9.29% 10.34% 10.55% Five Years 11.10% 10.30% N/A N/A Ten Years, Since Inception** 7.01% 6.39% 10.94% 11.15% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 3.83% 5.29% 10.34% 10.55% Five Years 9.79% 10.02% N/A N/A Ten Years, Since Inception** 6.38% 6.39% 10.94% 11.15% The graph compares a $10,000 investment in the First Investors Total Return Fund (Class A shares) beginning 9/30/04 with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the US domestic market, including U.S. Treasuries, quasi-government securities, corporates, covered bonds and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has 96 been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 6.36%. The Class B “S.E.C. Standardized” Average Annual Total Return Ten Years would have been 6.37%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 8.35%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 8.71%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poor’s 500 Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 97 Portfolio of Investments TOTAL RETURN FUND September 30, 2014 Shares Security Value COMMON STOCKS—58.8% Consumer Discretionary—8.3% 80,100 * Belmond, Ltd. – Class “A” $ 933,966 64,900 BorgWarner, Inc. 3,414,389 98,600 CBS Corporation – Class “B” 5,275,100 80,000 Delphi Automotive, PLC 4,907,200 62,500 Extended Stay America, Inc. 1,483,750 129,200 Ford Motor Company 1,910,868 33,700 GNC Holdings, Inc. – Class “A” 1,305,538 39,200 Harman International Industries, Inc. 3,843,168 46,700 Home Depot, Inc. 4,284,258 69,300 * Jarden Corporation 4,165,623 81,000 L Brands, Inc. 5,425,380 50,800 Lear Corporation 4,389,628 40,200 Macy’s, Inc. 2,338,836 36,400 Magna International, Inc. 3,454,724 16,300 McDonald’s Corporation 1,545,403 85,600 Newell Rubbermaid, Inc. 2,945,496 38,900 Penske Automotive Group, Inc. 1,578,951 39,700 Pier 1 Imports, Inc. 472,033 5,800 * Steiner Leisure, Ltd. 218,022 28,100 * TRW Automotive Holdings Corporation 2,845,125 45,700 Tupperware Brands Corporation 3,155,128 1,400 * Vince Holding Corporation 42,364 20,000 Walt Disney Company 1,780,600 36,560 Wyndham Worldwide Corporation 2,970,866 64,686,416 Consumer Staples—4.7% 117,200 Altria Group, Inc. 5,384,168 64,400 Avon Products, Inc. 811,440 113,200 Coca-Cola Company 4,829,112 70,500 CVS Health Corporation 5,611,095 35,600 Herbalife, Ltd. 1,557,500 84,500 Nu Skin Enterprises, Inc. – Class “A” 3,805,035 42,900 PepsiCo, Inc. 3,993,561 71,400 Philip Morris International, Inc. 5,954,760 27,400 Procter & Gamble Company 2,294,476 38,600 Wal-Mart Stores, Inc. 2,951,742 37,192,889 98 Shares Security Value Energy—5.7% 36,300 Anadarko Petroleum Corporation $ 3,682,272 25,200 Chevron Corporation 3,006,864 60,700 ConocoPhillips 4,644,764 65,700 Devon Energy Corporation 4,479,426 36,200 Ensco, PLC – Class “A” 1,495,422 52,500 ExxonMobil Corporation 4,937,625 25,900 Hess Corporation 2,442,888 1,897 Hugoton Royalty Trust 17,016 77,486 Marathon Oil Corporation 2,912,699 44,943 Marathon Petroleum Corporation 3,805,324 41,800 National Oilwell Varco, Inc. 3,180,980 24,600 Noble Corporation, PLC 546,612 25,800 Occidental Petroleum Corporation 2,480,670 30,700 Phillips 66 2,496,217 12,200 Schlumberger, Ltd. 1,240,618 91,800 Suncor Energy, Inc. 3,318,570 44,687,967 Financials—5.8% 59,400 American Express Company 5,199,876 36,400 Ameriprise Financial, Inc. 4,491,032 139,100 Brixmor Property Group, Inc. (REIT) 3,096,366 7,800 * Citizens Financial Group, Inc. 182,676 70,650 Discover Financial Services 4,549,153 25,300 Financial Select Sector SPDR Fund (ETF) 586,201 48,900 * Health Insurance Innovations, Inc. – Class “A” 527,631 22,100 Invesco, Ltd. 872,508 102,100 JPMorgan Chase & Company 6,150,504 25,600 Morgan Stanley 884,992 42,400 PNC Financial Services Group, Inc. 3,628,592 14,900 SPDR S&P rust (ETF) 2,935,598 25,300 SPDR S&P Regional Banking (ETF) 957,858 139,372 Sunstone Hotel Investors, Inc. (REIT) 1,926,121 92,800 U.S. Bancorp 3,881,824 109,700 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,226,910 61,100 Wells Fargo & Company 3,169,257 45,267,099 99 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2014 Shares Security Value Health Care—11.0% 103,900 Abbott Laboratories $ 4,321,201 96,800 AbbVie, Inc. 5,591,168 40,104 * Actavis, PLC 9,676,293 45,700 Baxter International, Inc. 3,279,889 19,000 Covidien, PLC 1,643,690 52,217 * Express Scripts Holding Company 3,688,087 134,300 * Gilead Sciences, Inc. 14,296,235 70,700 Johnson & Johnson 7,535,913 2,600 * Mallinckrodt, PLC 234,390 17,700 McKesson Corporation 3,445,659 86,000 Merck & Company, Inc. 5,098,080 85,300 * Mylan, Inc. 3,880,297 48,200 Omnicare, Inc. 3,000,932 215,534 Pfizer, Inc. 6,373,340 43,900 Phibro Animal Health Corporation – Class “A” 983,799 21,600 * Salix Pharmaceuticals, Ltd. 3,374,784 68,100 Thermo Fisher Scientific, Inc. 8,287,770 27,972 Zoetis, Inc. 1,033,565 85,745,092 Industrials—7.1% 45,600 3M Company 6,460,608 116,900 ADT Corporation 4,145,274 63,100 Altra Industrial Motion Corporation 1,839,996 22,300 * Armstrong World Industries, Inc. 1,248,800 19,300 Caterpillar, Inc. 1,911,279 22,600 Dover Corporation 1,815,458 67,300 * Generac Holdings, Inc. 2,728,342 98,000 General Electric Company 2,510,760 41,500 Greenbrier Companies, Inc. 3,045,270 53,500 Honeywell International, Inc. 4,981,920 55,500 ITT Corporation 2,494,170 4,800 Lockheed Martin Corporation 877,344 37,000 Ryder System, Inc. 3,328,890 22,700 Snap-On, Inc. 2,748,516 48,200 * TAL International Group, Inc. 1,988,250 27,800 Textainer Group Holdings, Ltd. 865,136 86,700 Textron, Inc. 3,120,333 100 Shares Security Value Industrials (continued) 71,375 Tyco International, Ltd. $ 3,181,184 18,200 * United Rentals, Inc. 2,022,020 39,200 United Technologies Corporation 4,139,520 55,453,070 Information Technology—11.9% 700 * Alibaba Group Holding, Ltd. (ADR) 62,195 91,000 Apple, Inc. 9,168,250 86,400 * ARRIS Group, Inc. 2,449,872 57,500 Avago Technologies, Ltd. 5,002,500 51,800 * Blackhawk Network Holdings, Inc. 1,678,320 103,300 CDW Corporation 3,207,465 226,400 Cisco Systems, Inc. 5,698,488 25,600 * eBay, Inc. 1,449,728 221,300 EMC Corporation 6,475,238 123,700 Hewlett-Packard Company 4,387,639 150,500 Intel Corporation 5,240,410 38,900 International Business Machines Corporation 7,384,387 69,200 Intersil Corporation – Class “A” 983,332 130,300 Juniper Networks, Inc. 2,886,145 162,000 Mentor Graphics Corporation 3,320,190 97,600 Methode Electronics, Inc. 3,598,512 159,700 Microsoft Corporation 7,403,692 61,100 * NXP Semiconductors NV 4,181,073 91,600 Oracle Corporation 3,506,448 37,900 * PTC, Inc. 1,398,510 73,200 QUALCOMM, Inc. 5,473,164 117,700 Symantec Corporation 2,767,127 23,500 * Synaptics, Inc. 1,720,200 58,600 TE Connectivity, Ltd. 3,239,994 19,900 * Yahoo!, Inc. 810,925 93,493,804 Materials—2.7% 25,600 Celanese Corporation – Series “A” 1,498,112 56,000 Cytec Industries, Inc. 2,648,240 111,300 Freeport-McMoRan Copper & Gold, Inc. 3,633,945 51,200 International Paper Company 2,444,288 62,100 LyondellBasell Industries NV – Class “A” 6,747,786 101 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2014 Shares or Principal Amount Security Value Materials (continued) 10,200 Praxair, Inc. $ 1,315,800 34,700 RPM International, Inc. 1,588,566 71,500 * Trinseo SA 1,124,695 21,001,432 Telecommunication Services—1.2% 120,600 AT&T, Inc. 4,249,944 110,600 Verizon Communications, Inc. 5,528,894 9,778,838 Utilities—.4% 48,900 * Dynegy, Inc. 1,411,254 39,300 NiSource, Inc. 1,610,514 3,021,768 Total Value of Common Stocks (cost $277,460,022) 460,328,375 CORPORATE BONDS—24.1% Agriculture—.2% $ 1,000M Cargill, Inc., 6%, 11/27/2017 (a) 1,130,371 Automotive—.4% 1,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 1,035,492 2,000M Johnson Controls, Inc., 5%, 3/30/2020 2,212,242 3,247,734 Chemicals—1.0% 2,000M CF Industries, Inc., 3.45%, 6/1/2023 1,964,216 2,000M Dow Chemical Co., 4.25%, 11/15/2020 2,136,640 1,000M Lubrizol Corp., 8.875%, 2/1/2019 1,263,495 2,000M LyondellBasell Industries NV, 6%, 11/15/2021 2,335,412 7,699,763 Consumer Durables—.2% 1,500M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 1,610,195 Energy—2.6% 1,500M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 1,815,565 2,000M Continental Resources, Inc., 5%, 9/15/2022 2,112,500 1,000M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 1,281,710 1,000M DCP Midstream Operating, LP, 2.5%, 12/1/2017 1,021,132 102 Principal Amount Security Value Energy (continued) $ 2,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 $ 2,114,112 1,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 957,211 1,500M Nabors Industries, Inc., 6.15%, 2/15/2018 1,694,132 1,000M ONEOK Partners, LP, 3.375%, 10/1/2022 976,817 1,000M Petrobras International Finance Co., 5.375%, 1/27/2021 1,015,820 1,000M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 1,047,569 1,500M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 1,696,649 1,000M Suncor Energy, Inc., 6.1%, 6/1/2018 1,143,906 1,500M Valero Energy Corp., 9.375%, 3/15/2019 1,930,740 1,500M Weatherford International, Inc., 6.35%, 6/15/2017 1,683,077 20,490,940 Financial Services—3.8% 1,500M Aflac, Inc., 8.5%, 5/15/2019 1,900,333 American Express Co.: 500M 6.15%, 8/28/2017 563,319 1,000M 7%, 3/19/2018 1,165,187 1,000M 4.05%, 12/3/2042 950,081 American International Group, Inc.: 750M 8.25%, 8/15/2018 916,871 1,000M 6.4%, 12/15/2020 1,191,275 1,500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 1,701,043 1,000M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 1,030,568 2,000M BlackRock, Inc., 5%, 12/10/2019 2,262,728 1,000M CoBank ACB, 7.875%, 4/16/2018 (a) 1,184,863 ERAC USA Finance, LLC: 1,000M 6.375%, 10/15/2017 (a) 1,138,402 1,000M 4.5%, 8/16/2021 (a) 1,084,524 1,000M 3.3%, 10/15/2022 (a) 992,820 2,000M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 2,502,456 General Electric Capital Corp.: 1,000M 5.625%, 9/15/2017 1,118,166 500M 5.625%, 5/1/2018 565,548 2,000M 5.3%, 2/11/2021 2,255,936 500M 6.75%, 3/15/2032 661,071 1,000M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 1,010,648 1,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 1,078,300 1,000M Protective Life Corp., 7.375%, 10/15/2019 1,224,187 2,000M Prudential Financial, Inc., 7.375%, 6/15/2019 2,438,216 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 10/17/2016 (a) 1,097,295 30,033,837 103 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2014 Principal Amount Security Value Financials—4.7% Bank of America Corp.: $ 3,500M 5.65%, 5/1/2018 $ 3,896,228 1,000M 5%, 5/13/2021 1,099,715 Barclays Bank, PLC: 2,500M 6.75%, 5/22/2019 2,974,400 1,000M 5.125%, 1/8/2020 1,123,396 3,500M Citigroup, Inc., 6.125%, 11/21/2017 3,951,220 1,000M Deutsche Bank AG London, 3.7%, 5/30/2024 993,317 Goldman Sachs Group, Inc.: 2,600M 5.375%, 3/15/2020 2,896,829 1,000M 3.625%, 1/22/2023 994,444 1,000M 6.125%, 2/15/2033 1,200,292 JPMorgan Chase & Co.: 3,000M 6%, 1/15/2018 3,378,084 1,000M 4.5%, 1/24/2022 1,073,101 Morgan Stanley: 2,550M 6.625%, 4/1/2018 2,922,632 2,000M 5.5%, 7/28/2021 2,255,852 1,500M SunTrust Banks, Inc., 6%, 9/11/2017 1,685,784 1,000M UBS AG, 4.875%, 8/4/2020 1,114,623 2,000M U.S. Bancorp, 3.6%, 9/11/2024 1,980,540 Wells Fargo & Co.: 1,500M 4.6%, 4/1/2021 1,645,047 1,500M 3.45%, 2/13/2023 1,475,550 36,661,054 Food/Beverage/Tobacco—2.2% 1,500M Altria Group, Inc., 9.7%, 11/10/2018 1,934,007 1,000M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 1,017,047 Anheuser-Busch InBev Worldwide, Inc.: 2,000M 6.875%, 11/15/2019 2,402,520 500M 5.375%, 1/15/2020 564,750 1,000M Bottling Group, LLC, 5.125%, 1/15/2019 1,120,087 1,750M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 2,177,647 1,500M Diageo Capital, PLC, 5.75%, 10/23/2017 1,686,387 1,500M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 1,746,226 1,000M Ingredion, Inc., 4.625%, 11/1/2020 1,072,616 1,000M Philip Morris International, Inc., 5.65%, 5/16/2018 1,131,886 104 Principal Amount Security Value Food/Beverage/Tobacco (continued) SABMiller Holdings, Inc.: $ 1,500M 3.75%, 1/15/2022 (a) $ 1,531,346 1,000M 4.95%, 1/15/2042 (a) 1,044,587 17,429,106 Forest Products/Container—.2% 1,000M Rock-Tenn Co., 4.9%, 3/1/2022 1,073,592 Health Care—1.4% 2,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 2,322,878 2,500M Express Scripts Holding Co., 4.75%, 11/15/2021 2,734,345 1,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 1,013,096 1,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 957,000 1,000M Novartis Capital Corp., 4.4%, 5/6/2044 1,044,237 1,000M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 1,124,163 1,000M Quest Diagnostics, Inc., 6.4%, 7/1/2017 1,130,115 577M Roche Holdings, Inc., 6%, 3/1/2019 (a) 669,346 10,995,180 Information Technology—.4% 1,500M Harris Corp., 4.4%, 12/15/2020 1,597,278 1,500M Symantec Corp., 3.95%, 6/15/2022 1,520,520 3,117,798 Manufacturing—.9% 2,000M CRH America, Inc., 8.125%, 7/15/2018 2,416,620 1,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 1,172,190 1,000M John Deere Capital Corp., 5.35%, 4/3/2018 1,119,069 2,000M Tyco Electronics Group SA, 6.55%, 10/1/2017 2,278,950 6,986,829 Media-Broadcasting—.9% 1,000M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 1,273,387 1,750M CBS Corp., 3.375%, 3/1/2022 1,755,239 Comcast Corp.: 2,000M 5.15%, 3/1/2020 2,269,574 1,000M 4.25%, 1/15/2033 1,015,350 1,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 1,018,011 7,331,561 105 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2014 Principal Amount Security Value Media-Diversified—.1% $ 1,000M McGraw-Hill Financial, Inc., 5.9%, 11/15/2017 $ 1,099,216 Metals/Mining—1.2% 1,500M Alcoa, Inc., 6.15%, 8/15/2020 1,655,290 1,500M ArcelorMittal, 6.125%, 6/1/2018 1,593,750 1,000M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 1,065,765 1,500M Newmont Mining Corp., 5.125%, 10/1/2019 1,630,652 1,500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 1,558,461 1,500M Vale Overseas, Ltd., 5.625%, 9/15/2019 1,682,510 9,186,428 Real Estate Investment Trusts—.9% 1,500M Boston Properties, LP, 5.875%, 10/15/2019 1,729,945 1,500M Digital Realty Trust, LP, 5.25%, 3/15/2021 1,630,255 HCP, Inc.: 500M 6.7%, 1/30/2018 575,622 1,000M 5.375%, 2/1/2021 1,117,346 1,500M Ventas Realty, LP, 4.75%, 6/1/2021 1,635,360 6,688,528 1,500M GAP, Inc., 5.95%, 4/12/2021 1,708,232 1,000M Home Depot, Inc., 5.875%, 12/16/2036 1,235,422 2,943,654 Telecommunications—.3% 1,000M AT&T, Inc., 6.5%, 9/1/2037 1,218,899 1,000M Verizon Communications, Inc., 5.15%, 9/15/2023 1,108,172 2,327,071 Transportation—.7% 2,000M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 2,204,082 1,000M Con-way, Inc., 7.25%, 1/15/2018 1,151,577 1,000M GATX Corp., 4.75%, 6/15/2022 1,082,787 1,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 1,076,389 5,514,835 Utilities—1.5% 925M Arizona Public Service Co., 8.75%, 3/1/2019 1,176,178 1,000M Atmos Energy Corp., 8.5%, 3/15/2019 1,255,361 1,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 1,130,191 106 Principal Amount Security Value Utilities (continued) $ 1,000M Electricite de France SA, 6.5%, 1/26/2019 (a) $ 1,173,551 1,500M Exelon Generation Co., LLC, 5.2%, 10/1/2019 1,665,017 265M Great River Energy Co., 5.829%, 7/1/2017 (a) 285,417 1,000M National Fuel Gas Co., 8.75%, 5/1/2019 1,243,764 2,000M Ohio Power Co., 5.375%, 10/1/2021 2,320,560 1,000M Sempra Energy, 9.8%, 2/15/2019 1,304,357 11,554,396 Waste Management—.1% 1,000M Republic Services, Inc., 3.8%, 5/15/2018 1,063,280 Total Value of Corporate Bonds (cost $180,998,978) 188,185,368 U.S. GOVERNMENT OBLIGATIONS—4.0% U.S. Treasury Notes: 19,500M 1.375%, 12/31/2018 19,304,239 12,000M 0.625%, 1/15/2024 (TIPS) 12,322,839 Total Value of U.S. Government Obligations (cost $32,033,604) 31,627,078 RESIDENTIAL MORTGAGE-BACKED SECURITIES—3.3% Fannie Mae—2.4% 2,031M 3%, 3/1/2027 – 7/1/2027 2,099,321 3,010M 3.5%, 10/1/2025 – 8/1/2043 3,183,036 3,777M 4%, 12/1/2040 – 10/1/2041 3,988,426 3,778M 5%, 3/1/2034 – 11/1/2040 4,202,645 3,077M 5.5%, 5/1/2033 – 10/1/2039 3,438,405 555M 6%, 5/1/2036 – 8/1/2037 632,494 499M 6.5%, 11/1/2033 – 6/1/2036 567,945 656M 7%, 3/1/2032 – 8/1/2032 728,774 18,841,046 Freddie Mac—.9% 2,297M 3.5%, 9/1/2032 – 7/1/2044 2,367,840 890M 4%, 11/1/2040 950,044 1,165M 4.5%, 10/1/2040 1,270,689 1,868M 5.5%, 5/1/2038 – 10/1/2039 2,104,781 221M 6%, 9/1/2032 248,426 6,941,780 Total Value of Residential Mortgage-Backed Securities (cost $24,941,822) 25,782,826 107 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2014 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS—.9% Federal Farm Credit Bank: $ 2,000M 2.45%, 8/5/2020 $ 1,997,332 1,000M 2.79%, 11/12/2020 1,001,796 Freddie Mac: 1,000M 5.125%, 10/18/2016 1,090,422 1,000M 1.25%, 5/12/2017 1,007,364 1,500M 5.125%, 11/17/2017 1,676,853 Total Value of U.S. Government Agency Obligations (cost $6,709,316) 6,773,767 MUNICIPAL BONDS—.3% 1,000M University of Massachusetts Bldg. Auth. Rev., 2.108%, 11/1/2019 1,008,300 1,750M Yale University, Connecticut, 2.086%, 4/15/2019 1,755,511 Total Value of Municipal Bonds (cost $2,750,000) 2,763,811 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—8.1% Federal Home Loan Bank: 5,000M 0.03%, 10/22/2014 4,999,912 12,500M 0.003%, 10/29/2014 12,499,971 7,000M 0.02%, 11/3/2014 6,999,872 17,500M 0.003%, 11/4/2014 17,499,950 8,600M 0.02%, 11/14/2014 8,599,790 4,000M 0.015%, 11/21/2014 3,999,915 8,500M 0.025%, 11/21/2014 8,499,699 Total Value of Short-Term U.S. Government Agency Obligations (cost $63,099,109) 63,099,109 Total Value of Investments (cost $587,992,851) 99.5 % 778,560,334 Other Assets, Less Liabilities .5 3,801,127 Net Assets 100.0 % $ 782,361,461 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities 108 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 460,328,375 $ — $ — $ 460,328,375 Corporate Bonds — 188,185,368 — 188,185,368 U.S. Government Obligations — 31,627,078 — 31,627,078 Residential Mortgage-Backed Securities — 25,782,826 — 25,782,826 U.S. Government Agency Obligations — 6,773,767 — 6,773,767 Municipal Bonds — 2,763,811 — 2,763,811 Short-Term U.S. Government Agency Obligations — 63,099,109 — 63,099,109 Total Investments in Securities* $ 460,328,375 $ 318,231,959 $ — $ 778,560,334 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 109 Portfolio Manager’s Letter EQUITY INCOME FUND Dear Investor: This is the annual report for the First Investors Equity Income Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 14.48% for Class A shares, 13.49% for Class B shares, 14.57% for Advisor Class shares and 14.88% for Institutional Class shares, including dividends of 13.9 cents per share on Class A shares, 5.2 cents per share on Class B shares, 14.6 cents per share on Advisor Class shares and 16.7 cents per share on Institutional Class shares. In addition, the Fund distributed capital gains of 15.2 cents per share on each class of shares. The Fund primarily invests in dividend-paying stocks and this year, with interest rates moving lower, the Fund’s high-yielding stocks performed very well, outperforming the high dividend yielding stocks of its benchmark, the S&P 500 Index. The Fund under-performed the Index in the non-dividend-paying large-cap stocks, primarily technology, which had a very strong year. The Fund was also disadvantaged in its small-cap weighting versus the benchmark. While the benchmark has virtually no small-cap allocations, the Fund has a healthy allocation to small-caps, which underperformed both large- and mid-cap stocks in the fiscal year. The Fund’s absolute performance is attributable to positive stock selection in the health-care and technology sectors. Actavis PLC has been on an acquisition spree over the past year and the acquired earnings and cash flow have led to healthy stock returns. The Fund acquired the stock when one of our previous holdings, Warner Chilcott, was bought by Actavis in an all-stock deal. In February of this year Actavis acquired Forest Labs in a highly accretive deal that should add to earnings growth with new products and higher cost saves. Johnson and Johnson, a top ten holding of the Fund, has benefited from strong pharmaceutical sales this year. The company has beaten market expectations based on a very strong pipeline of drugs and a consumer business that has rebounded from some manufacturing issues it faced last year. In technology, Intel surprised many investors this year with its strong performance. With the growth of tablets and iPads, many thought the PC was a thing of the past but a corporate upgrade cycle has brought PC demand above expectations. Growth in servers that power cloud-based technologies has far exceeded market expectations. Apple’s latest generation of their iPhone has generated great demand as the consumer seems to be craving the larger screen size, but Apple is also seeing very strong demand for their PCs and that is also driving higher earnings and cash flow. You may recall that in last year’s letter we talked about purchasing stock in Apple after the stock price was down significantly in 2013. Our patience has been rewarded with strong price appreciation, a dividend increase and another buyback of $30 billion that was announced earlier this year. On a relative basis, the Fund outperformed the benchmark in the consumer discretionary and utility sectors and underperformed the benchmark in the technology and industrial sector. 110 While Apple performed well on an absolute basis, it was an area of underperformance on a relative basis compared to the S&P 500. The current weighting for Apple in the S&P 500 is over 3% and therefore caused a significant relative underperformance for the Fund. The Fund also underperformed in the technology sector because of its mandate to invest primarily in dividend-paying stocks, so the Fund didn’t participate in the strong stock performance of Google or Facebook, which do not pay a dividend and were strong contributors to the benchmark’s performance. In industrials, the Fund’s small- and mid-cap names did not perform to the expectations we had. ADT, the home security provider, suffered from higher than expected turnover of customers, sales disruptions and some higher cost as installation of new products had a longer learning curve for their installation crews. With the higher margins the new products offer the company and the sales disruptions appearing to be behind them, we think the business is stabilizing and should offer healthy returns with a nice dividend yield going forward. In consumer discretionary, the Fund had a strong year and great returns from Hanes-brands. The apparel maker recently closed on two acquisitions that provide it with significant runway for future earnings growth and tremendous free cash flow. It acquired Maidenform, which had strong brands but a poor cost structure, and DBApparel, which gave it a much-needed gateway into Europe. We believe both companies offer Hanes-brands significant synergies as they will be able to improve margins using Hanesbrands best in class manufacturing, distribution and technology. Hanesbrands also raised the dividend by 50% this year and we expect more dividend growth as the cash flow from these acquisitions continues to grow. As we look forward, we believe dividend-paying stocks should be a focus for any investor. Dividend-paying stocks tend to outperform non-dividend-paying stocks when interest rates are either rising or falling. If we look at stock returns since the 1970’s, dividend-paying stocks have outperformed the S&P 500 Index. The Fund is focused on finding those stocks that not only provide yield and stability but provide dividend growth and appreciation. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 111 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.20% Actual $1,000.00 $1,039.27 $ 6.13 Hypothetical** $1,000.00 $1,019.05 $ 6.07 Class B Shares 2.04% Actual $1,000.00 $1,034.99 $10.41 Hypothetical** $1,000.00 $1,014.84 $10.30 Advisor Class Shares 0.80% Actual $1,000.00 $1,040.29 $ 4.09 Hypothetical** $1,000.00 $1,021.06 $ 4.05 Institutional Class Shares 0.80% Actual $1,000.00 $1,041.40 $ 4.09 Hypothetical** $1,000.00 $1,021.06 $ 4.05 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 112 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Equity Income Fund (Class A shares) and the Standard & Poor’s 500 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 14.48% 13.49% 14.57% 14.88% Five Years 12.70% 11.85% N/A N/A Ten Years, Since Inception** 7.03% 6.38% 15.18% 15.44% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 7.88% 9.49% 14.57% 14.88% Five Years 11.36% 11.59% N/A N/A Ten Years, Since Inception** 6.40% 6.38% 15.18% 15.44% The graph compares a $10,000 investment in the First Investors Equity Income Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 113 Cumulative Performance Information (unaudited) (continued) EQUITY INCOME FUND *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class were waived or assumed. If such expenses had been paid by the Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 12.61%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 114 Portfolio of Investments EQUITY INCOME FUND September 30, 2014 Shares Security Value COMMON STOCKS—93.2% Consumer Discretionary—11.7% 94,500 * Belmond, Ltd. – Class “A” $ 1,101,870 40,000 BorgWarner, Inc. 2,104,400 50,568 CBS Corporation – Class “B” 2,705,388 94,912 CBS Outdoor Americas, Inc. 2,841,665 138,000 Comcast Corporation – Special Shares “A” 7,383,000 79,300 CST Brands, Inc. 2,850,835 50,000 Delphi Automotive, PLC 3,067,000 197,800 Extended Stay America, Inc. 4,695,772 100,000 Ford Motor Company 1,479,000 50,000 Hanesbrands, Inc. 5,372,000 40,800 Harman International Industries, Inc. 4,000,032 42,200 Home Depot, Inc. 3,871,428 45,000 Lear Corporation 3,888,450 41,100 McDonald’s Corporation 3,896,691 82,400 Newell Rubbermaid, Inc. 2,835,384 219,400 Regal Entertainment Group – Class “A” 4,361,672 67,133 Time Warner, Inc. 5,049,073 15,000 Tupperware Brands Corporation 1,035,600 26,900 Walt Disney Company 2,394,907 64,934,167 Consumer Staples—9.1% 200,000 Altria Group, Inc. 9,188,000 64,200 Coca-Cola Company 2,738,772 91,700 CVS Health Corporation 7,298,403 25,000 Dr. Pepper Snapple Group, Inc. 1,607,750 23,300 Kimberly-Clark Corporation 2,506,381 73,066 Kraft Foods Group, Inc. 4,120,922 62,400 Nu Skin Enterprises, Inc. – Class “A” 2,809,872 63,500 PepsiCo, Inc. 5,911,215 87,300 Philip Morris International, Inc. 7,280,820 62,900 Procter & Gamble Company 5,267,246 29,400 Wal-Mart Stores, Inc. 2,248,218 50,977,599 Energy—9.4% 79,400 Chevron Corporation 9,474,008 101,500 ConocoPhillips 7,766,780 48,000 Devon Energy Corporation 3,272,640 56,300 Enable Midstream Partners, LP 1,387,232 115 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2014 Shares Security Value Energy (continued) 32,500 Ensco, PLC – Class “A” $ 1,342,575 47,400 ExxonMobil Corporation 4,457,970 69,600 Halliburton Company 4,489,896 119,600 Marathon Oil Corporation 4,495,764 27,700 Marathon Petroleum Corporation 2,345,359 64,500 Occidental Petroleum Corporation 6,201,675 50,500 Royal Dutch Shell, PLC – Class “A” (ADR) 3,844,565 86,300 Suncor Energy, Inc. 3,119,745 52,198,209 Financials—15.2% 52,600 ACE, Ltd. 5,516,162 45,000 American Express Company 3,939,300 16,300 Ameriprise Financial, Inc. 2,011,094 123,000 Berkshire Hills Bancorp, Inc. 2,889,270 142,200 Brixmor Property Group, Inc. (REIT) 3,165,372 33,556 Chubb Corporation 3,056,281 6,400 * Citizens Financial Group, Inc. 149,888 65,000 Discover Financial Services 4,185,350 275,000 Financial Select Sector SPDR Fund (ETF) 6,371,750 39,600 Invesco, Ltd. 1,563,408 40,000 iShares S&P U.S. Preferred Stock Index Fund (ETF) 1,580,800 167,800 JPMorgan Chase & Company 10,108,272 135,000 MetLife, Inc. 7,252,200 88,700 Oritani Financial Corporation 1,249,783 52,900 PNC Financial Services Group, Inc. 4,527,182 56,500 Protective Life Corporation 3,921,665 56,700 Select Income REIT (REIT) 1,363,635 249,300 Sterling Bancorp 3,188,547 27,800 Travelers Companies, Inc. 2,611,532 93,300 U.S. Bancorp 3,902,739 108,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,202,550 173,500 Wells Fargo & Company 8,999,445 130,500 Westfield Financial, Inc. 921,330 84,677,555 116 Shares Security Value Health Care—13.9% 43,600 Abbott Laboratories $ 1,813,324 141,100 AbbVie, Inc. 8,149,936 20,240 * Actavis, PLC 4,883,507 54,600 Baxter International, Inc. 3,918,642 50,000 Covidien, PLC 4,325,500 57,400 GlaxoSmithKline, PLC (ADR) 2,638,678 96,400 Johnson & Johnson 10,275,276 22,000 McKesson Corporation 4,282,740 195,211 Merck & Company, Inc. 11,572,108 65,000 Omnicare, Inc. 4,046,900 15,900 Perrigo Company, PLC 2,388,021 394,224 Pfizer, Inc. 11,657,204 45,700 * Prestige Brands Holdings, Inc. 1,479,309 25,500 Thermo Fisher Scientific, Inc. 3,103,350 81,952 Zoetis, Inc. 3,028,127 77,562,622 Industrials—10.7% 38,600 3M Company 5,468,848 52,000 A.O. Smith Corporation 2,458,560 99,637 ADT Corporation 3,533,128 48,000 Altra Industrial Motion Corporation 1,399,680 30,000 Eaton Corporation, PLC 1,901,100 30,000 G&K Services, Inc. – Class “A” 1,661,400 30,000 * Generac Holdings, Inc. 1,216,200 17,800 General Dynamics Corporation 2,262,202 391,400 General Electric Company 10,027,668 57,100 Greenbrier Companies, Inc. 4,189,998 61,900 Honeywell International, Inc. 5,764,128 91,450 ITT Corporation 4,109,763 48,700 Kforce, Inc. 953,059 16,372 Pentair, PLC 1,072,202 20,000 Snap-On, Inc. 2,421,600 64,075 Tyco International, Ltd. 2,855,823 31,700 United Parcel Service, Inc. – Class “B” 3,115,793 47,500 United Technologies Corporation 5,016,000 59,427,152 117 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2014 Shares Security Value Information Technology—11.3% 74,900 Apple, Inc. $ 7,546,175 21,600 Automatic Data Processing, Inc. 1,794,528 40,000 Avago Technologies, Ltd. 3,480,000 317,100 Cisco Systems, Inc. 7,981,407 75,000 EMC Corporation 2,194,500 264,700 Intel Corporation 9,216,854 71,700 Intersil Corporation – Class “A” 1,018,857 185,000 Juniper Networks, Inc. 4,097,750 144,100 Mentor Graphics Corporation 2,953,330 76,800 Methode Electronics, Inc. 2,831,616 90,000 Microchip Technology, Inc. 4,250,700 220,000 Microsoft Corporation 10,199,200 42,800 QUALCOMM, Inc. 3,200,156 39,200 TE Connectivity, Ltd. 2,167,368 62,932,441 Materials—4.2% 26,600 Cytec Industries, Inc. 1,257,914 76,900 Dow Chemical Company 4,032,636 60,100 DuPont (E.I.) de Nemours & Company 4,312,776 86,200 Freeport-McMoRan Copper & Gold, Inc. 2,814,430 85,900 International Paper Company 4,100,866 41,700 LyondellBasell Industries NV – Class “A” 4,531,122 25,000 Westlake Chemical Corporation 2,164,750 23,214,494 Telecommunication Services—3.0% 165,730 AT&T, Inc. 5,840,325 211,800 Verizon Communications, Inc. 10,587,882 16,428,207 Utilities—4.7% 64,500 American Electric Power Company, Inc. 3,367,545 40,000 Dominion Resources, Inc. 2,763,600 35,000 Duke Energy Corporation 2,616,950 35,100 NextEra Energy, Inc. 3,295,188 105,900 NiSource, Inc. 4,339,782 118 Shares or Principal Amount Security Value Utilities (continued) 69,000 Portland General Electric Company $ 2,216,280 135,000 PPL Corporation 4,433,400 76,200 Vectren Corporation 3,040,380 26,073,125 Total Value of Common Stocks (cost $368,621,843) 518,425,571 PREFERRED STOCKS—.4% Financials 50,500 Digital Realty Trust, Inc., Series G, 5.875%, 2049 (REIT) 1,124,130 46,000 Urstadt Biddle Properties, Inc., Series F, 7.125%, 2049 (REIT) 1,184,730 Total Value of Preferred Stocks (cost $2,403,576) 2,308,860 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—6.1% Federal Home Loan Bank: $ 3,000M 0.003%, 10/29/2014 2,999,993 18,000M 0.02%, 11/3/2014 17,999,670 6,000M 0.003%, 11/4/2014 5,999,983 3,000M 0.015%, 11/21/2014 2,999,936 2,600M 0.04%, 12/12/2014 2,599,792 1,210M 0.03%, 12/19/2014 1,209,921 Total Value of Short-Term U.S. Government Agency Obligations (cost $33,809,295) 33,809,295 Total Value of Investments (cost $404,834,714) 99.7 % 554,543,726 Other Assets, Less Liabilities .3 1,718,022 Net Assets 100.0 % $ 556,261,748 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 119 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2014 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 518,425,571 $ — $ — $ 518,425,571 Preferred Stocks 2,308,860 — — 2,308,860 Short-Term U.S. Government Agency Obligations — 33,809,295 — 33,809,295 Total Investments in Securities* $ 520,734,431 $ 33,809,295 $ — $ 554,543,726 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 120 See notes to financial statements Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Growth & Income Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 15.26% for Class A shares, 14.32% for Class B shares, 15.67% for Advisor Class shares and 15.75% for Institutional Class shares. The Fund declared dividends of 19.7 cents per share on Class A shares, 19.9 cents per share on Advisor Class shares and 28.4 cents per share on Institutional Class shares. The Fund did not declare a dividend on Class B shares. The Fund declared capital gains of 68.4 cents per share on each class of shares. During the period under review, the Fund’s performance was driven by a combination of gradually improving economic conditions in the U.S., accommodative monetary policy from the Federal Reserve (“Fed”), and improving corporate fundamentals. Increased market volatility towards the end of the period under review also impacted the Fund’s results. Investor sentiment continued to be strong, with stocks benefitting from solid corporate earnings growth and, to a lesser degree, continued positive re-rating of market-valuation metrics. Despite numerous challenges throughout the year — including worries over when the Fed would end its bond buying program and raise interest rates; a very slow start to the year as a combination of poor weather and slow demand led to the U.S. economy contracting in the first quarter of 2014; slowing growth in Europe and emerging economies; and numerous global flashpoints — U.S. equity markets shrugged off concerns and continued to deliver solid double digit returns. This year’s market results were broadly positive overall, with all market sectors participating. Unlike last year where small- and mid-cap stocks led the way, larger-cap stocks set the pace this year as investors became more risk conscious given increased concerns about global growth. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash-flows led results. Mergers and acquisitions also continued to drive strong performance, especially in the healthcare sector. These conditions produced a solid year for the Fund on an absolute basis, which continued to invest across all market capitalization segments, allocating 69% of its holdings to large-cap, 14% to mid-cap and 16% to small-cap stocks (ranges defined by Lipper) as of September 30, 2014. The Fund did underperform its benchmark for the period under review. The large-and mid-cap segments provided positive returns, while the small-cap segment was down for the year. The large-cap segment exceeded the benchmark, while the 121 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND small- and mid-cap segments underperformed. The Fund benefited from good stock selection in the healthcare and information technology sectors, and suffered from weaker stock selection in the industrials and consumer staples sectors. In a period in which dividend-paying stocks underperformed non-dividend-paying stocks, the Fund was disadvantaged by its nearly 85% weighting towards stocks that pay dividends. Specifically within sector performance, the Fund’s healthcare performers all benefit-ted from strong earnings results: Gilead Sciences, the biopharmaceutical company, was up 69% as the company delivered strong business results, received Food and Drug Administration (“FDA”) approval and strong initial orders for its blockbuster next-generation Hepatitis C drug called Sovaldi, and other drugs in the R&D pipeline showed promise in successful clinical trials. Actavis, a leading generic drug maker, was up 68%, as it reported strong earnings results. During the year, the firm benefit-ted from the acquisition of Warner Chilcott, announced and completed the acquisition of Forest Laboratories in an earnings accretive transaction, and was approached by Pfizer as a potential M&A target. Salix Pharmaceuticals, a leading smaller cap drug manufacturer, also had standout performance. The shares were up 134% as the company continued to deliver strong results, received positive FDA data on two potentially large drug opportunities, and was rumored to have been approached as a potential M&A target. Within information technologies, several investments benefited the Fund’s performance: Apple, Inc. was up 48% as solid earnings results, a $30 billion increase in the share repurchase program, a 7 for 1 stock split, and a better than expected launch of the company’s new iPhone lineup drove the stock higher. Semiconductor manufacturer Avago Technologies had a very strong year, gaining 101% as the company benefited from strong quarterly results, completed the accretive acquisition of competitor LSI Corp., and benefited from the company’s increased content on the very successful launch of the iPhone 6. Longtime holding Microsoft also produced positive returns for the Fund, as its shares were up 39%. Shares rallied as the company hired Satya Nadella to the CEO position, delivered strong results on better than expected PC demand, announced a large cost cutting plan and agreed to purchase game company Mojang. The consumer staples and industrials sectors were the largest sources of underperformance for the year. After providing the Fund with its best performance in 2013, Nu Skin Enterprises was the source of the Fund’s largest underperformance as the stock was down 53%. After seeing robust sales and profit growth in the previous year, the direct seller of personal and nutritional products was forced to temporarily halt recruitment of new distributors in China following a government regulator announcing that it was looking into the company’s recruiting and sales practices. While the 122 company has been cleared, and has resumed sales recruitment in China, Nu Skin’s business results came in much lower than expected throughout the year as the direct seller has had a slower ramp up back to previous levels. In the industrials sector, NeuStar —a services company that provides local number portability services in the U.S.—was down 50% as concerns about the company’s largest contract were confirmed as an advisory committee to the Federal Communications Commission (“FCC”) recommended that the contract be awarded to NeuStar’s competitor. This caused investors to fear that the company would lose the Local Number Portability Administration (“LNPA”) contract that makes up a material portion of the company’s profits. The shares were sold from the portfolio during the fiscal year. To a lesser degree, the Fund underperformed the Index within the financial sector due to a longstanding underweight position in that sector. With increased costs from greater regulation, and ongoing effects from low interest rates due to the Fed’s quantitative easing, financial sector profit growth remains weak, impacting these companies’ ability to raise dividends and repurchase stock. We have opted to invest in other sectors which we believe provide better near-term opportunities. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 123 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.14% Actual $1,000.00 $1,041.32 $5.83 Hypothetical** $1,000.00 $1,019.35 $5.77 Class B Shares 1.91% Actual $1,000.00 $1,037.48 $9.76 Hypothetical** $1,000.00 $1,015.49 $9.65 Advisor Class Shares 0.73% Actual $1,000.00 $1,043.51 $3.74 Hypothetical** $1,000.00 $1,021.41 $3.70 Institutional Class Shares 0.74% Actual $1,000.00 $1,043.57 $3.79 Hypothetical** $1,000.00 $1,021.36 $3.75 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 124 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Growth & Income Fund (Class A shares) and the Standard & Poor’s 500 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 15.26% 14.32% 15.67% 15.75% Five Years 15.66% 14.84% N/A N/A Ten Years, Since Inception** 8.06% 7.42% 18.53% 18.66% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 8.65% 10.32% 15.67% 15.75% Five Years 14.29% 14.61% N/A N/A Ten Years, Since Inception** 7.43% 7.42% 18.53% 18.66% The graph compares a $10,000 investment in the First Investors Growth & Income Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 125 Cumulative Performance Information (unaudited) (continued) GROWTH & INCOME FUND * Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class and Institutional Class were waived or assumed. If such expenses had been paid by the Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 15.97%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 16.26%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. ** The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 126 Portfolio of Investments GROWTH & INCOME FUND September 30, 2014 Shares Security Value COMMON STOCKS—99.7% Consumer Discretionary—14.4% 307,900 * Belmond, Ltd. – Class “A” $ 3,590,114 250,000 BorgWarner, Inc. 13,152,500 390,000 CBS Corporation – Class “B” 20,865,000 305,000 Delphi Automotive, PLC 18,708,700 240,000 Extended Stay America, Inc. 5,697,600 500,000 Ford Motor Company 7,395,000 135,000 GNC Holdings, Inc. – Class “A” 5,229,900 150,000 Harman International Industries, Inc. 14,706,000 180,000 Home Depot, Inc. 16,513,200 270,400 * Jarden Corporation 16,253,744 315,000 L Brands, Inc. 21,098,700 195,000 Lear Corporation 16,849,950 155,500 Macy’s, Inc. 9,046,990 140,000 Magna International, Inc. 13,287,400 65,000 McDonald’s Corporation 6,162,650 325,000 Newell Rubbermaid, Inc. 11,183,250 150,800 Penske Automotive Group, Inc. 6,120,972 155,900 Pier 1 Imports, Inc. 1,853,651 21,700 * Steiner Leisure, Ltd. 815,703 110,000 * TRW Automotive Holdings Corporation 11,137,500 175,000 Tupperware Brands Corporation 12,082,000 5,000 * Vince Holding Corporation 151,300 160,000 Walt Disney Company 14,244,800 140,000 Wyndham Worldwide Corporation 11,376,400 257,523,024 Consumer Staples—8.0% 450,000 Altria Group, Inc. 20,673,000 250,000 Avon Products, Inc. 3,150,000 432,600 Coca-Cola Company 18,454,716 270,000 CVS Health Corporation 21,489,300 140,000 Herbalife, Ltd. 6,125,000 318,300 Nu Skin Enterprises, Inc. – Class “A” 14,333,049 165,000 PepsiCo, Inc. 15,359,850 275,000 Philip Morris International, Inc. 22,935,000 105,000 Procter & Gamble Company 8,792,700 160,000 Wal-Mart Stores, Inc. 12,235,200 143,547,815 127 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2014 Shares Security Value Energy—9.8% 138,000 Anadarko Petroleum Corporation $ 13,998,720 144,800 Chevron Corporation 17,277,536 230,000 ConocoPhillips 17,599,600 245,000 Devon Energy Corporation 16,704,100 145,000 Ensco, PLC – Class “A” 5,989,950 200,000 ExxonMobil Corporation 18,810,000 100,000 Hess Corporation 9,432,000 6,920 Hugoton Royalty Trust 62,072 300,000 Marathon Oil Corporation 11,277,000 169,999 Marathon Petroleum Corporation 14,393,815 160,000 National Oilwell Varco, Inc. 12,176,000 93,100 Noble Corporation, PLC 2,068,682 100,000 Occidental Petroleum Corporation 9,615,000 115,000 Phillips 66 9,350,650 48,300 Schlumberger, Ltd. 4,911,627 350,200 Suncor Energy, Inc. 12,659,730 176,326,482 Financials—9.7% 230,000 American Express Company 20,134,200 140,000 Ameriprise Financial, Inc. 17,273,200 532,500 Brixmor Property Group, Inc. (REIT) 11,853,450 31,200 * Citizens Financial Group, Inc. 730,704 275,000 Discover Financial Services 17,707,250 100,000 Financial Select Sector SPDR Fund (ETF) 2,317,000 187,500 * Health Insurance Innovations, Inc. – Class “A” 2,023,125 85,000 Invesco, Ltd. 3,355,800 396,730 JPMorgan Chase & Company 23,899,015 100,000 Morgan Stanley 3,457,000 165,000 PNC Financial Services Group, Inc. 14,120,700 50,000 SPDR S&P rust (ETF) 9,851,000 100,000 SPDR S&P Regional Banking (ETF) 3,786,000 540,000 Sunstone Hotel Investors, Inc. (REIT) 7,462,800 355,000 U.S. Bancorp 14,849,650 385,100 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 7,817,530 237,050 Wells Fargo & Company 12,295,784 172,934,208 128 Shares Security Value Health Care—18.3% 400,000 Abbott Laboratories $ 16,636,000 370,000 AbbVie, Inc. 21,371,200 151,344 * Actavis, PLC 36,516,280 175,000 Baxter International, Inc. 12,559,750 75,000 Covidien, PLC 6,488,250 200,000 * Express Scripts Holding Company 14,126,000 520,000 * Gilead Sciences, Inc. 55,354,000 270,625 Johnson & Johnson 28,845,919 9,375 * Mallinckrodt, PLC 845,156 70,900 McKesson Corporation 13,802,103 325,000 Merck & Company, Inc. 19,266,000 330,000 * Mylan, Inc. 15,011,700 185,000 Omnicare, Inc. 11,518,100 829,301 Pfizer, Inc. 24,522,431 170,000 Phibro Animal Health Corporation – Class “A” 3,809,700 80,000 * Salix Pharmaceuticals, Ltd. 12,499,200 260,000 Thermo Fisher Scientific, Inc. 31,642,000 103,905 Zoetis, Inc. 3,839,290 328,653,079 Industrials—12.1% 175,000 3M Company 24,794,000 450,000 ADT Corporation 15,957,000 250,000 Altra Industrial Motion Corporation 7,290,000 90,000 * Armstrong World Industries, Inc. 5,040,000 77,000 Caterpillar, Inc. 7,625,310 90,000 Dover Corporation 7,229,700 255,000 * Generac Holdings, Inc. 10,337,700 385,000 General Electric Company 9,863,700 160,000 Greenbrier Companies, Inc. 11,740,800 209,700 Honeywell International, Inc. 19,527,264 215,000 ITT Corporation 9,662,100 20,000 Lockheed Martin Corporation 3,655,600 145,000 Ryder System, Inc. 13,045,650 90,000 Snap-On, Inc. 10,897,200 190,000 * TAL International Group, Inc. 7,837,500 110,000 Textainer Group Holdings, Ltd. 3,423,200 335,000 Textron, Inc. 12,056,650 129 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2014 Shares Security Value Industrials (continued) 275,000 Tyco International, Ltd. $ 12,256,750 70,000 * United Rentals, Inc. 7,777,000 154,700 United Technologies Corporation 16,336,320 216,353,444 Information Technology—20.1% 2,700 Alibaba Group Holding, Ltd. (ADR) 239,895 350,000 * Apple, Inc. 35,262,500 325,000 * ARRIS Group, Inc. 9,215,375 220,000 Avago Technologies, Ltd. 19,140,000 200,000 * Blackhawk Network Holdings, Inc. 6,480,000 400,000 CDW Corporation 12,420,000 875,000 Cisco Systems, Inc. 22,023,750 100,000 * eBay, Inc. 5,663,000 850,000 EMC Corporation 24,871,000 475,000 Hewlett-Packard Company 16,848,250 583,775 Intel Corporation 20,327,045 151,425 International Business Machines Corporation 28,745,008 275,000 Intersil Corporation – Class “A” 3,907,750 500,000 Juniper Networks, Inc. 11,075,000 625,000 Mentor Graphics Corporation 12,809,375 375,400 Methode Electronics, Inc. 13,840,998 625,000 Microsoft Corporation 28,975,000 235,000 * NXP Semiconductors NV 16,081,050 350,000 Oracle Corporation 13,398,000 150,000 * PTC, Inc. 5,535,000 281,800 QUALCOMM, Inc. 21,070,186 455,200 Symantec Corporation 10,701,752 90,000 * Synaptics, Inc. 6,588,000 225,000 TE Connectivity, Ltd. 12,440,250 75,000 * Yahoo!, Inc. 3,056,250 360,714,434 Materials—4.5% 100,000 Celanese Corporation – Series “A” 5,852,000 220,000 Cytec Industries, Inc. 10,403,800 425,000 Freeport-McMoRan Copper & Gold, Inc. 13,876,250 200,000 International Paper Company 9,548,000 235,000 LyondellBasell Industries NV – Class “A” 25,535,100 130 Shares or Principal Amount Security Value Materials (continued) 40,000 Praxair, Inc. $ 5,160,000 135,000 RPM International, Inc. 6,180,300 275,000 * Trinseo SA 4,325,750 80,881,200 Telecommunication Services—2.1% 475,000 AT&T, Inc. 16,739,000 425,000 Verizon Communications, Inc. 21,245,750 37,984,750 Utilities—.7% 190,000 * Dynegy, Inc. 5,483,400 151,100 NiSource, Inc. 6,192,078 11,675,478 Total Value of Common Stocks (cost $1,080,814,681) 1,786,593,914 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.1% $ 2,000M Federal Home Loan Bank, 0.04%, 10/31/2014 (cost $1,999,933) 1,999,933 Total Value of Investments (cost $1,082,814,614) 99.8 % 1,788,593,847 Other Assets, Less Liabilities .2 2,608,288 Net Assets 100.0 % $ 1,791,202,135 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 131 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2014 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 1,786,593,914 $ — $ — $ 1,786,593,914 Short-Term U.S. Government Agency Obligations — 1,999,933 — 1,999,933 Total Investments in Securities* $ 1,786,593,914 $ 1,999,933 $ — $ 1,788,593,847 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 132 See notes to financial statements Portfolio Manager’s Letter GLOBAL FUND Dear Investor: This is the annual report for the First Investors Global Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 10.00% for Class A shares, 9.18% for Class B shares, 10.24% for Advisor Class shares and 10.48% for Institutional Class shares. The Fund declared a dividend of 4.0 cents per share on Class A shares. The Fund did not declare dividends on Class B, Advisor Class or Institutional Class shares. The Fund declared capital gains distributions of 11.0 cents per share on each class of shares. Global markets advanced during the period as generally solid economic data, coupled with continued accommodative monetary policy from central banks around the world, lifted the enthusiasm for stocks. Despite liquidity concerns in China and tepid economic growth in Europe, market participants were emboldened by signs of expansionary traction in the U.S. and Japan, the world’s largest and third-largest economies, respectively. During the second quarter of 2014, investors took solace from comments out of the European Central Bank (ECB) and Chinese government suggesting that stimulus measures may be ramped up. Bullish sentiment was aided by robust merger and acquisition activity, which some view as a sign of confidence in the recovery, and by accommodative monetary policy from central banks around the globe. The European Central Bank (ECB) introduced a set of unconventional measures to fight disinflationary forces and rekindle growth in the eurozone. In addition, the People’s Bank of China (PBOC) announced a cut in the reserve requirement ratio for major banks in order to stimulate lending and support growth. Towards the end of the period, however, the impact of the Russia/Ukraine conflict was felt all over Europe in the form of lower consumer and business confidence. This ongoing geopolitical conflict, combined with disappointing economic data in the region, worried investors who were hoping for a quicker recovery in Europe. Elsewhere, disappointing growth figures in Japan weighed on markets there, while weakening currencies reversed earlier gains in emerging countries. Within the MSCI All Country World Index, all ten sectors posted positive returns. Health care (+25.8%), information technology (+23.9%) and utilities (+13.6%) led the index, while the materials (+2.7%), consumer discretionary (+6.0%), and industrials (+8.5%) sectors posted more modest gains. On a regional basis, Developed Middle East (+29.8%) and North America (+18.7%) outperformed, while Emerging Middle East (-7.9%) and Japan (+0.9%) lagged. The Fund’s relative outperformance, on a gross of fees basis, was primarily due to sector allocation, a result of our bottom-up stock selection process, particularly from our overweight allocation to the strong-performing health care sector. Security selection detracted from relative performance, primarily due to weak selection in financials, telecommunication services, and materials. This was partially offset by positive results from selection in the health care, consumer staples, and consumer discretionary sectors. On a regional basis, positive selection 133 Portfolio Manager’s Letter (continued) GLOBAL FUND and an underweight exposure to the weaker-performing emerging markets aided relative returns, as did an underweight allocation to Pacific Developed ex Japan. Security selection and an overweight to Japan detracted from relative performance during the period. Top contributors to relative performance during the period included NXP Semiconductors, a Netherlands-based semi-conductor company; Monster Beverage, a U.S.-based maker of nonalcoholic beverages, including energy drinks, sodas, and fruit juices; and HCA Holdings, a U.S.-based owner and operator of hospitals and related health care entities. AstraZeneca, a U.K.-based multinational pharmaceutical company, was among the top contributors to absolute returns during the period. The largest detractors from relative performance during the period included Rexel, a France-based global distributor of low voltage electrical products; Orix, a Japan-based multi-faceted financial services firm; and our underweight to Apple, a personal electronic device maker. Sberbank of Russia, a leading commercial bank and lending institution in Russia, and Rakuten, a Japanese electronic commerce and internet retailer, were among the largest detractors from absolute returns. From a regional perspective, we remain underweight emerging market countries, which continue to exhibit volatility within their equity markets and currencies. In certain countries, however, valuations are beginning to become more attractive. In China, the government is proactively addressing some of the country’s structural imbalances. Growth is not likely to accelerate, but should remain steady and help moderate volatility in the market and create investment opportunities. The Fund also maintains an overweight exposure to Japan and moved from a slight underweight to an overweight in North America. At the end of the period, the portfolio’s largest overweight sector allocations were to health care, industrials, and information technology, while we remained underweight utilities, telecommunication services, and consumer staples, relative to the benchmark. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 134 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.47% Actual $1,000.00 $1,030.96 $ 7.48 Hypothetical** $1,000.00 $1,017.70 $ 7.44 Class B Shares 2.28% Actual $1,000.00 $1,026.43 $11.58 Hypothetical** $1,000.00 $1,013.64 $11.51 Advisor Class Shares 1.03% Actual $1,000.00 $1,033.17 $ 5.25 Hypothetical** $1,000.00 $1,019.91 $ 5.22 Institutional Class Shares 1.02% Actual $1,000.00 $1,033.06 $ 5.20 Hypothetical** $1,000.00 $1,019.96 $ 5.17 *Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. **Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 135 Cumulative Performance Information (unaudited) GLOBAL FUND Comparison of change in value of $10,000 investment in the First Investors Global Fund (Class A shares) and the Morgan Stanley Capital International (“MSCI”) All Country World Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 10.00% 9.18% 10.24% 10.48% Five Years 9.19% 8.41% N/A N/A Ten Years, Since Inception** 6.79% 6.15% 13.75% 14.01% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 3.66% 5.18% 10.24% 10.48% Five Years 7.90% 8.12% N/A N/A Ten Years, Since Inception** 6.16% 6.15% 13.75% 14.01% The graph compares a $10,000 investment in the First Investors Global Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the MSCI All Country World Index (the “Index”). The Index is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging market country indices. The Index consists of 45 country indices including 24 developed and 21 emerging market country indices. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 136 *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 3.61%, 7.88% and 6.15%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 5.13%, 8.09% and 6.13%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 10.19% and 11.20%, respectively. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 10.43% and 11.57%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 137 Portfolio of Investments GLOBAL FUND September 30, 2014 Shares Security Value COMMON STOCKS—98.2% United States—56.3% 121,500 Activision Blizzard, Inc. $ 2,525,985 46,200 Aetna, Inc. 3,742,200 48,440 * Alkermes, PLC 2,076,623 11,840 * Alliance Data Systems Corporation 2,939,517 9,200 * Amazon.com, Inc. 2,966,448 94,825 American International Group, Inc. 5,122,447 13,825 Ameriprise Financial, Inc. 1,705,729 34,115 Amgen, Inc. 4,791,793 25,185 Anadarko Petroleum Corporation 2,554,766 35,220 Apple, Inc. 3,548,415 151,166 Applied Materials, Inc. 3,266,697 9,000 Artisan Partners Asset Management, Inc. – Class “A” 468,450 25,255 BlackRock, Inc. 8,291,722 213,620 Bristol-Myers Squibb Company 10,933,072 82,000 * CBRE Group, Inc. – Class “A” 2,438,680 45,710 Celgene Corporation 4,332,394 79,555 Citigroup, Inc. 4,122,540 32,660 Delphi Automotive, PLC 2,003,364 52,990 Edison International 2,963,201 72,780 Eli Lilly & Company 4,719,783 65,300 Equifax, Inc. 4,880,522 41,600 Estee Lauder Companies, Inc. – Class “A” 3,108,352 157,600 Ford Motor Company 2,330,904 59,300 General Motors Company 1,894,042 4,410 * Google, Inc. – Class “A” 2,594,888 12,806 * Google, Inc. – Class “C” 7,393,672 16,950 Halliburton Company 1,093,445 48,330 * HCA, Inc. 3,408,232 137,530 * Hilton Worldwide Holdings Inc. 3,387,364 112,970 Intel Corporation 3,933,615 67,310 International Paper Company 3,213,379 58,800 L Brands, Inc. 3,938,424 52,300 Lincoln National Corporation 2,802,234 113,100 Marathon Oil Corporation 4,251,429 15,635 McKesson Corporation 3,043,665 89,590 Merck & Company, Inc. 5,310,895 219,020 Microsoft Corporation 10,153,767 148,470 Mondelez International, Inc. – Class “A” 5,087,325 61,330 * Monster Beverage Corporation 5,622,121 94,949 Nielsen Holdings NV 4,209,089 38,870 Norfolk Southern Corporation 4,337,892 138 Shares Security Value United States (continued) 66,960 * NPS Pharmaceuticals, Inc. $ 1,740,960 44,500 Phillips 66 3,618,295 11,230 Pioneer Natural Resources Company 2,211,973 3,431 * Priceline.com, Inc. 3,975,088 41,200 Raytheon Company 4,186,744 12,600 * Regeneron Pharmaceuticals, Inc. 4,542,552 59,540 Robert Half International, Inc. 2,917,460 65,550 * Salesforce.com, Inc. 3,771,092 11,610 * Salix Pharmaceuticals, Ltd. 1,813,946 29,200 Solera Holdings, Inc. 1,645,712 37,945 * Teledyne Technologies, Inc. 3,567,209 54,800 * United Continental Holdings, Inc. 2,564,092 30,300 * Vertex Pharmaceuticals, Inc. 3,402,993 52,810 VF Corporation 3,487,044 12,270 Virtus Investment Partners, Inc. 2,131,299 91,900 Vulcan Materials Company 5,535,137 35,465 * WABCO Holdings, Inc. 3,225,542 56,320 Western Digital Corporation 5,481,062 149,000 * WisdomTree Investments, Inc. 1,695,620 148,304 Zoetis, Inc. 5,479,833 228,502,735 Japan—11.3% 52,000 Asahi Group Holdings, Ltd. 1,504,134 77,930 Bridgestone Corporation 2,573,157 137,000 Daiwa House Industry Company, Ltd. 2,457,245 213,000 Hitachi, Ltd. 1,626,214 313,000 Isuzu Motors, Ltd. 4,422,718 53,000 Japan Exchange Group, Inc. 1,257,660 83,200 M3, Inc. 1,334,901 584,090 Mitsubishi UFJ Financial Group, Inc. 3,302,362 164,240 Mitsui Fudosan Company, Ltd. 5,029,986 91,700 * Olympus Corporation 3,289,480 299,100 ORIX Corporation 4,125,423 234,800 Rakuten, Inc. 2,703,427 124,230 Seven & I Holdings Company, Ltd. 4,817,671 49,600 SoftBank Corporation 3,476,680 33,400 Takeda Pharmaceutical Company, Ltd. 1,451,764 523,250 Toshiba Corporation 2,424,136 45,796,958 139 Portfolio of Investments (continued) GLOBAL FUND September 30, 2014 Shares Security Value United Kingdom—5.1% 125,088 AstraZeneca, PLC $ 9,006,701 202,664 BG Group, PLC 3,745,432 103,675 easyJet, PLC 2,391,660 588,884 Glencore, PLC 3,276,404 94,425 * Markit, Ltd. 2,204,824 20,625,021 France—3.9% 61,903 Air Liquide SA 7,551,664 142,997 Rexel SA 2,668,967 54,594 Schneider Electric SA 4,193,119 28,565 Societe Generale 1,458,543 15,872,293 Netherlands—3.5% 535,886 * ING Groep NV – CVA 7,656,385 855,910 * Koninklijke (Royal) KPN NV 2,743,073 55,511 * NXP Semiconductors NV 3,798,618 14,198,076 Canada—3.1% 82,555 Imperial Oil, Ltd. 3,907,059 45,590 Tim Hortons, Inc. 3,599,307 100,530 TransCanada Corporation 5,191,344 12,697,710 Italy—2.3% 274,258 Assicurazioni Generali SpA 5,771,956 65,850 Banca Generali SpA 1,741,060 359,165 * FinecoBank Banca Fineco SpA 1,922,842 9,435,858 Belgium—2.1% 77,486 Anheuser-Busch InBev NV 8,625,543 140 Shares Security Value China—1.9% 40,150 * Alibaba Group Holding, Ltd. (ADR) $ 3,567,328 11,040 * Baidu.com, Inc. (ADR) 2,409,259 1,408,000 PetroChina Company, Ltd. 1,804,175 7,780,762 Spain—1.1% 420,964 CaixaBank SA 2,563,721 350,227 * International Consolidated Airlines Group SA 2,084,272 4,647,993 Germany—1.1% 35,160 Brenntag AG 1,728,219 87,334 Deutsche Post AG 2,801,140 4,529,359 Sweden—1.1% 82,338 Assa Abloy AB – Class “B” 4,256,026 India—1.1% 179,585 ICICI Bank, Ltd. 4,168,460 5,251 Reliance Industries, Ltd. 80,406 4,248,866 Switzerland—1.0% 89,990 Julius Baer Group, Ltd. 4,035,658 South Korea—.9% 82,926 * SK Hynix, Inc. 3,673,812 Greece—.8% 3,958,727 * Alpha Bank AE 3,070,525 Ireland—.6% 113,827 CRH, PLC 2,601,865 Hong Kong—.3% 63,700 Hong Kong Exchanges & Clearing, Ltd. 1,370,783 141 Portfolio of Investments (continued) GLOBAL FUND September 30, 2014 Shares or Principal Amount Security Value Brazil—.3% 2,200 BB Seguridade Participacoes SA $ 29,000 82,780 Petroleo Brasileiro SA – Petrobras (ADR) 1,174,648 1,203,648 Colombia—.3% 83,200 Grupo Aval Acciones y Valores SA (ADR) 1,127,360 Norway—.1% 33,919 * Tanker Investments, Ltd. 337,989 Total Value of Common Stocks (cost $372,738,742) 398,638,840 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% Federal Home Loan Bank: $3,000M 0.015%, 11/21/2014 2,999,936 4,000M 0.02%, 11/21/2014 3,999,887 Total Value of Short-Term U.S. Government Agency Obligations (cost $6,999,823) 6,999,823 Total Value of Investments (cost $379,738,565) 99.9 % 405,638,663 Other Assets, Less Liabilities .1 392,300 Net Assets 100.0 % $ 406,030,963 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts 142 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks United States $ 228,502,735 $ — $ — $ 228,502,735 Japan 45,796,958 — — 45,796,958 United Kingdom 20,625,021 — — 20,625,021 France 15,872,293 — — 15,872,293 Netherlands 14,198,076 — — 14,198,076 Canada 12,697,710 — — 12,697,710 Italy 9,435,858 — — 9,435,858 Belgium 8,625,543 — — 8,625,543 China 7,780,762 — — 7,780,762 Spain 4,647,993 — — 4,647,993 Germany 4,529,359 — — 4,529,359 Sweden 4,256,026 — — 4,256,026 India 4,248,866 — — 4,248,866 Switzerland 4,035,658 — — 4,035,658 South Korea 3,673,812 — — 3,673,812 Greece 3,070,525 — — 3,070,525 Ireland 2,601,865 — — 2,601,865 Hong Kong 1,370,783 — — 1,370,783 143 Portfolio of Investments (continued) GLOBAL FUND September 30, 2014 Level 1 Level 2 Level 3 Total Common Stocks (continued) Brazil $ 1,203,648 $ — $ — $ 1,203,648 Colombia 1,127,360 — — 1,127,360 Norway 337,989 — — 337,989 Short-Term U.S. Government Agency Obligations — 6,999,823 — 6,999,823 Total Investments in Securities $ 398,638,840 $ 6,999,823 $ — $ 405,638,663 During the year ended September 30, 2014, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. 144 See notes to financial statements Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Select Growth Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 18.77% for Class A shares, 17.75% for Class B shares, 18.90% for Advisor Class shares and 19.31% for Institutional Class shares. The Fund declared a dividend of 0.4 cents per share on Class A shares. The Fund did not declare dividends on Class B shares, Advisor Class shares or Institutional Class shares. The Fund’s good performance for the period was helped by attention to reasonable valuation levels, as stocks with deep value characteristics such as low price-to-book and low price-to-earnings ratios were the leaders in the overall market. In addition, the Fund’s focus on companies exhibiting good earnings quality characteristics was somewhat beneficial, but several growth characteristics did not help as the strong market did not differentiate much between fast and slow growth. The market started this fiscal year with very strong performance at the end of 2013, but saw a pullback that moderated returns in the first quarter of calendar 2014. This was followed by another quarter of solid returns, then another pullback that moderated returns in the fiscal year’s final quarter. Pullbacks in midterm election years are quite common. According to Strategas Research Partners, the average S&P 500 intra-year decline peak-to-trough in such a year is 19%. But the average return 12 months after that intra-year low is 32%. This year did not see a pullback with a magnitude of an average year, but with the uncertainty of the election dissipating we believe conditions are in place for positive returns ahead. The U.S. economy is on a slow but improving trend, with earnings growth expected in the high single-digits range. With a favorable environment for corporate earnings coupled with valuation levels that are quite reasonable relative to history, we believe the companies owned in the Fund should deliver solid results going forward. The Fund’s strong performance for the fiscal year was helped by the Information Technology and Industrials sectors. In the Information Technology sector, strong performance from Hewlett Packard as the turnaround started to bear fruit caused the shares to rise 72%, while increased demand for data storage helped shares of SanDisk and Western Digital gain 66% and 35%, respectively. In Industrials, Alaska Air Group continued to deliver solid earnings which helped the stock gain 41% for the period, while shares of railcar component manufacturer Wabtec gained 29% as demand for railcars remain strong. On the negative side, the Consumer Discretionary sector proved challenging for the Fund during the period. Whirlpool declined over 4% before the position was sold as continued solid domestic demand for appliances failed to offset weakness outside 145 Portfolio Manager’s Letter (continued) SELECT GROWTH FUND the U.S., while Starbucks declined almost 1% during the year as higher coffee prices negatively affected margins. We are pleased to have generated a solid return, both in absolute terms and relative to the benchmark, during the fiscal year. We also believe that equities should be able to generate solid returns going forward as continued slow and steady economic growth should provide a solid foundation for strong business performance of the companies in the Fund. We continue to believe our focus on high quality companies where earnings will exceed market expectations is the key to generating excess returns over the long term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 146 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.26% Actual $1,000.00 $1,031.02 $ 6.42 Hypothetical** $1,000.00 $1,018.75 $ 6.38 Class B Shares 2.04% Actual $1,000.00 $1,027.20 $10.37 Hypothetical** $1,000.00 $1,014.84 $10.30 Advisor Class Shares 0.82% Actual $1,000.00 $1,032.84 $ 4.18 Hypothetical** $1,000.00 $1,020.96 $ 4.15 Institutional Class Shares 0.82% Actual $1,000.00 $1,033.65 $ 4.18 Hypothetical** $1,000.00 $1,020.96 $ 4.15 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 147 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Select Growth Fund (Class A shares) and the Russell 3000 Growth Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 18.77% 17.75% 18.90% 19.31% Five Years 15.54% 14.73% N/A N/A Ten Years, Since Inception** 5.92% 5.35% 19.22% 19.58% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 11.98% 13.75% 18.90% 19.31% Five Years 14.16% 14.50% N/A N/A Ten Years, Since Inception** 5.29% 5.35% 19.22% 19.58% The graph compares a $10,000 investment in the First Investors Select Growth Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 148 *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class and Institutional Class were waived or assumed. If such expenses had been paid by the Advisor Class the “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 16.67%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 17.15%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 149 Portfolio of Investments SELECT GROWTH FUND September 30, 2014 Shares Security Value COMMON STOCKS—98.3% Consumer Discretionary—18.7% 147,700 BorgWarner, Inc. $ 7,770,497 297,400 Gentex Corporation 7,961,398 133,800 Home Depot, Inc. 12,274,812 10,800 * Priceline.com, Inc. 12,512,664 127,200 Starbucks Corporation 9,598,512 161,000 TJX Companies, Inc. 9,526,370 119,000 Wyndham Worldwide Corporation 9,669,940 69,314,193 Consumer Staples—5.6% 69,800 Kimberly-Clark Corporation 7,508,386 252,700 Kroger Company 13,140,400 20,648,786 Energy—6.3% 43,000 Chevron Corporation 5,130,760 46,400 ExxonMobil Corporation 4,363,920 70,600 Helmerich & Payne, Inc. 6,909,622 147,000 Valero Energy Corporation 6,801,690 23,205,992 Financials—8.6% 148,600 American Express Company 13,008,444 112,800 Comerica, Inc. 5,624,208 125,200 Discover Financial Services 8,061,628 53,800 Travelers Companies, Inc. 5,053,972 31,748,252 Health Care—18.5% 65,800 * Actavis, PLC 15,876,224 148,600 * Align Technology, Inc. 7,679,648 44,900 C.R. Bard, Inc. 6,407,679 106,900 * Covance, Inc. 8,413,030 102,200 * Gilead Sciences, Inc. 10,879,190 55,900 Johnson & Johnson 5,958,381 68,600 McKesson Corporation 13,354,362 68,568,514 150 Shares or Principal Amount Security Value Industrials—17.1% 209,900 Alaska Air Group, Inc. $ 9,139,046 197,000 AMETEK, Inc. 9,891,370 87,400 Boeing Company 11,133,012 91,700 Rockwell Automation, Inc. 10,075,996 94,900 Union Pacific Corporation 10,289,058 159,300 Wabtec Corporation 12,909,672 63,438,154 Information Technology—23.5% 53,200 * Alliance Data Systems Corporation 13,207,964 142,300 Amdocs, Ltd. 6,528,724 84,700 * ANSYS, Inc. 6,409,249 191,200 Apple, Inc. 19,263,400 359,000 Cisco Systems, Inc. 9,036,030 93,700 DST Systems, Inc. 7,863,304 104,700 * Facebook, Inc. – Class “A” 8,275,488 235,200 Hewlett-Packard Company 8,342,544 83,100 SanDisk Corporation 8,139,645 87,066,348 Total Value of Common Stocks (cost $248,894,358) 363,990,239 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.3% $5,000M Federal Home Loan Bank, 0.015%, 11/21/2014 (cost $4,999,894) 4,999,894 Total Value of Investments (cost $253,894,252) 99.6 % 368,990,133 Other Assets, Less Liabilities .4 1,432,089 Net Assets 100.0 % $ 370,422,222 * Non-income producing 151 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2014 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 363,990,239 $ — $ — $ 363,990,239 Short-Term U.S. Government Obligations — 4,999,894 — 4,999,894 Total Investments in Securities* $ 363,990,239 $ 4,999,894 $ — $ 368,990,133 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 152 See notes to financial statements Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Opportunity Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 14.20% for Class A shares, 13.32% for Class B shares, 14.43% for Advisor Class shares and 14.66% for Institutional Class shares. The Fund declared dividends of 16.1 cents per share on Class A shares and 17.1 cents per share on Institutional Class shares. The Fund did not declare dividends on Class B shares or Advisor Class shares. The Fund declared capital gains distributions of $2.43 per share on each class of shares. The Fund performed well, posting strong results while also exceeding its benchmark index by a comfortable margin. The Fund’s absolute performance was mainly attributable to investments in health care and industrials stocks. Among our health care stocks, Actavis PLC — a global specialty and generic pharmaceutical maker — benefitted from anticipated tax and operating costs savings from its acquisition of Forest Laboratories Inc., itself a global specialty pharmaceutical maker. Salix Pharmaceuticals Ltd — a specialty pharmaceutical maker with a focus on gastrointestinal drugs —has benefitted from strong operating results, but has primarily risen on reported news of possible offers to be acquired. Among the Fund’s industrial stocks, United Rentals, Inc. — a construction and industrial equipment rental company — benefited from stronger-than-expected rental demand driven by a rebound in non-residential construction spending. Ryder System, Inc. — a truck lease and commercial rental company — benefitted from increased industry regulatory burdens and an improved macro environment, which caused private fleet operators to favor outsourcing. On a relative basis, the Fund outperformed the S&P MidCap 400 Index primarily due to stock selection in the health care and industrial sectors. In the health care sector, Actavis PLC and Salix Pharmaceuticals Ltd both performed well for the reasons discussed above. In the industrials sector, United Rentals, Inc. and Ryder System, Inc. also both performed well for the reasons discussed above. The Fund’s stock selection within the consumer staples sector hurt relative performance. Nu Skin Enterprises Inc. — a direct seller of personal care products and nutritional supplements — had to temporarily suspend recruitment of new distributors in China after the government became concerned about recruiting and selling practices. While the matter has been resolved, the company’s earnings growth was interrupted and its shares suffered as a result. 153 Portfolio Managers’ Letter (continued) OPPORTUNITY FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 154 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.19% Actual $1,000.00 $1,026.59 $6.05 Hypothetical** $1,000.00 $1,019.10 $6.02 Class B Shares 1.97% Actual $1,000.00 $1,022.80 $9.99 Hypothetical** $1,000.00 $1,015.19 $9.95 Advisor Class Shares 0.85% Actual $1,000.00 $1,028.48 $4.32 Hypothetical** $1,000.00 $1,020.81 $4.31 Institutional Class Shares 0.78% Actual $1,000.00 $1,028.75 $3.97 Hypothetical** $1,000.00 $1,021.16 $3.95 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 155 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Opportunity Fund (Class A shares) and the Standard & Poor’s MidCap 400 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 14.20% 13.32% 14.43% 14.66% Five Years 17.76% 16.92% N/A N/A Ten Years, Since Inception** 9.79% 9.14% 20.27% 20.50% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 7.63% 9.32% 14.43% 14.66% Five Years 16.37% 16.71% N/A N/A Ten Years, Since Inception** 9.14% 9.14% 20.27% 20.50% The graph compares a $10,000 investment in the First Investors Opportunity Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 156 *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 9.13%. The Class B “S.E.C. Standardized” Average Annual Total Return Ten Years would have been 9.13%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 17.79%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 18.15%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 157 Portfolio of Investments OPPORTUNITY FUND September 30, 2014 Shares Security Value COMMON STOCKS—98.1% Consumer Discretionary—18.7% 436,000 * Belmond, Ltd. – Class “A” $ 5,083,760 150,000 BorgWarner, Inc. 7,891,500 6,000 * Container Store Group, Inc. 130,620 240,000 CST Brands, Inc. 8,628,000 235,000 Delphi Automotive, PLC 14,414,900 1,000 * El Pollo Loco Holdings, Inc. 35,910 300,000 Extended Stay America, Inc. 7,122,000 60,200 GNC Holdings, Inc. – Class “A” 2,332,148 100,000 Harman International Industries, Inc. 9,804,000 170,400 * Jarden Corporation 10,242,744 165,000 L Brands, Inc. 11,051,700 115,000 Lear Corporation 9,937,150 185,000 Newell Rubbermaid, Inc. 6,365,850 50,000 Nordstrom, Inc. 3,418,500 150,000 Penske Automotive Group, Inc. 6,088,500 5,600 * Performance Sports Group, Ltd. 89,992 99,900 Pier 1 Imports, Inc. 1,187,811 25,000 Ralph Lauren Corporation 4,118,250 410,000 Ruth’s Hospitality Group, Inc. 4,526,400 280,000 * ServiceMaster Global Holdings, Inc. 6,776,000 1,000 * Travelport Worldwide, Ltd. 16,460 135,000 * TRW Automotive Holdings Corporation 13,668,750 120,000 Tupperware Brands Corporation 8,284,800 4,000 * Vince Holding Corporation 121,040 300,000 * William Lyon Homes – Class “A” 6,630,000 335,000 * Winnebago Industries, Inc. 7,292,950 63,200 Wyndham Worldwide Corporation 5,135,632 160,395,367 Consumer Staples—2.8% 150,000 Avon Products, Inc. 1,890,000 80,000 Herbalife, Ltd. 3,500,000 20,000 McCormick & Company, Inc. 1,338,000 213,800 Nu Skin Enterprises, Inc. – Class “A” 9,627,414 165,000 Pinnacle Foods, Inc. 5,387,250 8,200 * Smart & Final Stores, Inc. 118,326 71,489 Tootsie Roll Industries, Inc. 2,000,977 23,861,967 158 Shares Security Value Energy—7.4% 30,000 * Dril-Quip, Inc. $ 2,682,000 82,500 Ensco, PLC – Class “A” 3,408,075 80,000 EOG Resources, Inc. 7,921,600 90,000 EQT Corporation 8,238,600 325,000 * Helix Energy Solutions Group, Inc. 7,169,500 85,000 Hess Corporation 8,017,200 139,700 National Oilwell Varco, Inc. 10,631,170 43,800 Noble Corporation, PLC 973,236 1,000 * Parsley Energy, Inc. – Class “A” 21,330 325,000 * RSP Permian, Inc. 8,307,000 375,000 Talisman Energy, Inc. 3,243,750 125,000 * Weatherford International, PLC 2,600,000 63,213,461 Financials—11.6% 60,000 Ameriprise Financial, Inc. 7,402,800 220,000 Berkshire Hills Bancorp, Inc. 5,167,800 308,600 Brixmor Property Group, Inc. (REIT) 6,869,436 19,300 * Citizens Financial Group, Inc. 452,006 105,000 City National Corporation 7,945,350 206,100 Discover Financial Services 13,270,779 150,000 Douglas Emmett, Inc. (REIT) 3,850,500 45,000 Federal Realty Investment Trust (REIT) 5,330,700 90,000 Financial Select Sector SPDR Fund (ETF) 2,085,300 100 First Republic Bank 4,938 171,000 * Health Insurance Innovations, Inc. – Class “A” 1,845,090 15,000 Invesco, Ltd. 592,200 120,000 NASDAQ OMX Group, Inc. 5,090,400 100,000 Oritani Financial Corporation 1,409,000 252,200 Protective Life Corporation 17,505,202 150,000 * Realogy Holdings Corporation 5,580,000 92,000 SPDR S&P Regional Banking (ETF) 3,483,120 210,600 Sterling Bancorp 2,693,574 175,000 Waddell & Reed Financial, Inc. – Class “A” 9,045,750 99,623,945 Health Care—18.2% 140,000 * Actavis, PLC 33,779,200 114,000 * Centene Corporation 9,428,940 75,000 DENTSPLY International, Inc. 3,420,000 185,000 * Gilead Sciences, Inc. 19,693,250 159 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2014 Shares Security Value Health Care (continued) 221,000 * Lannett Company, Inc. $ 10,095,280 80,000 McKesson Corporation 15,573,600 135,000 Omnicare, Inc. 8,405,100 55,000 Perrigo Company, PLC 8,260,450 186,600 Phibro Animal Health Corporation – Class “A” 4,181,706 424,600 * Prestige Brands Holdings, Inc. 13,744,302 90,000 * Salix Pharmaceuticals, Ltd. 14,061,600 2,700 * Surgical Care Affiliates, Inc. 72,171 125,000 Thermo Fisher Scientific, Inc. 15,212,500 155,928,099 Industrials—15.8% 160,000 A.O. Smith Corporation 7,564,800 280,000 ADT Corporation 9,928,800 256,500 * Advanced Drainage Systems, Inc. 5,373,675 191,000 Altra Industrial Motion Corporation 5,569,560 65,000 * Armstrong World Industries, Inc. 3,640,000 60,000 Dover Corporation 4,819,800 120,000 G&K Services, Inc. – Class “A” 6,645,600 175,000 * Generac Holdings, Inc. 7,094,500 140,000 Greenbrier Companies, Inc. 10,273,200 60,000 IDEX Corporation 4,342,200 210,000 ITT Corporation 9,437,400 82,500 J.B. Hunt Transport Services, Inc. 6,109,125 40,000 Roper Industries, Inc. 5,851,600 130,000 Ryder System, Inc. 11,696,100 75,000 Snap-On, Inc. 9,081,000 90,000 * TAL International Group, Inc. 3,712,500 60,000 Textainer Group Holdings, Ltd. 1,867,200 129,700 Textron, Inc. 4,667,903 155,000 * United Rentals, Inc. 17,220,500 134,895,463 Information Technology—14.4% 240,000 * ARRIS Group, Inc. 6,805,200 150,000 Avago Technologies, Ltd. 13,050,000 250,000 * Blackhawk Network Holdings, Inc. 8,100,000 300,000 CDW Corporation 9,315,000 90,000 * Fiserv, Inc. 5,817,150 240,000 Intersil Corporation – Class “A” 3,410,400 160 Shares Security Value Information Technology (continued) 300,000 Juniper Networks, Inc. $ 6,645,000 400,000 Mentor Graphics Corporation 8,198,000 310,300 Methode Electronics, Inc. 11,440,761 150,000 Microchip Technology, Inc. 7,084,500 600,000 * ON Semiconductor Corporation 5,364,000 325,000 Symantec Corporation 7,640,750 75,000 * Synaptics, Inc. 5,490,000 75,000 * SYNNEX Corporation 4,847,250 160,000 TE Connectivity, Ltd. 8,846,400 275,000 Technology Select Sector SPDR Fund (ETF) 10,975,250 123,029,661 Materials—5.1% 120,000 Cytec Industries, Inc. 5,674,800 267,322 Freeport-McMoRan Copper & Gold, Inc. 8,728,063 120,000 International Paper Company 5,728,800 40,000 Praxair, Inc. 5,160,000 55,000 Sigma-Aldrich Corporation 7,480,550 290,000 * Trinseo SA 4,561,700 70,000 Westlake Chemical Corporation 6,061,300 43,395,213 Telecommunication Services—.2% 183,500 NTELOS Holdings Corporation 1,952,440 Utilities—3.9% 111,000 AGL Resources, Inc. 5,698,740 110,000 * Dynegy, Inc. 3,174,600 120,800 NiSource, Inc. 4,950,384 144,800 Portland General Electric Company 4,650,976 135,000 SCANA Corporation 6,697,350 200,000 Wisconsin Energy Corporation 8,600,000 33,772,050 Total Value of Common Stocks (cost $522,296,184) 840,067,666 161 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2014 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.6% Federal Home Loan Bank: $ 4,000M 0.003%, 10/29/2014 $ 3,999,991 10,000M 0.025%, 11/21/2014 9,999,646 Total Value of Short-Term U.S. Government Agency Obligations (cost $13,999,637) 13,999,637 Total Value of Investments (cost $536,295,821) 99.7 % 854,067,303 Other Assets, Less Liabilities .3 2,761,911 Net Assets 100.0 % $ 856,829,214 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 162 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 840,067,666 $ — $ — $ 840,067,666 Short-Term U.S. Government Agency Obligations — 13,999,637 — 13,999,637 Total Investments in Securities* $ 840,067,666 $ 13,999,637 $ — $ 854,067,303 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 163 Portfolio Manager’s Letter SPECIAL SITUATIONS FUND Dear Investor: This is the annual report for the First Investors Special Situations Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 11.65% for Class A shares, 10.71% for Class B shares, 11.82% for Advisor Class shares and 12.10% for Institutional Class shares, including capital gains distributions of $4.60 per share on each class of shares. The Fund performed well, posting strong results while also exceeding its benchmark index by a comfortable margin. The Fund’s absolute performance was mainly attributable to investments in industrial, information technology and financial stocks. Among industrial stocks held by the Fund, United Rentals, Inc. (a construction and industrial equipment rental company) benefitted from stronger-than-expected rental demand and margin expansion, driven by a rebound in non-residential construction. In addition, Ryder System, Inc. (a truck lease and commercial rental company) has been a primary beneficiary of increased industry regulatory burdens and an improved macro environment, which has caused private fleet operators to favor outsourcing. Among information technology stocks, TriQuint Semiconductor — which makes components for the consumer smartphone market — benefitted from its announcement that it would merge with RF Micro Devices and (subsequently) realize significant expense synergies. Additionally, Intersil Corporation (a diversified semiconductor supplier) benefited from strong execution under its new management team as well as takeover speculation given recent consolidation taking place within the semiconductor industry. Among financial stocks held by the Fund, Protective Life Corporation (an insurance company) agreed to be acquired by Dai-Ichi Life Insurance Company for a hefty premium. On a relative basis, the Fund outperformed the Russell 2000 Index primarily due to stocks in the industrials and information technology sectors. Among industrials, United Rentals, Inc. — which is discussed above — was the primary driver of outperformance. In information technology, TriQuint — also discussed above — was the primary driver of outperformance. While neither an industrials nor information technology stock, Westlake Chemicals — a materials sector stock and a maker of vinyls, ethylene and other polymers — was notable as the Fund’s top contributor on both a relative and absolute basis. The company benefitted by creating a Master Limited Partnership for its ethylene assets on better terms than anticipated. 164 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 165 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.32% Actual $1,000.00 $1,001.51 $ 6.62 Hypothetical** $1,000.00 $1,018.45 $ 6.68 Class B Shares 2.13% Actual $1,000.00 $997.65 $10.67 Hypothetical** $1,000.00 $1,014.39 $10.76 Advisor Class Shares 0.95% Actual $1,000.00 $1,003.76 $ 4.77 Hypothetical** $1,000.00 $1,020.31 $ 4.81 Institutional Class Shares 0.88% Actual $1,000.00 $1,003.74 $ 4.42 Hypothetical** $1,000.00 $1,020.66 $ 4.46 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 166 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Special Situations Fund (Class A shares) and the Russell 2000 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 11.65% 10.71% 11.82% 12.10% Five Years 13.98% 13.17% N/A N/A Ten Years, Since Inception** 9.54% 8.91% 14.30% 14.62% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 5.24% 7.07% 11.82% 12.10% Five Years 12.65% 12.92% N/A N/A Ten Years, Since Inception** 8.89% 8.91% 14.30% 14.62% The graph compares a $10,000 investment in the First Investors Special Situations Fund (Class A shares) beginning 9/30/04 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 167 Cumulative Performance Information (unaudited) (continued) SPECIAL SITUATIONS FUND *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 5.19%, 12.57% and 8.80%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 7.02%, 12.84% and 8.81%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 11.77% and 11.71% respectively. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 12.04% and 12.08% respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 168 Portfolio of Investments SPECIAL SITUATIONS FUND September 30, 2014 Shares Security Value COMMON STOCKS—96.8% Consumer Discretionary—16.4% 196,300 * Belmond, Ltd. – Class “A” $ 2,288,858 2,700 * Container Store Group, Inc. 58,779 214,750 CST Brands, Inc. 7,720,262 192,800 Extended Stay America, Inc. 4,577,071 258,125 * Fox Factory Holding Corporation 4,000,937 41,125 Hanesbrands, Inc. 4,418,470 40,000 Harman International Industries, Inc. 3,921,600 99,125 * Jarden Corporation 5,958,404 126,775 * Live Nation Entertainment, Inc. 3,045,135 91,700 Penske Automotive Group, Inc. 3,722,103 39,600 * Performance Sports Group, Ltd. 636,372 67,000 Pier 1 Imports, Inc. 796,630 204,325 Regal Entertainment Group – Class “A” 4,061,981 271,000 Ruth’s Hospitality Group, Inc. 2,991,840 195,000 * ServiceMaster Global Holdings, Inc. 4,719,000 97,175 * Starz – Class “A” 3,214,549 65,725 Tupperware Brands Corporation 4,537,654 76,200 * Visteon Corporation 7,410,450 169,850 * William Lyon Homes – Class “A” 3,753,685 187,800 * Winnebago Industries, Inc. 4,088,406 75,922,186 Consumer Staples—1.2% 117,400 * Inventure Foods, Inc. 1,521,504 15,900 Nu Skin Enterprises, Inc. – Class “A” 715,977 104,450 Pinnacle Foods, Inc. 3,410,293 4,600 * Smart & Final Stores, Inc. 66,378 5,714,152 Energy—8.4% 33,900 * Dril-Quip, Inc. 3,030,660 182,750 * Helix Energy Solutions Group, Inc. 4,031,465 98,000 * Kodiak Oil & Gas Corporation 1,329,860 213,966 * Matrix Service Company 5,160,860 158,500 * RSP Permian, Inc. 4,051,260 194,375 * Stone Energy Corporation 6,095,600 198,075 Western Refining, Inc. 8,317,169 89,000 * Whiting Petroleum Corporation 6,901,950 38,918,824 169 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2014 Shares Security Value Financials—18.2% 138,175 American Financial Group, Inc. $ 7,998,951 84,700 Aspen Insurance Holdings, Ltd. 3,622,619 164,425 Berkshire Hills Bancorp, Inc. 3,862,343 194,175 Brixmor Property Group, Inc. (REIT) 4,322,335 101,300 Brown & Brown, Inc. 3,256,795 61,100 City National Corporation 4,623,437 153,700 Douglas Emmett, Inc. (REIT) 3,945,479 40,525 Federal Realty Investment Trust (REIT) 4,800,591 104,700 Financial Select Sector SPDR Fund (ETF) 2,425,899 2,124 FNF Group 58,920 55,800 * Green Bancorp, Inc. 956,970 177,575 Montpelier Re Holdings, Ltd. 5,520,807 154,525 OceanFirst Financial Corporation 2,458,493 133,650 Oritani Financial Corporation 1,883,129 50,400 Prosperity Bancshares, Inc. 2,881,368 145,975 Protective Life Corporation 10,132,125 100,425 SPDR S&P Regional Banking (ETF) 3,802,091 397,150 Sterling Bancorp 5,079,549 278,325 * Strategic Hotels & Resorts, Inc. (REIT) 3,242,486 184,300 Sunstone Hotel Investors, Inc. (REIT) 2,547,026 233,675 TCF Financial Corporation 3,628,973 56,150 Waddell & Reed Financial, Inc. – Class “A” 2,902,394 83,952,780 Health Care—10.8% 122,700 * ANI Pharmaceuticals, Inc. 3,469,956 121,150 * Centene Corporation 10,020,316 133,650 * Exactech, Inc. 3,059,249 96,775 Health Care Select Sector SPDR Fund (ETF) 6,184,890 161,000 * Horizon Pharma, PLC 1,977,080 46,000 * ICON, PLC 2,632,580 133,200 * Lannett Company, Inc. 6,084,576 100,850 Omnicare, Inc. 6,278,921 85,400 PerkinElmer, Inc. 3,723,440 135,400 Phibro Animal Health Corporation – Class “A” 3,034,314 21,500 * Salix Pharmaceuticals, Ltd. 3,359,160 1,600 * Surgical Care Affiliates, Inc. 42,768 49,867,250 170 Shares Security Value Industrials—17.1% 98,200 A.O. Smith Corporation $ 4,642,896 118,500 * Advanced Drainage Systems, Inc. 2,482,575 106,000 Altra Industrial Motion Corporation 3,090,960 44,400 Applied Industrial Technologies, Inc. 2,026,860 93,525 G&K Services, Inc. – Class “A” 5,179,414 101,500 * Generac Holdings, Inc. 4,114,810 51,800 Greenbrier Companies, Inc. 3,801,084 139,825 Industrial Select Sector SPDR Fund (ETF) 7,431,699 137,675 ITT Corporation 6,187,114 168,350 Kforce, Inc. 3,294,609 323,200 * NCI Building Systems, Inc. 6,270,080 48,200 * Patrick Industries, Inc. 2,041,752 10,450 Precision Castparts Corporation 2,475,396 122,075 Ryder System, Inc. 10,983,088 45,950 Snap-On, Inc. 5,563,626 86,875 * United Rentals, Inc. 9,651,813 79,237,776 Information Technology—16.9% 157,225 * Advanced Energy Industries, Inc. 2,954,258 142,300 * ARRIS Group, Inc. 4,034,916 168,300 Avnet, Inc. 6,984,450 153,700 * Blackhawk Network Holdings, Inc. 4,979,880 243,300 CDW Corporation 7,554,465 198,675 * CommScope Holding Company, Inc. 4,750,319 259,600 * Entegris, Inc. 2,985,400 27,625 IAC/InterActiveCorp 1,820,487 151,700 Intersil Corporation – Class “A” 2,155,657 110,000 * JDS Uniphase Corporation 1,408,000 234,375 Mentor Graphics Corporation 4,803,516 218,900 Methode Electronics, Inc. 8,070,843 47,525 Microchip Technology, Inc. 2,244,606 121,650 * Microsemi Corporation 3,091,127 454,825 * ON Semiconductor Corporation 4,066,136 194,200 * Orbotech, Ltd. 3,025,636 61,000 * OSI Systems, Inc. 3,872,280 41,500 * Synaptics, Inc. 3,037,800 42,700 * SYNNEX Corporation 2,759,701 61,100 * Verint Systems, Inc. 3,397,771 77,997,248 171 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2014 Shares or Principal Amount Security Value Materials—4.3% 108,525 AptarGroup, Inc. $ 6,587,467 46,350 Sensient Technologies Corporation 2,426,423 154,800 * Trinseo SA 2,435,004 99,000 Westlake Chemical Corporation 8,572,410 20,021,304 Telecommunication Services—.5% 197,975 NTELOS Holdings Corporation 2,106,454 Utilities—3.0% 57,275 AGL Resources, Inc. 2,940,498 79,000 * Dynegy, Inc. 2,279,940 91,975 Portland General Electric Company 2,954,237 57,350 SCANA Corporation 2,845,134 66,625 Wisconsin Energy Corporation 2,864,875 13,884,684 Total Value of Common Stocks (cost $365,294,580) 447,622,658 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.0% Federal Home Loan Bank: $6,000M 0.003%, 11/4/2014 5,999,983 3,000M 0.015%, 11/21/2014 2,999,936 5,000M 0.025%, 11/21/2014 4,999,823 Total Value of Short-Term U.S. Government Agency Obligations (cost $13,999,742) 13,999,742 Total Value of Investments (cost $379,294,322) 99.8 % 461,622,400 Other Assets, Less Liabilities .2 984,012 Net Assets 100.0 % $ 462,606,412 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 172 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 447,622,658 $ — $ — $ 447,622,658 Short-Term U.S. Government Agency Obligations — 13,999,742 — 13,999,742 Total Investments in Securities* $ 447,622,658 $ 13,999,742 $ — $ 461,622,400 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 173 Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors International Fund for the fiscal year ended September 30, 2014. During the period, the Fund’s return on a net asset value basis was 4.43% for Class A shares, 3.51% for Class B shares, 4.62% for Advisor Class shares and 5.02% for Institutional Class shares. The Fund declared a dividend of 2.5 cents per share on Class A shares. The Fund did not declare dividends on Class B shares, Advisor Class shares or Institutional Class shares. Global stock markets posted positive returns for the fiscal year, with emerging markets underperforming developed markets. International conflicts in the Ukraine and the Middle East continued to develop over the second and third quarters of 2014, and contributed to heightened market volatility, as did recent protests in Hong Kong. In the U.S., strong economic data, continued mergers and acquisitions activity, and low long-term rates have helped investor sentiment. Macro headwinds in Europe have not abated and the European Central Bank (“ECB”) is moving closer to a quantitative easing program similar to that of the U.S. Federal Reserve (the “Fed”). In emerging markets, national elections this year in Thailand, India and Turkey added some stability, while uncertainties regarding the October presidential elections in Brazil contributed to volatility in that country’s market. Most macro events did not directly impact the Fund’s portfolio companies as we focus on identifying businesses that are less dependent on the overall economy, have unique earnings drivers, and strong underlying fundamentals. We continue to find a disproportionate number of opportunities in the Consumer Staples and Health Care sectors, and in companies with exposure to emerging markets. We are confident that our portfolio is well-positioned to perform in a variety of market environments. The following discussion highlights specific stocks — those that provided the largest contribution to absolute performance and those that were the largest detractors for the fiscal year. As bottom-up stock pickers, we hope that you find this useful and gain a greater understanding of how we invest your capital. Stocks that Helped Absolute Performance Housing Development Finance Corporation (“HDFC”) benefited from the strong recovery in the Indian stock market, as investors are convinced that the newly elected reform-focused government of Narendra Modi will help transform the Indian economy for the better. In addition, the company continues to grow its earnings at a fast pace. HDFC is well placed for long-term growth as it is the leader in mortgage lending in India, with margins supported by industry-leading low costs from both efficient operations and low borrowing costs due to its excellent credit history. The company 174 has been around since 1977 and is usually considered a “gold standard” in terms of corporate governance and risk management. The business should benefit from better macroeconomic activity and policy, but the underpinnings were strong irrespective of who is running the government. HDFC Bank, like Housing Development Finance Corporation, was a beneficiary of optimism surrounding Narendra Modi and strong business performance. HDFC Bank is a high-quality Indian private sector bank, which has been a cornerstone investment in the Fund for many years. It is the largest privately owned retail bank in India with a network of 3,403 branches nationwide. The bank has delivered solid growth while maintaining high credit and underwriting standards. HDFC Bank has a strong deposit franchise and powerful technology backbone that has allowed it to significantly grow earnings over the past 10 years. Stocks that Hurt Absolute Performance Bureau Veritas is one of the world’s largest testing and inspection companies. Its principal activities are to inspect, analyze, audit and certify products, assets and management systems. The testing business is an asset-light business that generates significant amounts of free cash flow and requires very little ongoing maintenance spending. The primary drivers of long-term growth have been, and should continue to be, the globalization of business and increasing regulation. Although there are three large listed players, namely SGS, Bureau Veritas and Intertek, the rest of the industry is still highly fragmented globally, which provides many years of roll-up acquisitions for the larger players to add very accretive M&A growth on top of their organic expansion. After many good years, the stocks of all the companies in the testing space, not just Bureau Veritas, have been under some pressure over the last couple of years. We do not believe the stocks were expensive to begin with; over recent years, however, the multiples have de-rated a bit as underlying organic growth rates of the companies have slowed from 7%–8% to top-line rates more around the 4%–5% level. This has happened because of a combination of both cyclical and structural forces, neither of which we are concerned with over the long run. The cyclical pressures they have faced are obvious, as global growth post-crisis has generally been lower than the past normalized rates. The reason that growth rates have been slower structurally has to do with the business mix evolution of the companies. Through acquisitions over time the businesses have diversified further across the global testing and inspection landscape, resulting in greater overall diversification today, both geographically and in terms of end market exposure. In Bureau Veritas’ case, the cost of diversification has been somewhat of a dilution in its underlying top-line growth rate, particularly as the company has meaningfully beefed-up its more cyclical basic materials business 175 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND versus the shape of the company five years ago. In addition, Bureau Veritas has traditionally had a more meaningful presence in its home country of France, which is now growing much more slowly than in the past due to a combination of both cyclical and structural reasons. The good news is that the company has worked hard to reduce the overall exposure to France and Western Europe in its portfolio, and as such Bureau Veritas sits today with a fairly well-balanced global footprint. The company is set to release a new three- or five-year long-term plan this spring, which will provide the market with valuable guidance and a vision of the business’ evolution from here forward given the changed global economy post-crisis. We believe, however, that this company, and the industry, is still a normalized mid-single digit organic top-line grower with the ability to add another 3%-6% annually to top-line growth via acquisitions, depending on the year. Given the highly attractive underlying business economics of high returns on capital, attractive and steadily increasing operating margins, and prodigious free cash flow generation, we believe Bureau Veritas is a very attractive long-term investment opportunity selling at roughly 17x forward earnings with the ability to compound earnings at a low double-digit rate. Galaxy Entertainment, as well as other Macau-exposed gaming stocks in the market, has been weak following poor monthly gross gaming revenue (GGR) numbers. This slowdown does not surprise us and, we believe, was to be expected. The weak share price reactions do not surprise us either, given the market’s historical nature to be very short-term focused when it comes to the monthly GGR numbers in Macau. While the VIP business in the market has continued to show contractions year over year, the mass market — the portion of the market to which the Fund’s holdings are more exposed and that is at the core of our long-term investment thesis for the gaming stocks in which we invest — has continued to grow at a healthy double-digit rate. It is inevitable that the market in Macau will continue to slow; year-over-year comps are very challenging given the blistering pace of growth over the last couple of years. And, equally important in the near term, there is no new major supply coming on stream in the market, which makes incremental growth even more challenging. Given the projects currently in progress in Macau, particularly by Sands China and Galaxy, however, we are highly confident that new supply will begin to come online in mid-to-late 2015 and once again reinvigorate market growth, most critically in the mass-market. While the ongoing corruption crackdown in China has certainly had some impact on demand, we continue to reiterate our view that the current slowdown is more cyclical and temporary in nature, and not a permanent structural change. Important indicators that bolster our view, particularly with respect to the mass-market, are hotel occupancy 176 rates continuing to run in the high 90% range, and table betting minimums continuing to average in the high $200 range. These facts, in our view, point to a more supply-constrained market. This is why we believe the overall market’s growth rate should begin to reaccelerate — and the Fund’s names disproportionately so — as blocks of new hotel rooms and gaming tables are added into the market beginning in mid-2015. We believe that Galaxy’s stock was inexpensive to begin with, before the sell-off of the last six months, and is now entering “cheap” territory. With a forward P/E multiple around 14x, this is a highly predictable growth story with an increased cash return profile down the line, in our opinion. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 177 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/14) (9/30/14) (4/1/14–9/30/14)* Class A Shares 1.66% Actual $1,000.00 $ 988.64 $ 8.28 Hypothetical** $1,000.00 $1,016.75 $ 8.39 Class B Shares 2.47% Actual $1,000.00 $ 984.13 $12.29 Hypothetical** $1,000.00 $1,012.69 $12.46 Advisor Class Shares 1.22% Actual $1,000.00 $ 990.95 $ 6.09 Hypothetical** $1,000.00 $1,018.95 $ 6.17 Institutional Class Shares 1.16% Actual $1,000.00 $ 990.98 $ 5.79 Hypothetical** $1,000.00 $1,019.25 $ 5.87 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total market value of investments. 178 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors International Fund (Class A shares), the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 4.43% 3.51% 4.62% 5.02% Five Years 8.76% 7.96% N/A N/A Since Inception** 4.33% 3.62% 1.77 2.08 Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year (1.54%) (0.50%) 4.62% 5.02% Five Years 7.49% 7.66% N/A N/A Since Inception** 3.58% 3.62% 1.77 2.08 The graph compares a $10,000 investment in the First Investors International Fund (Class A shares) beginning 6/27/06 (commencement of operations) with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The Indices consist of 22 developed market country indices. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with the minimum possible dividend reinvestment (after taxes). The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the 179 Cumulative Performance Information (unaudited) (continued) INTERNATIONAL FUND initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/14) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 3.25%. The Class B “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 3.27%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (0.83%). The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (0.39%). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. **The Since Inception returns for Class A shares and Class B shares are for the periods beginning 6/27/06 (commencement of operations for those classes). The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). 180 Portfolio of Investments INTERNATIONAL FUND September 30, 2014 Shares Security Value United Kingdom—18.1% 233,420 British American Tobacco, PLC $ 13,176,111 193,469 Diageo, PLC 5,598,479 227,037 Domino’s Pizza Group, PLC 2,090,573 134,105 Fresnillo, PLC 1,652,262 137,599 * Persimmon, PLC 2,975,716 105,311 Reckitt Benckiser Group, PLC 9,133,725 190,165 * Rolls-Royce Holdings, PLC 2,973,399 82,258 SABMiller, PLC 4,571,296 42,171,561 Switzerland—14.4% 703 Chocoladefabriken Lindt & Spruengli AG 3,510,218 37,583 Compagnie Financiere Richemont SA 3,081,767 43,902 DKSH Holding, Ltd. 3,273,697 130,889 Nestle SA – Registered 9,623,184 32,282 Roche Holding AG – Genusscheine 9,564,662 2,247 SGS SA – Registered 4,658,615 33,712,143 India—11.7% 599,889 HDFC Bank, Ltd. 8,476,249 139,621 Hindustan Unilever, Ltd. 1,686,484 639,728 Housing Development Finance Corporation 10,930,586 1,061,058 ITC, Ltd. 6,360,163 27,453,482 France—7.8% 22,595 Air Liquide SA 2,756,407 176,999 Bureau Veritas SA 3,911,772 35,538 Essilor International SA 3,903,025 8,175 Hermes International 2,444,930 18,832 L’Oreal SA 2,990,339 19,463 Pernod Ricard SA 2,203,943 18,210,416 181 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2014 Shares Security Value Canada—7.3% 83,420 Alimentation Couche-Tard – Class “B” $ 2,667,081 74,274 Bank of Nova Scotia 4,603,785 106,012 Enbridge, Inc. 5,087,400 88,400 Goldcorp, Inc. 2,040,821 45,778 Shaw Communications, Inc. – Class “B” 1,123,201 71,646 Silver Wheaton Corporation 1,430,933 16,953,221 United States—6.9% 135,445 Philip Morris International, Inc. 11,296,113 4,083 * Priceline.com, Inc. 4,730,482 16,026,595 Netherlands—6.4% 37,455 Core Laboratories NV 5,481,539 239,116 Unilever NV – CVA 9,524,043 15,005,582 Hong Kong—4.1% 172,403 Cheung Kong Infrastructure Holdings, Ltd. 1,210,025 336,812 Galaxy Entertainment Group, Ltd. 1,956,217 512,439 Link REIT (REIT) 2,953,168 677,995 Sands China, Ltd. 3,536,181 9,655,591 Australia—3.3% 65,449 CSL, Ltd. 4,247,808 76,359 Ramsay Health Care, Ltd. 3,346,916 7,594,724 Denmark—3.2% 157,778 Novo Nordisk A/S – Series “B” 7,550,596 China—2.9% 2,213 * Alibaba Group Holding, Ltd. (ADR) 196,625 17,765 * Baidu.com, Inc. (ADR) 3,876,856 185,410 Tencent Holdings, Ltd. 2,757,834 6,831,315 Shares or Principal Amount Security Value Brazil—2.5% 161,542 Cielo SA $ 2,626,640 232,637 Itau Unibanco Holding SA (ADR) 3,229,002 5,855,642 Spain—1.4% 81,789 Grifols SA 3,351,695 Japan—1.3% 26,000 Daito Trust Construction Company, Ltd. 3,070,605 South Africa—1.2% 24,441 Naspers, Ltd. 2,693,253 Ireland—1.0% 31,777 Paddy Power, PLC 2,294,932 Mexico—.9% 812,420 Wal-Mart de Mexico SAB de CV 2,044,623 Total Value of Common Stocks (cost $170,275,855) 220,475,976 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—5.1% United States Federal Home Loan Bank: $5,000M 0.003%, 11/4/2014 4,999,986 7,000M 0.015%, 11/21/2014 6,999,851 Total Value of Short-Term U.S. Government Agency Obligations (cost $11,999,837) 11,999,837 Total Value of Investments (cost $182,275,692) 99.5 % 232,475,813 Other Assets, Less Liabilities .5 1,196,810 Net Assets 100.0 % $ 233,672,623 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 183 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2014 Accounting Standards Codification established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 42,171,561 $ — $ — $ 42,171,561 Switzerland 33,712,143 — — 33,712,143 India 27,453,482 — — 27,453,482 France 18,210,416 — — 18,210,416 Canada 16,953,221 — — 16,953,221 United States 16,026,595 — — 16,026,595 Netherlands 15,005,582 — — 15,005,582 Hong Kong 9,655,591 — — 9,655,591 Australia 7,594,724 — — 7,594,724 Denmark 7,550,596 — — 7,550,596 China 6,831,315 — — 6,831,315 Brazil 5,855,642 — — 5,855,642 Spain 3,351,695 — — 3,351,695 Japan 3,070,605 — — 3,070,605 South Africa 2,693,253 — — 2,693,253 Ireland 2,294,932 — — 2,294,932 Mexico 2,044,623 — — 2,044,623 184 Level 1 Level 2 Level 3 Total Short-Term U.S. Government Agency Obligations $ — $ 11,999,837 $ — $ 11,999,837 Total Investments in Securities $ 220,475,976 $ 11,999,837 $ — $ 232,475,813 During the year ended September 30, 2014, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 185 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2014 LIMITED CASH DURATION HIGH INVESTMENT MANAGEMENT QUALITY BOND GOVERNMENT GRADE Assets Investments in securities: At identified cost $ 109,245,389 $ 39,809,647 $ 335,505,379 $ 509,430,726 At value (Note 1A) $ 109,245,389 $ 39,716,664 $ 340,649,758 $ 534,341,241 Cash 1,549,456 69,351 3,209,165 6,428,460 Receivables: Investment securities sold — — 7,294,612 3,200,101 Interest 525 292,732 1,055,185 6,618,920 Shares sold 1,000,000 319,573 276,045 432,417 Other assets 9,081 — 26,407 37,100 Total Assets 111,804,451 40,398,320 352,511,172 551,058,239 Liabilities Payables: Investment securities purchased — 624,708 13,993,689 3,191,492 Shares redeemed 647,633 31,309 575,953 868,141 Dividends payable — 13,075 54,565 180,371 Accrued advisory fees — 17,914 165,236 267,669 Accrued shareholder servicing costs 33,182 4,348 39,036 57,759 Accrued expenses 36,538 22,146 47,249 56,695 Total Liabilities 717,353 713,500 14,875,728 4,622,127 Net Assets $ 111,087,098 $ 39,684,820 $ 337,635,444 $ 546,436,112 Net Assets Consist of: Capital paid in $ 111,087,098 $ 39,871,213 $ 347,863,815 $ 533,183,098 Undistributed net investment income (deficit) — (78,674 ) 157,488 (7,197,945 ) Accumulated net realized loss on investments — (14,736 ) (15,530,238 ) (4,459,556 ) Net unrealized appreciation (depreciation) in value of investments — (92,983 ) 5,144,379 24,910,515 Total $ 111,087,098 $ 39,684,820 $ 337,635,444 $ 546,436,112 186 See notes to financial statements 187 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2014 LIMITED CASH DURATION HIGH INVESTMENT MANAGEMENT QUALITY BOND GOVERNMENT GRADE Net Assets: Class A $ 108,087,694 $ 8,910,920 $ 289,927,568 $ 475,090,028 Class B $ 404,027 N/A $ 3,255,437 $ 4,726,589 Advisor Class N/A $ 25,649,317 $ 33,698,989 $ 44,350,933 Institutional Class $ 2,595,377 $ 5,124,583 $ 10,753,450 $ 22,268,562 Shares outstanding (Note 8): Class A 108,087,694 901,414 26,682,974 47,889,211 Class B 404,027 N/A 300,428 478,766 Advisor Class N/A 2,587,816 3,103,063 4,469,078 Institutional Class 2,595,377 516,757 986,166 2,240,457 Net asset value and redemption price per share – Class A $ 1.00 # $ 9.89 $ 10.87 $ 9.92 Maximum offering price per share – Class A (Net asset value/.9425)* N/A $ 10.49 $ 11.53 $ 10.53 Net asset value and offering price per share – Class B ** $ 1.00 N/A $ 10.84 $ 9.87 Net asset value, offering price and redemption price per share – Advisor Class N/A $ 9.91 $ 10.86 $ 9.92 Net asset value, offering price and redemption price per share – Institutional Class $ 1.00 $ 9.92 $ 10.90 $ 9.94 # Also maximum offering price per share. * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 188 See notes to financial statements 189 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2014 INTERNATIONAL STRATEGIC OPPORTUNITIES FLOATING FUND FOR INCOME BOND RATE INCOME Assets Investments in securities: Cost – Unaffiliated issuers $ — $ 127,974,887 $ 86,155,922 $ 671,604,416 Cost – Affiliated issuers (Note 2) 102,879,139 — — — Total cost of investments $ 102,879,139 $ 127,974,887 $ 86,155,922 $ 671,604,416 Value – Unaffiliated issuers (Note 1A) $ — $ 125,284,785 $ 85,231,650 $ 676,816,741 Value – Affiliated issuers (Note 2) 101,613,494 — — — Total value of investments 101,613,494 125,284,785 85,231,650 676,816,741 Cash 1,030,292 3,605,138 8,399,577 16,825,584 Receivables: Investment securities sold — — 1,462,306 9,681,016 Dividends and interest 354,345 1,276,115 351,098 11,321,859 Shares sold 390,198 260,543 600,554 793,833 Unrealized gain on foreign exchange contracts (Note 7) — 820,233 — — Other assets 3,219 7,256 — 45,049 Total Assets 103,391,548 131,254,070 96,045,185 715,484,082 Liabilities Payables: Investment securities purchased 1,133,420 — 5,182,000 11,778,451 Shares redeemed. 337,522 358,620 114,010 2,160,826 Dividends payable 10,335 45,951 18,125 587,469 Unrealized loss on foreign exchange contracts (Note 7) — 638,836 — — Accrued advisory fees 4,429 90,917 44,033 436,819 Accrued shareholder servicing costs 8,952 16,587 9,562 75,294 Accrued expenses 34,159 40,043 44,894 65,330 Total Liabilities 1,528,817 1,190,954 5,412,624 15,104,189 Net Assets $ 101,862,731 $ 130,063,116 $ 90,632,561 $ 700,379,893 Net Assets Consist of: Capital paid in $ 102,021,293 $ 133,888,516 $ 91,793,917 $ 862,190,729 Undistributed net investment income (deficit) 310,748 (852,208 ) (197,266 ) (4,787,781 ) Accumulated net realized gain (loss) on investments and foreign currency transactions 796,335 (380,068 ) (39,818 ) (162,235,380 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions (1,265,645 ) (2,593,124 ) (924,272 ) 5,212,325 Total $ 101,862,731 $ 130,063,116 $ 90,632,561 $ 700,379,893 190 See notes to financial statements 191 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2014 INTERNATIONAL STRATEGIC OPPORTUNITIES FLOATING FUND FOR INCOME BOND RATE INCOME Net Assets: Class A $ 101,540,027 $ 80,197,463 $ 50,361,117 $ 621,617,858 Class B N/A N/A N/A $ 4,689,671 Advisor Class $ 322,704 $ 33,851,161 $ 34,942,210 $ 31,131,591 Institutional Class N/A $ 16,014,492 $ 5,329,234 $ 42,940,773 Shares outstanding (Note 8): Class A 10,217,477 8,144,260 5,099,639 239,768,747 Class B N/A N/A N/A 1,813,618 Advisor Class 32,520 3,435,874 3,537,291 12,003,932 Institutional Class N/A 1,620,127 540,450 16,485,916 Net asset value and redemption price per share – Class A $ 9.94 $ 9.85 $ 9.88 $ 2.59 Maximum offering price per share – Class A (Net asset value/.9425)* $ 10.55 $ 10.45 $ 10.48 $ 2.75 Net asset value and offering price per share – Class B ** N/A N/A N/A $ 2.59 Net asset value, offering price and redemption price per share – Advisor Class $ 9.92 $ 9.85 $ 9.88 $ 2.59 Net asset value, offering price and redemption price per share – Institutional Class N/A $ 9.88 $ 9.86 $ 2.60 * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 192 See notes to financial statements 193 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2014 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Assets Investments in securities: At identified cost $ 587,992,851 $ 404,834,714 $ 1,082,814,614 $ 379,738,565 At value (Note 1A) $ 778,560,334 $ 554,543,726 $ 1,788,593,847 $ 405,638,663 Cash 1,060,265 518,925 934,963 1,224,312 Receivables: Investment securities sold 809,174 1,514,717 3,108,450 3,450,046 Dividends and interest 3,255,689 853,187 1,855,515 618,525 Shares sold 534,255 760,288 981,125 321,399 Other assets 46,257 32,732 104,192 21,222 Total Assets 784,265,974 558,223,575 1,795,578,092 411,274,167 Liabilities Payables: Investment securities purchased — 704,308 — 4,372,500 Shares redeemed 1,229,932 752,019 2,970,619 439,736 Dividends payable 41,556 38,056 21,644 — Accrued advisory fees 487,306 363,191 1,092,026 326,160 Accrued shareholder servicing costs 88,598 61,947 196,237 51,039 Accrued expenses 57,121 42,306 95,431 53,769 Total Liabilities 1,904,513 1,961,827 4,375,957 5,243,204 Net Assets $ 782,361,461 $ 556,261,748 $ 1,791,202,135 $ 406,030,963 Net Assets Consist of: Capital paid in $ 576,161,579 $ 379,709,463 $ 1,020,152,689 $ 309,098,065 Undistributed net investment income (deficit) (4,206,683 ) 2,202,699 4,328,044 (39,488 ) Accumulated net realized gain on investments and foreign currency transactions 19,839,082 24,640,574 60,942,169 71,090,426 Net unrealized appreciation in value of investments and foreign currency transactions 190,567,483 149,709,012 705,779,233 25,881,960 Total $ 782,361,461 $ 556,261,748 $ 1,791,202,135 $ 406,030,963 194 See notes to financial statements 195 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2014 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Net Assets: Class A $ 767,353,951 $ 510,981,327 $ 1,632,920,400 $ 332,416,322 Class B $ 10,016,153 $ 5,721,468 $ 25,496,663 $ 4,023,450 Advisor Class $ 2,106,244 $ 32,159,791 $ 123,039,368 $ 66,589,814 Institutional Class $ 2,885,113 $ 7,399,162 $ 9,745,704 $ 3,001,377 Shares outstanding (Note 8): Class A 39,089,977 51,140,390 71,734,129 38,399,082 Class B 519,745 582,615 1,196,235 545,335 Advisor Class 107,220 3,217,922 5,386,154 7,635,954 Institutional Class 146,803 737,757 427,868 343,044 Net asset value and redemption price per share – Class A $ 19.63 $ 9.99 $ 22.76 $ 8.66 Maximum offering price per share – Class A (Net asset value/.9425)* $ 20.83 $ 10.60 $ 24.15 $ 9.19 Net asset value and offering price per share – Class B ** $ 19.27 $ 9.82 $ 21.31 $ 7.38 Net asset value, offering price and redemption price $ 19.64 $ 9.99 $ 22.84 $ 8.72 per share – Advisor Class Net asset value, offering price and redemption price $ 19.65 $ 10.03 $ 22.78 $ 8.75 per share – Institutional Class * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 196 See notes to financial statements 197 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2014 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Assets Investments in securities: At identified cost $ 253,894,252 $ 536,295,821 $ 379,294,322 $ 182,275,692 At value (Note 1A) $ 368,990,133 $ 854,067,303 $ 461,622,400 $ 232,475,813 Cash 1,544,109 958,115 1,751,901 1,926,888 Receivables: Investment securities sold — 2,958,098 — — Dividends and interest 276,223 366,352 264,664 833,219 Shares sold 331,218 614,453 235,903 167,916 Other assets 21,483 49,737 31,346 14,568 Total Assets 371,163,166 859,014,058 463,906,214 235,418,404 Liabilities Payables: Investment securities purchased — 4,905 253,610 928,660 Shares redeemed 410,795 1,480,764 613,459 525,719 Accrued advisory fees 247,243 550,446 333,913 206,469 Accrued shareholder servicing costs 47,074 93,693 59,976 38,715 Accrued expenses 35,832 55,036 38,844 46,218 Total Liabilities 740,944 2,184,844 1,299,802 1,745,781 Net Assets $ 370,422,222 $ 856,829,214 $ 462,606,412 $ 233,672,623 Net Assets Consist of: Capital paid in $ 261,961,720 $ 484,399,617 $ 357,530,449 $ 205,264,533 Undistributed net investment income 61,136 1,327,725 303,663 842,889 Accumulated net realized gain (loss) on investments and foreign currency transactions (6,696,515 ) 53,330,390 22,444,222 (22,617,385 ) Net unrealized appreciation in value of investments and foreign currency transactions 115,095,881 317,771,482 82,328,078 50,182,586 Total $ 370,422,222 $ 856,829,214 $ 462,606,412 $ 233,672,623 198 See notes to financial statements 199 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2014 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Net Assets: Class A $ 330,594,795 $ 805,113,090 $ 425,957,043 $ 193,174,182 Class B $ 4,867,577 $ 12,144,788 $ 4,441,018 $ 2,893,201 Advisor Class $ 31,902,414 $ 35,733,348 $ 26,458,377 $ 35,248,565 Institutional Class $ 3,057,436 $ 3,837,988 $ 5,749,974 $ 2,356,675 Shares outstanding (Note 8): Class A 30,128,526 19,686,351 15,985,054 14,791,208 Class B 495,616 356,194 208,512 233,281 Advisor Class 2,896,462 867,309 990,538 2,685,145 Institutional Class 276,459 93,274 214,198 178,709 Net asset value and redemption price per share – Class A $ 10.97 $ 40.90 $ 26.65 $ 13.06 Maximum offering price per share – Class A (Net asset value/.9425)* $ 11.64 $ 43.40 $ 28.28 $ 13.86 Net asset value and offering price per share – Class B ** $ 9.82 $ 34.10 $ 21.30 $ 12.40 Net asset value, offering price and redemption price $ 11.01 $ 41.20 $ 26.71 $ 13.13 per share – Advisor Class Net asset value, offering price and redemption price per share – Institutional Class $ 11.06 $ 41.15 $ 26.84 $ 13.19 * On purchases of $100,000 or more, the sales charge is reduced (Note 8). ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable (Note 8). 200 See notes to financial statements 201 Statements of Operations FIRST INVESTORS INCOME FUNDS Year Ended September 30, 2014 LIMITED CASH DURATION HIGH INVESTMENT MANAGEMENT QUALITY BOND* GOVERNMENT GRADE Investment Income Interest $ 101,401 $ 79,286 $ 10,146,567 $ 23,442,986 Expenses (Notes 1 and 3): Advisory fees 631,440 45,233 2,367,485 3,713,443 Distribution plan expenses – Class A N/A 5,381 980,277 1,543,436 Distribution plan expenses – Class B 4,508 N/A 38,782 53,897 Shareholder servicing costs – Class A 479,540 3,214 492,051 723,103 Shareholder servicing costs – Class B 1,616 N/A 10,593 16,752 Shareholder servicing costs – Advisor Class N/A 2,808 23,010 23,672 Shareholder servicing costs – Institutional Class 780 1,071 1,980 4,183 Professional fees 37,173 55,657 57,951 90,801 Custodian fees 21,349 3,298 32,334 41,344 Registration fees 55,025 73,367 54,690 59,100 Reports to shareholders 15,761 200 19,578 25,120 Trustees’ fees 6,523 69 17,420 27,273 Other expenses 26,505 3,856 84,010 80,189 Total expenses 1,280,220 194,154 4,180,161 6,402,313 Less: Expenses waived (Note 3) (1,178,505 ) (143,148 ) (412,844 ) (608,141 ) Expenses paid indirectly (Note 1G) (314 ) (48 ) (590 ) (646 ) Net expenses 101,401 50,958 3,766,727 5,793,526 Net investment income — 28,328 6,379,840 17,649,460 Realized and Unrealized Gain (Loss) on Investments (Note 2): Net realized gain (loss) on investments — 1,982 (19,344 ) 13,046,431 Net unrealized loss on investments — (92,983 ) (259,062 ) (206,910 ) Net gain (loss) on investments — (91,001 ) (278,406 ) 12,839,521 Net Increase (Decrease) in Net Assets Resulting from Operations $ — $ (62,673 ) $ 6,101,434 $ 30,488,981 *From May 19, 2014 (commencement of operations) to September 30, 2014. 202 See notes to financial statements 203 Statements of Operations FIRST INVESTORS INCOME FUNDS Year Ended September 30, 2014 INTERNATIONAL STRATEGIC OPPORTUNITIES FLOATING FUND FOR INCOME BOND RATE* INCOME Investment Income Interest $ 106 $ 3,667,028 (a) $ 2,146,575 $ 41,414,789 Dividends from affiliate (Note 2) 3,033,716 — — — Total income 3,033,822 3,667,028 2,146,575 41,414,789 Expenses (Notes 1 and 3): Advisory fees 38,112 818,220 381,838 5,097,440 Distribution plan expenses – Class A 227,972 266,357 133,705 1,957,905 Distribution plan expenses – Class B N/A N/A N/A 49,795 Shareholder servicing costs – Class A 84,302 165,058 69,085 971,290 Shareholder servicing costs – Class B N/A N/A N/A 12,845 Shareholder servicing costs – Advisor Class 88 23,610 16,638 23,552 Shareholder servicing costs – Institutional Class N/A 2,331 1,039 8,124 Professional fees 90,700 34,753 152,820 105,924 Custodian fees 5,054 62,619 15,459 44,289 Registration fees 34,725 40,100 47,270 56,550 Reports to shareholders 13,960 12,050 6,692 34,298 Trustees’ fees 3,777 4,676 2,250 34,275 Other expenses 15,835 18,602 52,484 122,792 Total expenses 514,525 1,448,376 879,280 8,519,079 Less: Expenses (waived) repaid to advisor (Note 3) 95,428 (94,746 ) (223,535 ) (154,381 ) Expenses paid indirectly (Note 1G) — — (1,335 ) (1,743 ) Net expenses 609,953 1,353,630 654,410 8,362,955 Net investment income 2,423,869 2,313,398 1,492,165 33,051,834 Realized and Unrealized Gain (Loss) on Investments, Affiliate and Foreign Currency Transactions (Notes 2 and 7): Net realized gain (loss) on: Investments — 807,468 (7,835 ) 6,767,267 Affiliate 697,928 — — — Capital gain distribution from affiliate 100,350 — — — Foreign currency transactions — (1,078,332 ) — — Net realized gain (loss) on investments, affiliate and foreign currency transactions 798,278 (270,864 ) (7,835 ) 6,767,267 Net unrealized gain (loss) on: Investments — 353,905 (924,272 ) (3,544,808 ) Affiliate (665,576 ) — — — Foreign currency transactions — 181,397 — — Net unrealized gain (loss) on investments, affiliate and foreign currency transactions (665,576 ) 535,302 (924,272 ) (3,544,808 ) Net gain (loss) on investments, affiliate and foreign currency transactions 132,702 264,438 (932,107 ) 3,222,459 Net Increase in Net Assets Resulting from Operations $ 2,556,571 $ 2,577,836 $ 560,058 $ 36,274,293 * From October 21, 2013 (commencement of operations) to September 30, 2014. (a) Net of $34,642 foreign taxes withheld. 204 See notes to financial statements 205 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2014 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Investment Income Dividends $ 8,696,809 (a) $ 13,742,746 (b) $ 33,935,407 (c) $ 5,714,278 (d) Interest 8,611,176 16,431 7,449 2,757 Total income 17,307,985 13,759,177 33,942,856 5,717,035 Expenses (Notes 1 and 3): Advisory fees 5,231,792 3,963,963 11,841,703 3,563,497 Distribution plan expenses – Class A 2,188,583 1,532,395 4,946,245 1,012,967 Distribution plan expenses – Class B 102,342 62,263 271,771 43,095 Shareholder servicing costs – Class A 1,017,218 702,086 2,218,818 639,766 Shareholder servicing costs – Class B 22,953 17,655 59,823 13,167 Shareholder servicing costs – Advisor Class 337 7,088 17,843 21,603 Shareholder servicing costs – Institutional Class 828 2,163 2,800 903 Professional fees 71,291 46,474 141,926 44,569 Custodian fees 29,113 18,473 50,785 153,328 Registration fees 64,100 55,775 66,875 54,150 Reports to shareholders 37,503 25,096 73,231 25,180 Trustees’ fees 38,103 26,750 86,769 17,743 Other expenses 101,567 57,942 160,341 74,183 Total expenses 8,905,730 6,518,123 19,938,930 5,664,151 Less: Expenses waived (Note 3) — — — (187,088 ) Expenses paid indirectly (Note 1G) (5,365 ) (3,914 ) (12,581 ) — Net expenses 8,900,365 6,514,209 19,926,349 5,477,063 Net investment income 8,407,620 7,244,968 14,016,507 239,972 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 25,772,693 30,301,068 70,159,616 79,175,353 Foreign currency transactions — — — (36,204 ) Net realized gain on investments and foreign currency transactions 25,772,693 30,301,068 70,159,616 79,139,149 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 35,444,536 33,659,925 156,112,611 (46,358,367 ) Net gain on investments and foreign currency transactions 61,217,229 63,960,993 226,272,227 32,780,782 Net Increase in Net Assets Resulting from Operations $ 69,624,849 $ 71,205,961 $ 240,288,734 $ 33,020,754 (a) Net of $9,716 foreign taxes withheld (b) Net of $35,313 foreign taxes withheld (c) Net of $39,921 foreign taxes withheld (d) Net of $390,227 foreign taxes withheld 206 See notes to financial statements 207 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2014 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Investment Income Dividends $ 4,719,838 $ 11,345,881 (e) $ 6,353,130 $ 4,810,517 (f) Interest 880 8,384 5,619 2,412 Total income 4,720,718 11,354,265 6,358,749 4,812,929 Expenses (Notes 1 and 3): Advisory fees 2,700,907 5,946,486 3,860,388 2,289,999 Distribution plan expenses – Class A 1,021,386 2,396,847 1,302,708 637,894 Distribution plan expenses – Class B 53,227 131,651 48,548 31,615 Shareholder servicing costs – Class A 588,810 1,169,896 759,354 462,125 Shareholder servicing costs – Class B 13,892 30,227 14,849 11,182 Shareholder servicing costs – Advisor Class 6,668 22,552 19,526 21,791 Shareholder servicing costs – Institutional Class 878 1,075 1,758 707 Professional fees 39,199 70,434 69,341 37,954 Custodian fees 10,422 29,502 23,258 184,141 Registration fees 54,050 64,235 53,884 53,750 Reports to shareholders 22,059 42,348 29,217 23,137 Trustees’ fees 17,923 41,910 22,743 11,286 Other expenses 40,060 85,354 57,120 51,293 Total expenses 4,569,481 10,032,517 6,262,694 3,816,874 Less: Expenses waived (Note 3) — — (204,291 ) — Expenses paid indirectly (Note 1G) — (5,977 ) (3,317 ) — Net expenses 4,569,481 10,026,540 6,055,086 3,816,874 Net investment income 151,237 1,327,725 303,663 996,055 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 24,549,198 54,891,351 23,112,572 4,470,760 Foreign currency transactions — — — (24,650 ) Net realized gain on investments and foreign currency transactions 24,549,198 54,891,351 23,112,572 4,446,110 Net unrealized appreciation of investments and foreign currency transactions 35,452,488 49,674,327 25,222,633 4,414,390 Net gain on investments and foreign currency transactions 60,001,686 104,565,678 48,335,205 8,860,500 Net Increase in Net Assets Resulting from Operations $ 60,152,923 $ 105,893,403 $ 48,638,868 $ 9,856,555 (e) Net of $23,344 foreign taxes withheld (f) Net of $525,883 foreign taxes withheld 208 See notes to financial statements 209 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS LIMITED DURATION HIGH QUALITY CASH MANAGEMENT BOND GOVERNMENT INVESTMENT GRADE Year Ended September 30 * Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 28,328 $ 6,379,840 $ 5,897,172 $ 17,649,460 $ 17,781,707 Net realized gain (loss) on investments — — 1,982 (19,344 ) (2,524,401 ) 13,046,431 6,707,102 Net unrealized depreciation of investments — — (92,983 ) (259,062 ) (12,376,919 ) (206,910 ) (30,887,049 ) Net increase (decrease) in net assets resulting from operations — — (62,673 ) 6,101,434 (9,004,148 ) 30,488,981 (6,398,240 ) Dividends to Shareholders Net investment income – Class A — — (30,500 ) (7,662,961 ) (10,605,675 ) (20,331,273 ) (20,739,540 ) Net investment income – Class B — — N/A (62,062 ) (119,679 ) (179,088 ) (222,878 ) Net investment income – Advisor Class N/A N/A (28,533 ) (480,975 ) (13 ) (1,094,669 ) (19 ) Net investment income – Institutional Class — — (64,687 ) (198,725 ) (29,051 ) (750,388 ) (110,770 ) Total dividends — — (123,720 ) (8,404,723 ) (10,754,418 ) (22,355,418 ) (21,073,207 ) Share Transactions Class A: Proceeds from shares sold 211,817,957 170,296,304 13,237,212 45,726,997 71,815,747 81,171,489 133,038,106 Reinvestment of dividends — — 30,054 7,192,044 9,909,442 18,921,205 19,197,738 Cost of shares redeemed (234,002,418 ) (175,051,743 ) (4,316,496 ) (116,060,110 ) (89,063,124 ) (176,833,988 ) (113,252,520 ) (22,184,461 ) (4,755,439 ) 8,950,770 (63,141,069 ) (7,337,935 ) (76,741,294 ) 38,983,324 Class B: Proceeds from shares sold 697,875 593,663 N/A 276,364 451,982 479,354 746,634 Reinvestment of dividends — — N/A 58,547 113,260 171,931 213,612 Cost of shares redeemed (864,912 ) (918,318 ) N/A (1,768,116 ) (1,952,936 ) (2,158,463 ) (2,498,053 ) (167,037 ) (324,655 ) N/A (1,433,205 ) (1,387,694 ) (1,507,178 ) (1,537,807 ) Advisor Class: Proceeds from shares sold N/A N/A 25,824,235 52,153,063 1,000 71,243,411 1,000 Reinvestment of dividends N/A N/A 28,441 474,247 14 1,078,449 19 Cost of shares redeemed N/A N/A (146,922 ) (18,897,640 ) — (27,970,711 ) — N/A N/A 25,705,754 33,729,670 1,014 44,351,149 1,019 Institutional Class: Proceeds from shares sold 3,463,169 1,000 11,067,703 9,215,018 4,663,814 16,142,663 11,445,833 Reinvestment of dividends — — 29,424 16,394 20 70,885 20 Cost of shares redeemed (868,792 ) — (5,882,438 ) (3,085,830 ) — (3,456,464 ) (1,909,933 ) 2,594,377 1,000 5,214,689 6,145,582 4,663,834 12,757,084 9,535,920 Net increase (decrease) from share transactions (19,757,121 ) (5,079,094 ) 39,871,213 (24,699,022 ) (4,060,781 ) (21,140,239 ) 46,982,456 Net increase (decrease) in net assets (19,757,121 ) (5,079,094 ) 39,684,820 (27,002,311 ) (23,819,347 ) (13,006,676 ) 19,511,009 Net Assets Beginning of period 130,844,219 135,923,313 — 364,637,755 388,457,102 559,442,788 539,931,779 End of period† $ 111,087,098 $ 130,844,219 $ 39,684,820 $ 337,635,444 $ 364,637,755 $ 546,436,112 $ 559,442,788 †Includes undistributed net investment income (deficit) of $ — $ — $ (78,674 ) $ 157,488 $ 55,298 $ (7,197,945 ) $ (6,419,736 ) *From May 19, 2014 (commencement of operations) to September 30, 2014. 210 See notes to financial statements 211 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS LIMITED DURATION HIGH QUALITY CASH MANAGEMENT BOND GOVERNMENT INVESTMENT GRADE Year Ended September 30 * Shares Issued and Redeemed Class A: Sold 211,817,957 170,296,304 1,329,865 4,190,804 6,400,413 8,191,662 13,140,993 Issued for dividends reinvested — — 3,032 659,440 885,161 1,903,981 1,903,029 Redeemed (234,002,418 ) (175,051,743 ) (431,483 ) (10,645,942 ) (7,966,458 ) (17,813,078 ) (11,224,653 ) Net increase (decrease) in Class A shares outstanding (22,184,461 ) (4,755,439 ) 901,414 (5,795,698 ) (680,884 ) (7,717,435 ) 3,819,369 Class B: Sold 697,875 593,663 N/A 25,432 40,139 48,509 73,648 Issued for dividends reinvested — — N/A 5,382 10,117 17,366 21,171 Redeemed (864,912 ) (918,318 ) N/A (162,492 ) (173,828 ) (218,455 ) (246,564 ) Net decrease in Class B shares outstanding (167,037 ) (324,655 ) N/A (131,678 ) (123,572 ) (152,580 ) (151,745 ) Advisor Class: Sold N/A N/A 2,599,761 4,795,733 89 7,160,663 98 Issued for dividends reinvested N/A N/A 2,870 43,538 1 107,780 2 Redeemed N/A N/A (14,815 ) (1,736,298 ) — (2,799,465 ) — Net increase in Advisor Class shares outstanding N/A N/A 2,587,816 3,102,973 90 4,468,978 100 Institutional Class: Sold 3,463,169 1,000 1,106,791 842,500 424,709 1,630,886 1,148,312 Issued for dividends reinvested — — 2,954 1,499 2 7,117 2 Redeemed (868,792 ) — (592,988 ) (282,544 ) — (349,768 ) (196,092 ) Net increase in Institutional Class shares outstanding 2,594,377 1,000 516,757 561,455 424,711 1,288,235 952,222 *From May 19, 2014 (commencement of operations) to September 30, 2014. 212 See notes to financial statements 213 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL FLOATING FUND FOR STRATEGIC INCOME OPPORTUNITIES BOND RATE INCOME Year Ended September 30 * ** Increase (Decrease) in Net Assets From Operations Net investment income $ 2,423,869 $ 344,830 $ 2,313,398 $ 443,170 $ 1,492,165 $ 33,051,834 $ 33,007,680 Net realized gain (loss) on investments and foreign currency transactions 697,928 20,787 (270,864 ) 1,307,814 (7,835 ) 6,767,267 17,247,717 Capital gain distributions from affiliate (Note 2) 100,350 — Net unrealized appreciation (depreciation) of investments, affiliate and foreign currency transactions (665,576 ) (600,069 ) 535,302 (3,503,871 ) (924,272 ) (3,544,808 ) (15,580,379 ) Net increase (decrease) in net assets resulting from operations 2,556,571 (234,452 ) 2,577,836 (1,752,887 ) 560,058 36,274,293 34,675,018 Distributions to Shareholders Net investment income – Class A (2,130,034 ) (321,799 ) (2,397,230 ) (2,062,847 ) (1,126,276 ) (34,202,186 ) (36,486,900 ) Net investment income – Class B N/A N/A N/A N/A N/A (227,682 ) (268,095 ) Net investment income – Advisor Class (7,391 ) (15 ) (280,534 ) (15 ) (486,626 ) (807,661 ) (29 ) Net investment income – Institutional Class N/A N/A (289,799 ) (59,034 ) (108,512 ) (1,802,302 ) (276,219 ) Net realized gains – Class A (22,344 ) — — (64,140 ) — — — Net realized gains – Class B N/A N/A N/A N/A N/A — — Net realized gains – Advisor Class (63 ) — Net realized gains – Institutional Class N/A N/A — Total distributions (2,159,832 ) (321,814 ) (2,967,563 ) (2,186,036 ) (1,721,414 ) (37,039,831 ) (37,031,243 ) Share Transactions Class A: Proceeds from shares sold 61,761,010 49,792,921 22,197,260 88,008,741 84,453,964 88,358,374 109,644,866 Reinvestment of distributions 2,063,899 309,020 2,306,579 2,062,264 1,080,800 29,346,065 31,001,180 Cost of shares redeemed (10,026,335 ) (1,201,230 ) (43,936,569 ) (6,702,089 ) (34,565,629 ) (144,333,701 ) (93,323,531 ) 53,798,574 48,900,711 (19,432,730 ) 83,368,916 50,969,135 (26,629,262 ) 47,322,515 Class B: Proceeds from shares sold N/A N/A N/A N/A N/A 920,956 933,907 Reinvestment of dividends N/A N/A N/A N/A N/A 182,565 214,951 Cost of shares redeemed N/A N/A N/A N/A N/A (1,414,505 ) (1,797,374 ) N/A N/A N/A N/A N/A (310,984 ) (648,516 ) Advisor Class: Proceeds from shares sold 455,009 1,000 37,423,299 1,000 39,741,189 41,261,269 1,000 Reinvestment of distributions 7,328 15 276,872 15 478,322 784,845 29 Cost of shares redeemed (140,379 ) — (3,255,720 ) — (4,793,984 ) (9,955,691 ) — 321,958 1,015 34,444,451 1,015 35,425,527 32,090,423 1,029 Institutional Class: Proceeds from shares sold N/A N/A 12,728,446 9,541,985 5,506,088 25,179,719 18,832,421 Reinvestment of dividends N/A N/A 15,013 15 6,590 157,410 30 Cost of shares redeemed N/A N/A (3,462,799 ) (2,376,040 ) (113,423 ) (521,931 ) — N/A N/A 9,280,660 7,165,960 5,399,255 24,815,198 18,832,451 Net increase from share transactions 54,120,532 47,901,726 24,292,381 90,535,891 91,793,917 29,965,375 65,507,479 Net increase in net assets 54,517,271 47,345,460 23,902,654 86,596,968 90,632,561 29,199,837 63,151,254 Net Assets Beginning of period 47,345,460 — 106,160,462 19,563,494 — 671,180,056 608,028,802 End of period† $ 101,862,731 $ 47,345,460 $ 130,063,116 $ 106,160,462 $ 90,632,561 $ 700,379,893 $ 671,180,056 †Includes undistributed net investment income (deficit) of $ 310,748 $ 23,016 $ (852,208 ) $ 62,663 $ (197,266 ) $ (4,787,781 ) $ (2,865,084 ) * From April 3, 2013 (commencement of operations) to September 30, 2013. ** From October 21, 2013 (commencement of operations) to September 30, 2014. 214 See notes to financial statements 215 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL FLOATING FUND FOR STRATEGIC INCOME OPPORTUNITIES BOND RATE INCOME Year Ended September 30 * ** Shares Issued and Redeemed Class A: Sold 6,172,502 4,931,628 2,244,112 8,628,619 8,442,630 33,280,697 41,692,426 Issued for distributions reinvested 205,859 31,663 232,553 205,187 108,155 11,057,224 11,809,665 Redeemed (1,001,182 ) (122,993 ) (4,410,954 ) (669,057 ) (3,451,146 ) (54,349,959 ) (35,531,467 ) Net increase (decrease) in Class A shares outstanding 5,377,179 4,840,298 (1,934,289 ) 8,164,749 5,099,639 (10,012,038 ) 17,970,624 Class B: Proceeds from shares sold N/A N/A N/A N/A N/A 347,575 354,898 Issued for dividends reinvested N/A N/A N/A N/A N/A 68,849 81,867 Cost of shares redeemed N/A N/A N/A N/A N/A (533,762 ) (683,943 ) Net decrease in Class B shares outstanding N/A N/A N/A N/A N/A (117,338 ) (247,178 ) Advisor Class: Proceeds from shares sold 45,636 100 3,729,318 98 3,969,777 15,465,806 376 Issued for distributions reinvested 731 2 27,485 1 47,955 295,797 11 Cost of shares redeemed (13,949 ) — (321,028 ) — (480,441 ) (3,758,058 ) — Net increase in Advisor Class shares outstanding 32,418 102 3,435,775 99 3,537,291 12,003,545 387 Institutional Class: Sold N/A N/A 1,267,310 948,832 551,165 9,477,561 7,144,978 Issued for dividends reinvested N/A N/A 1,506 1 661 59,086 11 Redeemed N/A N/A (359,024 ) (238,498 ) (11,376 ) (195,720 ) — Net increase in Institutional Class shares outstanding N/A N/A 909,792 710,335 540,450 9,340,927 7,144,989 * From April 3, 2013 (commencement of operations) to September 30, 2013. ** From October 21, 2013 (commencement of operations) to September 30, 2014. 216 See notes to financial statements 217 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN EQUITY INCOME GROWTH & INCOME GLOBAL Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 8,407,620 $ 8,737,825 $ 7,244,968 $ 7,276,941 $ 14,016,507 $ 15,233,797 $ 239,972 $ 1,977,912 Net realized gain on investments and foreign currency transactions 25,772,693 15,481,867 30,301,068 22,666,688 70,159,616 49,811,355 79,139,149 28,883,970 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 35,444,536 54,506,102 33,659,925 46,472,134 156,112,611 245,762,325 (46,358,367 ) 20,625,048 Net increase in net assets resulting from operations 69,624,849 78,725,794 71,205,961 76,415,763 240,288,734 310,807,477 33,020,754 51,486,930 Distributions to Shareholders Net investment income – Class A (11,589,796 ) (11,460,204 ) (7,308,606 ) (7,018,270 ) (14,693,099 ) (16,526,451 ) (1,571,087 ) (1,424,622 ) Net investment income – Class B (84,218 ) (129,605 ) (33,822 ) (60,686 ) — (183,967 ) — (18,090 ) Net investment income – Advisor Class (16,709 ) (9 ) (215,775 ) (8 ) (443,703 ) (4 ) — — Net investment income – Institutional Class (50,101 ) (10 ) (152,607 ) (21,919 ) (116,706 ) (5 ) — — Net realized gains – Class A (15,149,081 ) (7,978,527 ) (8,100,460 ) — (51,578,337 ) — (4,253,988 ) — Net realized gains – Class B (229,503 ) (154,041 ) (105,356 ) — (937,957 ) — (67,698 ) — Net realized gains – Advisor Class (24 ) — (18 ) — (37 ) — (15 ) — Net realized gains – Institutional Class (53,776 ) — (129,941 ) — (270,881 ) — (35,709 ) — Total distributions (27,173,208 ) (19,722,396 ) (16,046,585 ) (7,100,883 ) (68,040,720 ) (16,710,427 ) (5,928,497 ) (1,442,712 ) Share Transactions Class A: Proceeds from shares sold 144,374,381 151,808,639 85,872,353 80,787,524 230,925,355 225,005,030 88,234,191 26,527,993 Reinvestment of distributions 26,449,062 19,242,664 15,249,050 6,932,698 65,872,831 16,393,701 5,753,231 1,405,678 Cost of shares redeemed (109,213,517 ) (96,571,663 ) (117,865,104 ) (72,530,693 ) (365,688,742 ) (216,966,800 ) (102,920,706 ) (43,281,094 ) 61,609,926 74,479,640 (16,743,701 ) 15,189,529 (68,890,556 ) 24,431,931 (8,933,284 ) (15,347,423 ) Class B: Proceeds from shares sold 1,484,620 1,802,068 623,623 633,835 2,413,322 2,358,307 441,711 326,341 Reinvestment of distributions 313,625 283,547 139,178 60,686 936,712 183,800 67,598 18,090 Cost of shares redeemed (2,589,358 ) (3,729,618 ) (2,039,550 ) (2,314,718 ) (8,384,142 ) (7,717,456 ) (1,222,951 ) (1,008,810 ) (791,113 ) (1,644,003 ) (1,276,749 ) (1,620,197 ) (5,034,108 ) (5,175,349 ) (713,642 ) (664,379 ) Advisor Class: Proceeds from shares sold 2,798,827 1,000 38,036,716 1,000 133,528,089 1,000 73,936,631 1,000 Reinvestment of distributions 15,483 9 214,429 8 440,632 4 15 — Cost of shares redeemed (733,664 ) — (7,273,987 ) — (16,342,521 ) — (9,881,401 ) — 2,080,646 1,009 30,977,158 1,008 117,626,200 1,004 64,055,245 1,000 Institutional Class: Proceeds from shares sold 3,082,826 1,000 7,047,542 4,650,735 9,598,181 1,000 2,976,002 1,000 Reinvestment of distributions 103,878 10 62,617 6 387,588 5 35,709 — Cost of shares redeemed (439,595 ) — (5,441,217 ) — (1,078,926 ) — (231,983 ) — 2,747,109 1,010 1,668,942 4,650,741 8,906,843 1,005 2,779,728 1,000 Net increase (decrease) from share transactions 65,646,568 72,837,656 14,625,650 18,221,081 52,608,379 19,258,591 57,188,047 (16,009,802 ) Net increase in net assets 108,098,209 131,841,054 69,785,026 87,535,961 224,856,393 313,355,641 84,280,304 34,034,416 Net Assets Beginning of year 674,263,252 542,422,198 486,476,722 398,940,761 1,566,345,742 1,252,990,101 321,750,659 287,716,243 End of year† $ 782,361,461 $ 674,263,25 2 $ 556,261,748 $ 486,476,722 $ 1,791,202,135 $ 1,566,345,742 $ 406,030,963 $ 321,750,659 †Includes undistributed net investment income (deficit) of $ (4,206,683 ) $ (2,274,431 ) $ 2,202,699 $ 2,668,541 $ 4,328,044 $ 5,564,922 $ (39,488 ) $ 1,142,588 218 See notes to financial statements 219 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN EQUITY INCOME GROWTH & INCOME GLOBAL Year Ended September 30 Shares Issued and Redeemed Class A: Sold 7,452,842 8,646,376 8,880,010 9,628,589 10,508,710 12,146,401 10,363,103 3,616,109 Issued for distributions reinvested 1,370,681 1,125,446 1,572,760 834,640 2,994,974 930,022 669,759 202,547 Redeemed (5,641,693 ) (5,485,124 ) (12,182,540 ) (8,689,334 ) (16,660,016 ) (11,774,440 ) (12,264,036 ) (5,920,135 ) Net increase (decrease) in Class A shares outstanding 3,181,830 4,286,698 (1,729,770 ) 1,773,895 (3,156,332 ) 1,301,983 (1,231,174 ) (2,101,479 ) Class B: Sold 78,340 104,561 65,461 75,670 117,647 135,778 60,567 51,787 Issued for distributions reinvested 16,587 17,051 14,671 7,547 45,560 11,774 9,184 3,025 Redeemed (136,994 ) (217,312 ) (214,501 ) (285,676 ) (408,507 ) (451,729 ) (168,404 ) (159,896 ) Net decrease in Class B shares outstanding (42,067 ) (95,700 ) (134,369 ) (202,459 ) (245,300 ) (304,177 ) (98,653 ) (105,084 ) Advisor Class: Sold 143,455 56 3,918,285 119 6,074,233 54 8,758,177 137 Issued for distributions reinvested 784 1 21,322 1 19,212 — 2 — Redeemed (37,076 ) — (721,805 ) — (707,345 ) — (1,122,362 ) — Net increase in Advisor Class shares outstanding 107,163 57 3,217,802 120 5,386,100 54 7,635,817 137 Institutional Class: Sold 164,468 56 742,515 523,137 458,273 54 365,617 137 Issued for distributions reinvested 5,378 1 6,432 1 17,604 — 4,128 — Redeemed (23,100 ) — (534,328 ) — (48,063 ) — (26,838 ) — Net increase in Institutional Class shares outstanding 146,746 57 214,619 523,138 427,814 54 342,907 137 220 See notes to financial statements 221 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS INTERNATIONAL Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 151,237 $ 705,574 $ 1,327,725 $ 3,453,410 $ 303,663 $ 1,557,781 $ 996,055 $ 645,888 Net realized gain on investments and foreign currency transactions 24,549,198 37,621,367 54,891,351 49,631,929 23,112,572 78,785,374 4,446,110 6,541,337 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 35,452,488 5,639,836 49,674,327 134,682,038 25,222,633 (9,595,192 ) 4,414,390 5,511,859 Net increase in net assets resulting from operations 60,152,923 43,966,777 105,893,403 187,767,377 48,638,868 70,747,963 9,856,555 12,699,084 Distributions to Shareholders Net investment income – Class A (137,030 ) — (3,087,350 ) (4,707,638 ) — (1,635,146 ) (446,680 ) — Net investment income – Class B — — — (106,969 ) — (19,139 ) — — Net investment income – Advisor Class — Net investment income – Institutional Class — — (13,000 ) — Net realized gains – Class A — — (46,623,738 ) (14,500,437 ) (66,745,164 ) (14,034,907 ) — — Net realized gains – Class B — — (963,735 ) (394,685 ) (931,080 ) (232,335 ) — — Net realized gains – Advisor Class — — (73 ) — (179 ) — — — Net realized gains – Institutional Class — — (184,762 ) — (841,692 ) — — — Total distributions (137,030 ) — (50,872,658 ) (19,709,729 ) (68,518,115 ) (15,921,527 ) (446,680 ) — Share Transactions Class A: Proceeds from shares sold 53,114,679 49,260,112 122,773,450 109,567,095 58,194,508 55,016,522 56,437,318 65,131,798 Reinvestment of distributions 136,182 — 49,375,149 19,127,611 66,412,691 15,590,531 444,022 — Cost of shares redeemed (95,715,532 ) (47,680,903 ) (146,548,697 ) (96,351,212 ) (90,955,373 ) (55,639,919 ) (89,103,615 ) (27,541,316 ) (42,464,671 ) 1,579,209 25,599,902 32,343,494 33,651,826 14,967,134 (32,222,275 ) 37,590,482 Class B: Proceeds from shares sold 386,548 374,300 1,414,422 1,226,999 380,874 350,983 324,644 262,698 Reinvestment of distributions — — 960,343 500,972 930,707 251,359 — — Cost of shares redeemed (1,717,261 ) (1,650,653 ) (4,831,017 ) (4,525,679 ) (1,382,358 ) (1,385,228 ) (755,235 ) (604,520 ) (1,330,713 ) (1,276,353 ) (2,456,252 ) (2,797,708 ) (70,777 ) (782,886 ) (430,591 ) (341,822 ) Advisor Class: Proceeds from shares sold 37,235,367 1,000 38,736,137 1,000 30,546,664 1,000 40,013,722 1,000 Reinvestment of distributions — — 73 — 179 — — — Cost of shares redeemed (6,791,191 ) — (4,324,733 ) — (4,688,154 ) — (4,422,545 ) — 30,444,176 1,000 34,411,477 1,000 25,858,689 1,000 35,591,177 1,000 Institutional Class: Proceeds from shares sold 2,935,532 1,000 3,896,239 1,000 6,063,035 1,000 2,538,693 1,000 Reinvestment of distributions — — 197,762 — 841,692 — — — Cost of shares redeemed (321,723 ) — (461,518 ) — (895,279 ) — (289,287 ) — 2,613,809 1,000 3,632,483 1,000 6,009,448 1,000 2,249,406 1,000 Net increase (decrease) from share transactions (10,737,399 ) 304,856 61,187,610 29,547,786 65,449,186 14,186,248 5,187,717 37,250,660 Net increase in net assets 49,278,494 44,271,633 116,208,355 197,605,434 45,569,939 69,012,684 14,597,592 49,949,744 Net Assets Beginning of year 321,143,728 276,872,095 740,620,859 543,015,425 417,036,473 348,023,789 219,075,031 169,125,287 End of year† $ 370,422,222 $ 321,143,728 $ 856,829,214 $ 740,620,859 $ 462,606,412 $ 417,036,473 $ 233,672,623 $ 219,075,031 †Includes undistributed net investment income of $ 61,136 $ 46,929 $ 1,327,725 $ 3,100,350 $ 303,663 $ — $ 842,889 $ 318,164 222 See notes to financial statements 223 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS INTERNATIONAL Year Ended September 30 Shares Issued and Redeemed Class A: Sold 5,061,027 5,861,743 3,041,896 3,285,077 2,135,234 2,140,339 4,368,338 5,267,583 Issued for distributions reinvested 13,057 — 1,233,146 645,331 2,538,712 658,662 34,908 — Redeemed (9,110,597 ) (5,668,289 ) (3,653,483 ) (2,908,153 ) (3,369,616 ) (2,174,522 ) (6,840,847 ) (2,228,081 ) Net increase (decrease) in Class A shares outstanding (4,036,513 ) 193,454 621,559 1,022,255 1,304,330 624,479 (2,437,601 ) 3,039,502 Class B: Proceeds from shares sold 41,564 49,006 41,918 43,411 17,126 16,135 26,251 22,103 Issued for distributions reinvested — — 28,599 19,864 44,235 12,644 — — Cost of shares redeemed (182,682 ) (219,786 ) (138,149 ) (161,529 ) (63,202 ) (64,381 ) (60,153 ) (50,706 ) Net decrease in Class B shares outstanding (141,118 ) (170,780 ) (67,632 ) (98,254 ) (1,841 ) (35,602 ) (33,902 ) (28,603 ) Advisor Class: Proceeds from shares sold 3,509,456 118 970,944 30 1,162,137 39 3,011,540 78 Issued for distributions reinvested — — 2 — 7 — — — Cost of shares redeemed (613,112 ) — (103,667 ) — (171,645 ) — (326,473 ) — Net increase in Advisor Class shares outstanding 2,896,344 118 867,279 30 990,499 39 2,685,067 78 Institutional Class: Sold 307,236 118 99,807 30 214,447 39 200,933 78 Issued for distributions reinvested — — 4,925 — 32,040 — — — Redeemed (30,895 ) — (11,488 ) — (32,328 ) — (22,302 ) — Net increase in Institutional Class shares outstanding 276,341 118 93,244 30 214,159 39 178,631 78 224 See notes to financial statements 225 Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 1. Significant Accounting Policies —First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as open-end management investment companies and operate as series funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Limited Duration High Quality Bond Fund, Government Fund, Investment Grade Fund, Strategic Income Fund, International Opportunities Bond Fund, Floating Rate Fund and Fund For Income. The Equity Funds issue shares of beneficial interest in the Total Return Fund, Equity Income Fund (formerly Value Fund), Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund (each a “Fund”, collectively, “the Funds”). The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of September 30, 2014, is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Strategic Income Fund seeks a high level of current income. International Opportunities Bond Fund seeks total return consisting of income and capital appreciation. Floating Rate Fund seeks a high level of current income. Fund For Income seeks high current income. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. Equity Income Fund seeks total return. Growth & Income Fund seeks long-term growth of capital and current income. Global Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. 226 Opportunity Fund seeks long-term capital growth. Special Situations Fund seeks long-term growth of capital. International Fund primarily seeks long-term capital growth. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short-term debt securities that mature in 60 days or less and securities held by the Cash Management Fund, are priced by a pricing service. Other securities may also be priced by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The net asset value of the Strategic Income Fund is derived from the net asset values of the underlying Funds in which it invests. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use estimates from a pricing service to fair value foreign equity securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a 227 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the fund’s investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. The underlying funds in which Strategic Income Fund invests are also categorized in Level 1. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Variable and floating rate, corporate, sovereign and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are 228 categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of September 30, 2014, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Taxes—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2014, capital loss carryovers were as follows: Capital Loss Carryovers Not Subject to Year Capital Loss Carryovers Expire Expiration Long Short Fund Total 2015 2016 2017 2018 2019 Term Term Limited Duration High Quality Bond $ 14,313 $ — $ — $ — $ — $ — $ — $ 14,313 Government 13,380,639 1,909,473 1,063,550 — — 40,595 — 10,367,021 Investment Grade 4,459,556 — — 4,459,556 — International Opportunities Bond 305,637 — 305,637 Fund For Income 162,249,813 22,644,089 5,033,118 23,949,720 110,622,886 — — — Select Growth 6,696,515 — — — 6,696,515 — — — International 21,818,565 — — — 19,627,323 2,191,242 — — As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in fiscal year 2010 and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2011 – 2013, or expected to be taken in the Funds’ 2014 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax 229 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to Shareholders—Dividends from net investment income of the Limited Duration High Quality Bond Fund, Government Fund, Investment Grade Fund, Strategic Income Fund, International Opportunities Bond Fund, Floating Rate Fund and Fund For Income are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, daily and pays distributions monthly. Distributions are declared from the total of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Total Return Fund, Equity Income Fund and Growth & Income Fund are declared and paid quarterly. Dividends from net investment income, if any, of Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales losses, post-October capital losses, late loss deferrals, net operating losses and foreign currency transactions. D. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency Translations—The accounting records of International Opportunities Bond Fund, Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated to U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the rates of exchange prevailing on the respective dates of such transactions. 230 International Opportunities Bond Fund, Global Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management Fund, Limited Duration High Quality Bond Fund, Government Fund, Investment Grade Fund, Floating Rate Fund and Fund For Income, may provide credits against custodian charges based on uninvested cash balance of the Funds. For the year ended September 30, 2014, the Funds received credits in the amount of $4,676. Brown Brothers Harriman & Co. serves as custodian for the Strategic Income Fund, the International Opportunities Bond Fund and each Fund in the Equity Funds. Certain of the Equity Funds reduced expenses through brokerage service arrangements. For the year ended September 30, 2014, expenses were reduced by a total of $31,154 for certain of the Equity Funds under these arrangements. 231 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 2. Security Transactions —For the year ended September 30, 2014, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Limited Duration High Quality Bond $ 34,140,560 $ 1,363,978 $ 6,392,223 $ 1,810,652 Government 318,485,406 353,012,879 170,099,585 171,386,076 Investment Grade 269,902,741 292,106,937 — — Strategic Income 71,754,426 14,437,822 — — International Opportunities Bond 68,495,770 60,020,742 39,039,451 16,440,393 Floating Rate 101,800,719 15,295,553 — — Fund For Income 344,888,860 322,759,499 — — Total Return 273,277,826 278,669,852 48,483,032 28,225,938 Equity Income 140,702,602 136,379,510 — — Growth & Income 385,815,060 370,969,930 — — Global 611,419,383 561,921,410 — — Select Growth 118,789,064 132,305,287 — — Opportunity 293,362,170 272,774,736 — — Special Situations 251,016,706 243,830,003 — — International 76,967,887 77,140,511 — — 232 At September 30, 2014, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Gross Gross Net Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Limited Duration High Quality Bond $ 38,894,102 $ $ $ ) Government 33,505,379 7,321,967 2,177,588 5,144,379 Investment Grade 517,665,509 19,602,914 2,927,182 16,675,732 Strategic Income 102,886,026 210,484 1,483,016 (1,272,532 ) International Opportunities Bond 128,645,698 1,542,995 4,903,908 (3,360,913 ) Floating Rate 86,408,248 96,867 1,273,465 (1,176,598 ) Fund For Income 676,463,558 11,390,502 11,037,319 353,183 Total Return 593,803,241 190,572,737 5,815,643 184,757,094 Equity Income 405,032,060 154,679,791 5,168,125 149,511,666 Growth & Income 1,088,884,029 715,424,257 15,674,438 699,749,819 Global 380,598,105 35,787,818 10,747,260 25,040,558 Select Growth 253,894,252 117,194,771 2,098,890 115,095,881 Opportunity 536,295,821 329,607,947 11,836,465 317,771,482 Special Situations 379,623,581 95,004,263 13,005,444 81,998,819 International 183,074,512 53,752,214 4,350,913 49,401,301 233 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 The Strategic Income Fund may invest in the Institutional Class shares of Cash Management Fund, Limited Duration High Quality Bond Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund, Floating Rate Fund, Fund For Income, Equity Income Fund, Tax Exempt Income Fund and Tax Exempt Opportunities Fund. During the year ended September 30, 2014, purchases and sales of shares, dividends, capital gain distributions received and realized gains (losses) recognized by Strategic Income Fund from investments in the Institutional Class shares of the Funds were as follows: Balance Balance Realized of Shares of Shares Gain (Loss) Held Purchases/ Sales/ Held Value Dividend Capital Gain on Security Fund 9/30/2013 Additions Reductions 9/30/2014 9/30/2014 Income Distributions Transactions Equity Income 523,018 500,456 (486,079 ) 537,395 $ 5,390,072 $ 119,581 $ $ Floating Rate — 511,753 — 511,753 5,045,886 101,922 — — Fund For Income 7,144,602 8,275,875 (26,378 ) 15,394,099 40,024,658 1,644,893 — 2,374 Government 424,622 770,277 (264,866 ) 930,033 10,137,360 182,331 — 2,836 International Opportunities Bond 710,236 1,181,864 (337,341 ) 1,554,759 15,361,015 274,787 — (22,910 ) Investment Grade 952,122 1,446,331 (328,805 ) 2,069,648 20,572,305 679,504 — 40,726 Limited Duration High Quality Bond — 512,318 — 512,318 5,082,198 30,698 — — 9,754,600 13,198,874 ( ) 21,510,005 $101,613,494 $ The financial statements of each of the Funds in which Strategic Income Fund invested during the year are included within this report. 3. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trusts are officers of the Trusts’ investment adviser, FIMCO, their underwriter, First Investors Corporation (“FIC”) and their transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trusts who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the year ended September 30, 2014, total trustees fees accrued by the Income Funds and Equity Funds amounted to $96,263 and $263,227, respectively. The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the year ended September 30, 2014, FIMCO has voluntarily waived $472,702 in advisory fees to limit the Fund’s overall expense ratio to .60% on Class A shares, 1.35% on Class B shares and .60% on Institutional Class shares. Also, FIMCO has voluntarily waived an additional $158,738 in advisory fees and assumed $502,364 of other Fund expenses to prevent a negative yield on the Fund’s shares. 234 Limited Duration High Quality Bond, Government and Investment Grade Funds —.66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $1.5 billion. For the period May 19, 2014 (commencement of operations) through September 30, 2014, FIMCO has waived, pursuant to an expense limitation agreement, $45,233 in advisory fees and assumed $97,915 in other expenses to limit the Limited Duration High Quality Bond Fund’s overall expense ratio (exclusive of certain expenses) to 1.05% on Class A shares, .75% on Advisor Class shares and .60% on Institutional Class shares. For the periods October 1, 2013 through December 31, 2013 and January 1, 2014 through September 30, 2014, FIMCO has voluntarily waived $412,844, in advisory fees on Government Fund to limit the advisory fee to .53% and to .55%, respectively, of its average daily net assets. For the year ended September 30, 2014, FIMCO has voluntarily waived $608,141 in advisory fees on Investment Grade Fund to limit the advisory fee to .55% of its average daily net assets. Strategic Income Fund —.05% of the Fund’s average daily net assets. Floating Rate Fund —.60% on the first $250 million of the Fund’s average daily net assets, .55% on the next $250 million, .50% on the next $500 million and .45% on the next $1 billion and .40% on average daily net assets over $2 billion. For the period October 21, 2013 (commencement of operations) through September 30, 2014, FIMCO has waived, pursuant to an expense limitation agreement, $223,535 in advisory fees to limit the Fund’s overall expense ratio (exclusive of certain expenses) to 1.10% on Class A shares, .90% on Advisor Class shares and .70% on Institutional Class shares. International Opportunities Bond Fund and Fund For Income —.75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended September 30, 2014, FIMCO has waived, pursuant to an expense limitation agreement, $94,746 in advisory fees to limit the International Opportunities Bond Fund’s overall expense ratio (exclusive of certain expenses) to 1.30% on Class A shares. For the year ended September 30, 2014, FIMCO has voluntarily waived $154,381 in advisory fees on Fund For Income to limit the advisory fee to .70% of its average daily net assets. Total Return Fund —.75% on the first $300 million of the Fund’s average daily net assets, .70% on the next $200 million, .65% on the next $500 million, .60% on the next $1 billion, .55% on the next $1 billion, down to .50% on average daily net assets over $3 billion. 235 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 Equity Income, Growth & Income, Select Growth, and Opportunity Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. Global Fund —.95% on the first $600 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the year ended September 30, 2014, FIMCO has voluntarily waived $187,088 in advisory fees to limit the advisory fee to .90% of the Fund’s average daily net assets. Special Situations Fund —During the period October 1, 2013 through May 31, 2014, the rate was 1% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily net assets over $1.5 billion. Effective June 1, 2014, the rate was changed to .90% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily net assets over $1.5 billion. For the year ended September 30, 2014, FIMCO has voluntarily waived $204,291 in advisory fees to limit the advisory fee to .80% of the Fund’s average daily net assets. International Fund —.98% on the first $300 million of the Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the year ended September 30, 2014, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $13,093,211 and $39,398,735, respectively, of which $2,170,320 and $391,379, respectively, was voluntarily waived by FIMCO as noted above. FIMCO has entered into an expense limitation agreement with the Limited Duration High Quality Bond Fund (“LDHQ”) to limit LDHQ’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.05% of the average daily net assets on Class A shares, .75% of the average daily net assets on Advisor Class shares and .60% of the average daily net assets on Institutional Class shares. The agreement expires on May 19, 2015. For the period May 19, 2014 (commencement of operations) to September 30, 2014, FIMCO assumed $143,148 under the terms of the agreement. FIMCO and LDHQ have agreed that any expenses of LDHQ assumed by FIMCO pursuant to this agreement be repaid to FIMCO by LDHQ within three years after 236 the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of LDHQ’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the foregoing limits. The expense limitation agreement may be terminated or amended prior to January 31, 2015, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the Strategic Income Fund (“SIF”) to limit SIF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on Class A shares and 1.00% of the average daily net assets on Advisor Class shares. The agreement expires on January 31, 2015. For the period April 3, 2013 (commencement of operations) to September 30, 2013, FIMCO assumed $95,428 under the terms of the agreement. FIMCO and SIF have agreed that any expenses of SIF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by SIF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of SIF’s Class A shares and Advisor Class shares to exceed the foregoing limits. During the year ended September 30, 2014, SIF repaid FIMCO $95,428 pursuant to the terms of the agreement. The expense limitation agreement may be terminated or amended prior to January 31, 2015, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the International Opportunities Bond Fund (“IOBF”) to limit IOBF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on the Class A shares. The agreement expires on January 31, 2015. For the year ended September 30, 2014, FIMCO assumed $94,746, under the terms of the agreement. FIMCO and IOBF have agreed that any expenses of IOBF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by IOBF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of IOBF’s Class A shares to exceed the foregoing limits. For the period August 20, 2012 (commencement of operations) to September 30, 2014, the total organizational expenses and expenses incurred in excess of the above stated limitation was $601,237. The expense limitation agreement may be terminated or amended prior to January 31, 2015, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the Floating Rate Fund (“FRF”) to limit FRF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, 237 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.10% of the average daily net assets on the Class A shares, .90% of the average daily net assets on Advisor Class shares and .70% of the average daily net assets on Institutional Class shares. The agreement expires on January 31, 2015. For the period October 21, 2013 (commencement of operations) through September 30, 2014, FIMCO assumed $223,535 under the terms of the agreement. FIMCO and FRF have agreed that any expenses of FRF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by FRF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of FRF’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the foregoing limits. The expense limitation agreement may be terminated or amended prior to January 31, 2015, with the approval of the Board. For the year ended September 30, 2014, FIC, as underwriter, received from the Income Funds and Equity Funds $6,785,288 and $21,242,684, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $286,374 and $480,145, respectively, to other dealers. For the year ended September 30, 2014, shareholder servicing costs for the Income Funds and Equity Funds included $2,552,662 and $7,463,305, respectively, in transfer agent fees accrued to ADM, of which $44,701 was voluntarily waived by ADM on the Cash Management Fund. ADM has entered into an agreement with the Funds to limit the transfer agency expenses for Advisor Class and Institutional Class shares (for those Funds with such classes) to 0.20% and 0.05%, of the Advisor Class and Institutional Class shares average daily net assets, respectively. The agreement expires on January 31, 2015. ADM can be reimbursed by each Class within three years after the date the expense limitation has been made by ADM, provided that such repayment does not cause the transfer agency expenses of Advisor Class and Institutional Class shares to exceed the foregoing limits. The expense limitation may be terminated or amended prior to January 31, 2015, with the approval of the Board. During the year ended September 30, 2014, the Income Funds and Equity Funds repaid ADM $111 and $278, respectively, pursuant to the terms of the agreement. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FIC a fee up to 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are 238 shareholders of that Fund. For the year ended September 30, 2014, total distribution plan fees accrued to FIC by the Income Funds and Equity Funds amounted to $5,262,015 and $15,783,537, respectively. Brandywine Global Investment Management, LLC, serves as investment subadviser to International Opportunities Bond Fund. Muzinich & Co., Inc., serves as investment subadviser to Floating Rate Fund and Fund For Income. Wellington Management Company, LLP serves as investment subadviser to Global Fund. Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At September 30, 2014, Limited Duration High Quality Bond Fund held two 144A securities with an aggregate value of $862,589 representing 2.2% of the Fund’s net assets, Investment Grade Fund held twenty-three 144A securities with an aggregate value of $78,218,954 representing 14.3% of the Fund’s net assets, International Opportunities Bond Fund held three 144A securities with an aggregate value of $2,655,029 representing 2.0% of the Fund’s net assets, Floating Rate Fund held three 144A securities with an aggregate value of $599,813 representing .7% of the Fund’s net assets, Fund For Income held one hundred fourteen 144A securities with an aggregate value of $239,953,801 representing 34.3% of the Fund’s net assets and Total Return Fund held twenty-two 144A securities with an aggregate value of $24,104,538 representing 3.1% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At September 30, 2014, Cash Management Fund held eleven Section 4(2) securities with an aggregate value of $38,994,165 representing 35.1% of the Fund’s net assets, Limited Duration High Quality Bond Fund held one 4(2) security with a value of $399,945 representing 1.0% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Regulation S of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Regulation S securities are deemed to be liquid. At September 30, 2014, International Opportunities Bond Fund held one Regulation S security with a value of $1,002,848 representing .8% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 5. Derivatives —The Funds (other than the Cash Management and Strategic Income Funds) may invest in derivatives such as futures contracts and options on futures 239 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 contracts (“options”), to increase income, hedge against changes in interest rates or enhance potential return. The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, 240 including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. During the year ended September 30, 2014, the Funds did not invest in futures contracts or options. 6. High Yield Credit Risk —The investments of Floating Rate Fund and Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 7. Foreign Exchange Contracts —The International Opportunities Bond Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Fund. The Fund could be exposed to risk if counterparties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Fund’s assets. 241 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 The International Opportunities Bond Fund had the following foreign exchange contracts open at September 30, 2014: Unrealized Settlement Foreign Receive Appreciation Counterparty Date Currency (Deliver) Asset (1) Liability (1) (Depreciation) HSBC 10/10/14 CLP 1,840,900,000 $ $ $ ) JPMorgan 10/22/14 IDR 53,310,000,000 4,375,051 4,494,279 (119,228 ) HSBC 10/24/14 CLP 662,000,000 1,108,191 1,164,632 (56,441 ) Citibank 11/7/14 EUR (5,850,000 ) 7,853,017 7,390,003 463,014 HSBC 11/7/14 EUR 690,000 871,641 906,757 (35,116 ) HSBC 11/7/14 EUR (600,000 ) 777,342 757,949 19,393 Morgan Stanley 11/12/14 AUD (3,230,000 ) 2,975,476 2,826,416 149,060 Morgan Stanley 11/12/14 AUD 2,450,000 2,143,876 2,268,014 (124,138 ) HSBC 11/18/14 CLP 1,335,000,000 2,234,796 2,300,336 (65,540 ) HSBC 12/15/14 CLP 1,061,000,000 1,776,118 1,785,660 (9,542 ) BCI 12/17/14 INR 350,000,000 5,667,098 5,661,880 5,218 HSBC 12/18/14 HUF 276,000,000 1,122,437 1,140,873 (18,436 ) Citibank 1/16/15 NZD (4,970,000 ) 4,013,275 3,873,854 139,421 National Australia 1/16/15 NZD (810,000 ) 652,539 631,352 21,187 Capital HSBC 1/26/15 CLP 930,400,000 1,557,494 1,534,554 22,940 Net unrealized gain on open foreign exchange contracts $ A summary of abbreviations for foreign currency appears at the end of the International Opportunities Bond Fund’s portfolio of investments. (1) Foreign exchange contracts are not shown gross on the Statements of Assets and Liabilities. The net exposure is reflected. Fair Value of Derivative Instruments — The fair value of derivative instruments on the International Opportunities Bond Fund as of September 30, 2014, was as follows: Assets Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments under Statements of Assets Statements of Assets ASC 815 and Liabilities Location Value and Liabilities Location Value Foreign exchange contracts: Unrealized appreciation Unrealized depreciation of foreign exchange of foreign exchange contracts $ contracts $ ) 242 The effect of International Opportunities Bond Fund’s derivative instruments on the Statement of Operations are as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Loss for as hedging instruments on Foreign Exchange under ASC 815 Transactions Foreign exchange transactions International Opportunities Bond Fund $ ) Amount of Change in Unrealized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Unrealized Appreciation for as hedging instruments on Foreign Exchange under ASC 815 Transactions Foreign exchange transactions International Opportunities Bond Fund $ 8. Capital —The Trusts are authorized to issue an unlimited number of shares of beneficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated four classes of shares, Class A, Class B, Advisor Class and Institutional Class shares (each, a “Class”) except for Cash Management Fund which has designated only Class A, Class B and Institutional Class shares, Strategic Income Fund which has designated only Class A and Advisor Class shares and Limited Duration High Quality Bond Fund, International Opportunities Bond Fund and Floating Rate Fund which have designated only Class A, Advisor Class and Institutional Class shares. Institutional Class and Advisor Class shares became available for sale to the public in May 2013 and October 2013, respectively. Not all classes of shares of each Fund may be available in all jurisdictions. Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Board and a Class may have exclusive voting rights with respect to matters affecting only that Class. Cash Management Fund’s Class A, Class B and Institutional Class shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FIC as underwriter of the Trusts. The shares sold by the other Funds have a public offering price that reflects different sales 243 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. There are no sales charges associated with the purchase of Advisor Class and Institutional Class shares. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees and shareholder servicing costs) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. 9. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). That suit was also initially filed in the Supreme Court of New York but later removed and consolidated in the Southern District of New York with the other Tribune suits. As with the Bondholder Plaintiffs and the Committee, 244 the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (Both of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On September 30, 2013, counsel for the plaintiffs in those suits appealed the MDL Judge’s dismissal ruling to the Second Circuit. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $1,526,566 in connection with the LBO, representing 0.27% of its net assets as of September 30, 2014. The Blue Chip Fund received proceeds of $790,772 in connection with the LBO, representing 0.04% of the net assets of Growth & Income Fund as of September 30, 2014. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 245 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 10. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended September 30, 2014 and September 30, 2013 were as follows: Year Ended September 30, 2014 Year Ended September 30, 2013 Distributions Distributions Declared from Declared from Long-Term Long-Term Ordinary Capital Ordinary Capital Fund Income Gain Total Income Gain Total Limited Duration High Quality Bond $ 123,720 $ — $ $ — $ — $ — Government 8,404,723 — 8,404,723 10,754,418 — 10,754,418 Investment Grade 22,355,418 — 22,355,418 21,073,207 — 21,073,207 Strategic Income 2,159,832 — 2,159,832 321,814 — 321,814 International Opportunities Bond 2,967,563 — 2,967,563 2,186,036 — 2,186,036 Floating Rate 1,721,414 — 1,721,414 — — — Fund For Income 37,039,831 — 37,039,831 37,031,243 — 37,031,243 Total Return 14,824,484 12,348,724 27,173,208 13,005,892 6,716,504 19,722,396 Equity Income 7,710,810 8,335,775 16,046,585 7,100,883 — 7,100,883 Growth & Income 26,536,648 41,504,072 68,040,720 16,710,427 — 16,710,427 Global 2,589,434 3,339,063 5,928,497 1,442,712 — 1,442,712 Select Growth 137,030 — 137,030 — — — Opportunity 12,208,079 38,664,579 50,872,658 9,773,265 9,936,464 19,709,729 Special Situations 7,180,385 61,337,730 68,518,115 8,673,458 7,248,069 15,921,527 International 446,680 — 446,680 — — — 246 As of September 30, 2014, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Undistributed Capital Other Unrealized Distributable Ordinary Capital Losses Accumulated Appreciation Earnings Fund Income Gains Carryover Losses* (Depreciation ) (Deficit) * * Limited Duration High $ 5,359 $ — $ ) $ — $ (177,439 ) $ (186,393 ) Quality Bond Government 157,488 — (13,380,639 ) (2,149,599 ) 5,144,379 (10,228,371 ) Investment Grade 1,036,838 — (4,459,556 ) — 16,675,732 13,253,014 Strategic Income 601,459 512,511 — — (1,272,532 ) (158,562 ) International Opportunities Bond — — (305,637 ) (74,431 ) (3,445,332 )† (3,825,400 ) Floating Rate 55,060 — — (39,818 ) (1,176,598 ) (1,161,356 ) Fund For Income 85,794 — (162,249,813 ) — 353,183 (161,810,836 ) Total Return 2,710,591 18,732,198 — — 184,757,094 206,199,883 Equity Income 5,800,113 21,240,507 — — 149,511,665 176,552,285 Growth & Income 14,161,345 57,138,282 — — 699,749,819 771,049,446 Global 14,285,060 57,664,905 — (39,488 ) 25,022,421 † 96,932,898 Select Growth 61,136 — (6,696,515 ) — 115,095,881 108,460,502 Opportunity 9,995,923 44,662,192 — — 317,771,482 372,429,597 Special Situations 2,733,666 20,343,478 — — 81,998,819 105,075,963 International 870,951 — (21,818,565 ) (28,062 ) 49,383,766 † 28,408,090 * Other accumulated losses consist primarily of late loss deferral, post-October loss deferrals and capital loss carryovers that cannot yet be utilized. ** Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales and amortization of bond premium and discounts. † Includes currency appreciation (depreciation) for International Opportunities Bond, Global and International Funds in the amounts of $(84,419), $(18,137) and $(17,535), respectively. 247 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2014 For the year ended September 30, 2014, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of investments in real estate trusts, bond premium amortization, foreign currency transactions, paydowns on securities, fund organization expenses and expiration of capital loss carryovers. Undistributed Accumulated Ordinary Income Capital Gains Fund Capital Paid In (Deficit) (Losses) Limited Duration High Quality Bond $ — $ 16,718 $ (16,718 ) Government (646,762 ) 2,127,073 (1,480,311 ) Investment Grade (1,450 ) 3,922,631 (3,921,181 ) Strategic Income (965 ) 1,288 (323 ) International Opportunities Bond (128,270 ) (260,706 388,976 Floating Rate — 31,983 (31,983 ) Fund For Income — 2,087,974 (2,087,974 ) Total Return — 1,400,952 (1,400,952 ) Growth & Income — 123 (123 ) Global (1,000 ) 149,046 (148,046 ) International — (24,650 24,650 11. Subsequent Events —Subsequent events occurring after September 30, 2014 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 248 This page left intentionally blank. 249 Financial Highlights FIRST INVESTORS INCOME FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal year ended September 30 unless otherwise indicated. P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Realized Net Asset Net Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Investment Portfolio Beginning Investment Loss on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Income Turnover of Period Income Investments Operations Income Gain Distributions Year Return * (in thousands ) Credits Credits (a) Income Expenses (a) (Loss ) Rate CASH MANAGEMENT FUND Class A 2010 $ 1.00 — $1.00 0.00 % $134,103 .30 % .30 % .00 % 1.08 % (.78 )% N/A 2011 1.00 — 1.00 0.00 148,171 .17 .17 .00 1.06 (.89 ) N/A 2012 1.00 — 1.00 0.00 135,028 .12 .12 .00 1.02 (.90 ) N/A 2013 1.00 — 1.00 0.00 130,272 .11 .11 .00 .97 (.86 ) N/A 2014 1.00 — 1.00 0.00 108,088 .08 .08 .00 1.02 (.94 ) N/A Class B 2010 1.00 — 1.00 0.00 1,739 .30 .30 .00 1.83 (1.53 ) N/A 2011 1.00 — 1.00 0.00 1,519 .17 .17 .00 1.81 (1.64 ) N/A 2012 1.00 — 1.00 0.00 896 .12 .12 .00 1.77 (1.65 ) N/A 2013 1.00 — 1.00 0.00 571 .12 .12 .00 1.72 (1.60 ) N/A 2014 1.00 — 1.00 0.00 404 .08 .08 .00 1.64 (1.56 ) N/A Institutional Class 2013■ 1.00 — 1.00 0.00 † 1 .15 †† .15 †† .00 †† 2.60 †† (2.45 )†† N/A 2014 1.00 — 1.00 0.00 2,595 .08 .08 .00 .66 (.58 ) N/A LIMITED DURATION HIGH QUALITY BOND FUND Class A 2014 ♓ $10.00 $ — ⌘ $(.05 ) $(.05 ) $.06 — $.06 $9.89 (.50 )%† $8,911 1.05 %†† 1.05 %†† .15 %†† 3.37 %†† (2.17 )%†† 19 %† Advisor Class 2014 ♓ 10.00 .02 ⌘ (.05 ) (.03 ) .06 — .06 9.91 (.28 )† 25,649 .75 †† .75 †† .46 †† 1.02 †† .19 †† 19 † Institutional Class 2014 ♓ 10.00 .02 ⌘ (.03 ) (.01 ) .07 — .07 9.92 (.14 )† 5,125 .60 †† .60 †† .53 †† 3.32 †† (2.19 )†† 19 † 250 251 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Ratio to Average Net Assets Before Expenses Less Distributions Ratio to Average Waived, Assumed Investment Operations from Net Assets** or Reimbursed Net Asset Net Realized Net Asset Net Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Investment Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Income Turnover of Period Income Investments Operations Income Gain Distributions Year Return * (in thousands ) Credits Credits (a) Income Expenses (a) (Loss ) Rate GOVERNMENT FUND Class A 2010 $11.20 $.43 $ .16 $ .59 $.43 — $.43 $11.36 5.39 % $325,979 1.13 % 1.13 % 3.44 % 1.24 % 3.33 % 42 % 2011 11.36 .36 .28 .64 .41 — .41 11.59 5.73 346,828 1.12 1.12 3.12 1.23 3.01 35 2012 11.59 .27 .04 .31 .38 — .38 11.52 2.71 382,064 1.10 1.10 2.28 1.21 2.17 36 2013 11.52 .17 (.43 ) (.26 ) .32 — .32 10.94 (2.29 ) 355,264 1.10 1.10 1.57 1.21 1.46 101 2014 10.94 .19 ⌘ — .19 .26 — .26 10.87 1.71 289,928 1.07 1.07 1.76 1.18 1.65 138 Class B 2010 11.19 .35 .17 .52 .36 — .36 11.35 4.70 10,860 1.83 1.83 2.74 1.94 2.63 42 2011 11.35 .26 .29 .55 .33 — .33 11.57 4.94 7,284 1.82 1.82 2.42 1.93 2.31 35 2012 11.57 .17 .07 .24 .30 — .30 11.51 2.11 6,393 1.80 1.80 1.59 1.91 1.47 36 2013 11.51 .07 (.42 ) (.35 ) .24 — .24 10.92 (3.06 ) 4,717 1.84 1.84 .82 1.95 .71 101 2014 10.92 .10 ⌘ (.01 ) .09 .17 — .17 10.84 .86 3,255 1.89 1.89 .94 2.00 .83 138 Advisor Class 2013■ 11.29 .10 (.30 ) (.20 ) .15 — .15 10.94 (1.75 )† 1 .95 †† .95 †† 1.68 †† 5.17 †† (2.54 )†† 101 2014 10.94 .23 ⌘ (.04 ) .19 .27 — .27 10.86 1.73 33,699 .73 .73 2.06 .84 1.95 138 Institutional Class 2013■ 11.29 .14 (.31 ) (.17 ) .16 — .16 10.96 (1.54 )† 4,656 .68 †† .68 †† 2.14 †† .81 †† 2.01 †† 101 2014 10.96 .24 ⌘ (.01 ) .23 .29 — .29 10.90 2.08 10,753 .65 .65 2.17 .76 2.06 138 INVESTMENT GRADE FUND Class A 2010 $ 9.10 $.44 $ .72 $1.16 $.45 — $.45 $ 9.81 13.09 % $404,841 1.12 % 1.12 % 4.75 % 1.23 % 4.64 % 56 % 2011 9.81 .40 (.16 ) .24 .43 — .43 9.62 2.48 437,094 1.11 1.11 3.94 1.22 3.83 34 2012 9.62 .38 .68 1.06 .41 — .41 10.27 11.22 531,896 1.08 1.08 3.54 1.19 3.43 40 2013 10.27 .35 (.46 ) (.11 ) .38 — .38 9.78 (1.10 ) 543,955 1.07 1.07 3.20 1.18 3.09 33 2014 9.78 .31 ⌘ .22 .53 .39 — .39 9.92 5.50 475,090 1.05 1.05 3.11 1.16 3.00 49 Class B 2010 9.11 .39 .70 1.09 .39 — .39 9.81 12.20 13,855 1.82 1.82 4.05 1.93 3.94 56 2011 9.81 .33 (.16 ) .17 .36 — .36 9.62 1.81 9,976 1.81 1.81 3.24 1.92 3.13 34 2012 9.62 .32 .66 .98 .34 — .34 10.26 10.41 8,036 1.78 1.78 2.84 1.89 2.74 40 2013 10.26 .27 (.45 ) (.18 ) .32 — .32 9.76 (1.82 ) 6,161 1.84 1.84 2.42 1.94 2.32 33 2014 9.76 .22 ⌘ .22 .44 .33 — .33 9.87 4.53 4,727 1.92 1.92 2.24 2.03 2.13 49 Advisor Class 2013■ 10.23 .08 (.34) (.26 ) .19 — .19 9.78 (2.53 )† 1 .95 †† .95 †† 2.64 †† 5.17 †† (1.58 )†† 33 2014 9.78 .34 ⌘ .20 .54 .40 — .40 9.92 5.61 44,351 .69 .69 3.38 .80 3.27 49 Institutional Class 2013■ 10.23 .14 (.38 ) (.24 ) .20 — .20 9.79 (2.37 )† 9,326 .66 †† .66 †† 3.06 †† .77 †† 2.95 †† 33 2014 9.79 .35 ⌘ .23 .58 .43 — .43 9.94 5.98 22,269 .63 .63 3.51 .74 3.40 49 252 253 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Realized Net Asset Net Net Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Investment Investment Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Income Income Turnover of Period Income Investments Operations Income Gain Distributions Year Return * (in thousands ) Credits Credits (a) (Loss) Expenses (a) (Loss ) Rate STRATEGIC INCOME FUND Class A 2013♦ $10.00 $.14 ◀ $(.23 ) $(.09 ) $.13 $ — $.13 $ 9.78 (.87 )%† $ 47,344 1.30 %††► %††► 2.88 %††◀ 2.10 %††► %††◀ 19 %† 2014 9.78 .32 ◀⌘ .12 .44 .28 .00 ‡ .28 9.94 4.55 101,540 .80 ► .80 ► 3.18 ◀ .68 ► 3.30 ◀ 20 Advisor Class 2013♦ 10.00 .14 ◀ (.22 ) (.08 ) .15 — .15 9.77 (.79 )† 1 1.00 ††► 1.00 ††► 2.89 ††◀ ††► )††◀ 19 † 2014 9.77 .36 ◀⌘ .11 .47 .32 .00 ‡ .32 9.92 4.82 323 .36 ► .36 ► 3.62 ◀ .29 ► 3.69 ◀ 20 INTERNATIONAL OPPORTUNITIES BOND FUND Class A 2012▲ $10.00 $.01 $ .23 $ .24 $.02 $ — $.02 $10.22 2.35 %† $ 19,563 1.30 %†† 1.30 %†† 1.10 %†† 9.76 %†† (6.12 )%†† 5 %† 2013 10.22 .25 (.32 ) (.07 ) .30 .01 .31 9.84 (.72 ) 99,161 1.30 1.30 .68 1.83 .15 53 2014 9.84 .21 ⌘ .07 .28 .27 — .27 9.85 2.84 80,197 1.30 1.30 2.06 1.41 1.95 76 Advisor Class 2013■ 10.23 .08 (.31 ) (.23 ) .15 — .15 9.85 (2.26 )† 1 1.07 †† 1.07 †† (1.43 )†† 5.23 †† (5.59 )†† 53 2014 9.85 .24 ⌘ .04 .28 .28 — .28 9.85 2.81 33,851 1.10 1.10 2.21 N/A N/A 76 Institutional Class 2013■ 10.23 .12 (.35 ) (.23 ) .15 — .15 9.85 (2.26 )† 6,998 .96 †† .96 †† (1.31 )†† .96 †† (1.31 )†† 53 2014 9.85 .25 ⌘ .06 .31 .28 — .28 9.88 3.19 16,014 .93 .93 2.43 N/A N/A 76 FLOATING RATE FUND Class A 2014 ❖ $10.00 $.21 ⌘ $(.10 ) $ .11 $.23 — $.23 $ 9.88 1.12 %† $ 50,361 1.10 %†† 1.10 %†† 2.21 %†† 1.58 %†† 1.73 %†† 26 %† Advisor Class 2014 ❖ 10.00 .25 ⌘ (.11 ) .14 .26 — .26 9.88 1.43 † 34,942 .90 †† .90 †† 2.63 †† .95 †† 2.58 †† 26 † Institutional Class 2014 ❖ 10.00 .27 ⌘ (.13 ) .14 .28 — .28 9.86 1.36 † 5,329 .70 †† .70 †† 2.76 †† 1.06 †† 2.40 †† 26 † 254 255 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Realized Net Asset Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return * (in thousands ) Credits Credits (a) Income Expenses (a) Income Rate FUND FOR INCOME Class A 2010 $2.32 $.17 $ .18 $.35 $.18 — $.18 $2.49 15.68 % $504,507 1.29 % 1.29 % 7.32 % 1.33 % 7.28 % 78 % 2011 2.49 .17 (.14 ) .03 .17 — .17 2.35 1.00 504,839 1.27 1.27 6.43 1.30 6.40 75 2012 2.35 .16 .25 .41 .16 — .16 2.60 17.79 602,370 1.26 1.26 6.01 1.29 5.98 54 2013 2.60 .15 (.01 ) .14 .15 — .15 2.59 5.55 647,603 1.23 1.23 5.17 1.25 5.15 60 2014 2.59 .12 ⌘ .02 .14 .14 — .14 2.59 5.38 621,618 1.21 1.21 4.67 1.23 4.65 47 Class B 2010 2.33 .16 .16 .32 .16 — .16 2.49 14.43 10,891 1.99 1.99 6.62 2.03 6.58 78 2011 2.49 .15 (.13 ) .02 .16 — .16 2.35 .38 7,580 1.97 1.97 5.75 2.00 5.72 75 2012 2.35 .13 .26 .39 .14 — .14 2.60 17.01 5,659 1.96 1.96 5.31 1.99 5.28 54 2013 2.60 .13 (.01 ) .12 .13 — .13 2.59 4.84 5,001 1.99 1.99 4.42 2.01 4.40 60 2014 2.59 .10 ⌘ .02 .12 .12 — .12 2.59 4.67 4,690 2.02 2.02 3.86 2.04 3.84 47 Advisor Class 2013■ 2.66 .06 (.05 ) .01 .08 — .08 2.59 .23† 1 1.03 †† 1.03 †† 4.59 †† 5.13 †† .49 †† 60 2014 2.59 .12 ⌘ .02 .14 .14 — .14 2.59 5.42 31,132 .91 .91 4.83 .93 4.81 47 Institutional Class 2013■ 2.66 .03 (.01 ) .02 .08 — .08 2.60 .66 † 18,575 .81 †† .81 †† 4.93 †† .83 †† 4.91 †† 60 2014 2.60 .13 ⌘ .02 .15 .15 — .15 2.60 5.59 42,941 .78 .78 5.07 .80 5.05 47 * Calculated without sales charges. ** Net of expenses waived or assumed (Note 3). (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). ⌘ Based on average shares during the period. ■ For the period April 1, 2013 (commencement of operations) to September 30, 2013. ♓ For the period May 19, 2014 (commencement of operations) to September 30, 2014. † Not annualized †† Annualized ♦ For the period April 3, 2013 (commencement of operations) to September 30, 2013. ◀ Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The ratio does not include net investment income of the investment companies in which the Fund invests. ► Does not include expenses of the investment companies in which the Fund invests. ▲ For the period August 20, 2012 (commencement of operations) to September 30, 2012. ❖ For the period October 21, 2013 (commencement of operations) to September 30, 2014. ‡ Due to rounding, amount is less than .005 per share. 256 See notes to financial statements 257 Financial Highlights FIRST INVESTORS EQUITY FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal year ended September 30, except as otherwise indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Realized Net Asset Net Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Investment Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Income Turnover of Period Income Investments Operations Income Gain Distributions Year Return * (in thousands ) Credits Credits (a) Income Expenses (a) (Loss ) Rate TOTAL RETURN FUND Class A 2010 $13.25 $.28 $ .95 $1.23 $.29 $ — $.29 $14.19 9.38 % $360,843 1.37 % 1.37 % 2.02 % N/A N/A 40 % 2011 14.19 .31 (.06 ) .25 .34 — .34 14.10 1.65 384,720 1.33 1.33 1.97 N/A N/A 36 2012 14.10 .30 2.71 3.01 .30 — .30 16.81 21.46 532,551 1.32 1.32 1.79 N/A N/A 32 2013 16.81 .27 1.99 2.26 .34 .24 .58 18.49 13.77 664,054 1.26 1.26 1.45 N/A N/A 32 2014 18.49 .22 ⌘ 1.65 1.87 .31 .42 .73 19.63 10.18 767,354 1.19 1.19 1.14 N/A N/A 44 Class B 2010 13.04 .18 .94 1.12 .20 — .20 13.96 8.62 16,982 2.07 2.07 1.32 N/A N/A 40 2011 13.96 .19 (.04 ) .15 .23 — .23 13.88 1.01 12,961 2.03 2.03 1.30 N/A N/A 36 2012 13.88 .18 2.65 2.83 .18 — .18 16.53 20.49 10,872 2.02 2.02 1.09 N/A N/A 32 2013 16.53 .15 1.95 2.10 .22 .24 .46 18.17 12.98 10,207 2.01 2.01 .71 N/A N/A 32 2014 18.17 .07 ⌘ 1.61 1.68 .16 .42 .58 19.27 9.29 10,016 1.97 1.97 .36 N/A N/A 44 Advisor Class 2013■ 17.62 .09 .95 1.04 .17 — .17 18.49 5.89† 1 1.01 †† 1.01 †† 1.40 †† 4.76 %†† (2.35 )%†† 32 2014 18.49 .29 ⌘ 1.60 1.89 .32 .42 .74 19.64 10.34 2,106 .78 .78 1.46 N/A N/A 44 Institutional Class 2013■ 17.62 .10 .95 1.05 .17 — .17 18.50 5.98 † 1 .82 †† .82 †† 1.48 †† 4.35 †† (2.05 )†† 32 2014 18.50 .30 ⌘ 1.63 1.93 .36 .42 .78 19.65 10.55 2,885 .78 .78 1.55 N/A N/A 44 EQUITY INCOME FUND (b) Class A 2010 $ 6.01 $.09 $ .49 $ .58 $.09 $ — $.09 $ 6.50 9.76 % $335,725 1.38 % 1.38 % 1.45 % N/A N/A 21 % 2011 6.50 .11 (.30 ) (.19) .11 — .11 6.20 (3.12 ) 317,550 1.35 1.35 1.60 N/A N/A 29 2012 6.20 .13 1.44 1.57 .10 — .10 7.67 25.36 392,001 1.33 1.33 1.75 N/A N/A 38 2013 7.67 .14 1.32 1.46 .14 — .14 8.99 19.14 475,422 1.28 1.28 1.66 N/A N/A 32 2014 8.99 .13 ⌘ 1.16 1.29 .14 .15 .29 9.99 14.48 510,981 1.21 1.22 1.33 N/A N/A 27 Class B 2010 5.92 .05 .48 .53 .05 — .05 6.40 8.97 11,133 2.08 2.08 .75 N/A N/A 21 2011 6.40 .06 (.30 ) (.24 ) .06 — .06 6.10 (3.87 ) 7,947 2.05 2.05 .90 N/A N/A 29 2012 6.10 .08 1.42 1.50 .05 — .05 7.55 24.56 6,939 2.03 2.03 1.02 N/A N/A 38 2013 7.55 .09 1.28 1.37 .08 — .08 8.84 18.21 6,337 2.05 2.05 .90 N/A N/A 32 2014 8.84 .05 ⌘ 1.13 1.18 .05 .15 .20 9.82 13.49 5,721 2.06 2.06 .49 N/A N/A 27 Advisor Class 2013■ 8.40 .08 .58 .66 .07 — .07 8.99 7.87 † 1 1.01 †† 1.01 †† 1.78 †† 4.68 %†† (1.89 )%†† 32 2014 8.99 .17 ⌘ 1.13 1.30 .15 .15 .30 9.99 14.57 32,160 .81 .81 1.71 N/A N/A 27 Institutional Class 2013■ 8.40 .04 .63 .67 .05 — .05 9.02 7.95 † 4,717 .86 †† .86 †† 1.74 †† .86 †† 1.74 †† 32 2014 9.02 .17 ⌘ 1.16 1.33 .17 .15 .32 10.03 14.88 7,399 .80 .80 1.76 N/A N/A 27 258 259 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Net Realized Net Asset Net Net Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Investment Investment Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Income Income Turnover of Period (Loss ) Investments Operations Income Gain Distributions Year Return * (in thousands ) Credits Credits (a) (Loss ) Expenses (a) (Loss ) Rate GROWTH & INCOME FUND Class A 2010 $11.91 $ .09 $ .98 $1.07 $.07 $ — $.07 $12.91 9.01 % $ 626,370 1.39 % 1.39 % .68 % N/A N/A 25 % 2011 12.91 .19 (.14 ) .05 .18 — .18 12.78 .25 625,562 1.34 1.34 1.33 N/A N/A 24 2012 12.78 .21 3.81 4.02 .14 — .14 16.66 31.60 1,225,684 1.29 1.29 1.35 N/A N/A 22 2013 16.66 .20 3.90 4.10 .22 — .22 20.54 24.86 1,538,582 1.22 1.22 1.11 N/A N/A 20 2014 20.54 .18 ⌘ 2.92 3.10 .20 .68 .88 22.76 15.26 1,632,920 1.15 1.15 .80 N/A N/A 22 Class B 2010 11.22 (.03 ) .95 .92 — — — 12.14 8.23 26,160 2.09 2.09 (.02 ) N/A N/A 25 2011 12.14 .08 (.12 ) (.04 ) .09 — .09 12.01 (.44 ) 19,635 2.04 2.04 .66 N/A N/A 24 2012 12.01 .10 3.58 3.68 .05 — .05 15.64 30.71 27,306 1.99 1.99 .63 N/A N/A 22 2013 15.64 .06 3.67 3.73 .11 — .11 19.26 24.02 27,762 1.96 1.96 .37 N/A N/A 20 2014 19.26 — ⌘ 2.73 2.73 — .68 .68 21.31 14.32 25,497 1.93 1.93 .02 N/A N/A 22 Advisor Class 2013■ 18.49 .13 2.00 2.13 .08 — .08 20.54 11.53 † 1 .97 †† .97 †† 1.31 †† 4.60 %†† (2.32 )%†† 20 2014 20.54 .27 ⌘ 2.91 3.18 .20 .68 .88 22.84 15.67 123,039 .74 .74 1.17 N/A N/A 22 Institutional Class 2013■ 18.49 .15 2.00 2.15 .09 — .09 20.55 11.64 † 1 .78 †† .78 †† 1.50 †† 4.19 †† (1.91 )†† 20 2014 20.55 .27 ⌘ 2.92 3.19 .28 .68 .96 22.78 15.75 9,746 .74 .74 1.21 N/A N/A 22 GLOBAL FUND Class A 2010 $ 5.73 $ — $ .42 $ .42 $.01 $ — $.01 $ 6.14 7.33 % $ 269,075 1.72 % 1.72 .04 % 1.75 % .01 % 92 % 2011 6.14 .01 (.61 ) (.60 ) — — — 5.54 (9.77 ) 241,494 1.67 1.67 .18 1.70 .15 103 2012 5.54 .03 1.24 1.27 .02 — .02 6.79 22.88 283,328 1.68 1.69 .44 1.70 .42 94 2013 6.79 .05 1.20 1.25 .03 — .03 8.01 18.56 317,329 1.60 1.61 .66 1.62 .65 92 2014 8.01 — ⌘ .80 .80 .04 .11 .15 8.66 10.00 332,416 1.49 1.49 .03 1.54 (.02 ) 154 Class B 2010 5.03 (.06 ) .39 .33 — — — 5.36 6.56 6,551 2.42 2.42 (.66 ) 2.45 (.69 ) 92 2011 5.36 (.09 ) (.46 ) (.55 ) — — — 4.81 (10.26 ) 4,515 2.37 2.37 (.55 ) 2.40 (.58 ) 103 2012 4.81 (.09 ) 1.15 1.06 .01 — .01 5.86 21.99 4,388 2.38 2.39 (.27 ) 2.40 (.29 ) 94 2013 5.86 (.07 ) 1.09 1.02 .02 — .02 6.86 17.55 4,419 2.36 2.36 (.10 ) 2.38 (.12 ) 92 2014 6.86 (.06 )
